Approval of the Minutes
The Minutes for yesterday's sitting have been circulated.
Are there any comments?
(The Minutes were adopted)
Madam President, I should like to ask the Bureau finally to take steps to ensure that Parliament's staff - I am not referring to the Members - are actually able to set foot in the restaurants during their short lunch-break. Yesterday at 12.30 p.m., all the restaurants were full of visitors groups, so that Parliament staff had to queue for half an hour and spend at least another ten minutes finding a seat. That is just not acceptable. From 12.30 p.m. onwards, the restaurants are chock-a-block with visitors, and that can no longer be tolerated.
I note your request. I would simply point out that, as you know, we completed the voting rather quickly yesterday and everyone - visitors, staff and Members of Parliament - left at the same time.
Madam President, we agreed at yesterday's conference that we would ask the President to write a letter about the fire in Turin cathedral. Could you confirm whether this has already been done or is at least in hand?
The request has been recorded, Mrs Oomen-Ruijten, and the letter will be written, but we cannot go any faster than we are already going.
Madam President, I wonder if you could help me. There has been some difficulty over the Israeli delegation which was meant to be going to Israel from the 1 to 5 June. For some reason or other, at very short notice, this has been changed to the 3-6 June. This is very disruptive to Members who had already made arrangements to go on that delegation.
I gather that the decision has been taken without consultation of the Bureau of the Israeli delegation or with any members of the delegation. I would ask you, as President here today, to have an investigation into why this has happened because not only is it disruptive to Members here but it is also extremely discourteous to our Israeli hosts.
Mr Provan, we are obviously not going to get into a debate on that point. You want us to make enquiries, and we will.
Topical and urgent debate (objections)
I must inform you that, under Rule 47, paragraph 2, second indent of the Rules of Procedure, I have received the following objections, tabled and justified in writing, to the list of subjects for the next debate on topical and urgent subjects of major importance.
On item V - Discriminatory measures by China against certain EU Member States - I have an objection from the Group of the Party of European Socialists which seeks to replace this item by an item entitled 'Western Sahara' and to include the item on China under Human rIghts.
If that is clear to everyone, I shall put that request to the vote.
Madam President, I wonder whether we are actually allowed to add an eighth item under human rights? I know that Mr de Vries and others always object if there are more than five items, and I just wonder whether it is allowed under the Rules of Procedure.
I do not understand, Mrs Oomen-Ruijten. We are not adding an item. Perhaps I did not explain myself very well. The proposal is to replace the item on China with an item on Western Sahara and to add a sub-item on human rights, which is in fact the item on China. Now, this is what we have just done on some other items. I assure you that this is perfectly in order under the Rules of Procedure. I checked that before putting the matter to the vote.
(The motion was rejected)
Madam President, perhaps I did not express myself very well, but what we have done today is to include seven items under human rights instead of five. I thought we had an agreement here in the House that we would never have more than five. We keep adding more and more items under human rights every time, which rules out any chance of a proper debate.
Mrs Oomen-Ruijten, we are not going to get into a debate on this. Actually I think the Conference of Presidents could look at this matter for next time, so as to harmonize things.
Madam President, I wish to clear up a misapprehension. Item No 5 which is listed under the heading China is in fact a call for political solidarity by European Member States with those states threatened by Chinese retaliation in trade or other terms as a result of the UN Human Rights Conference in Geneva. It is a political question about European solidarity with Member States such as Denmark and Holland and not in fact, strictly speaking, about human rights in China at all.
You know very well that we do not hold debates about objections, we just vote. You were actually giving an explanation after the vote and I had a lot of trouble following you. I did think it might be a point of order, but it was not.
Decision on urgency
Madam President, this is a very important Commission proposal. We have begun our work in committee, but we shall not be ready by the second May part-session. Our earliest possible deadline is the first part-session in June, so we shall complete our work then. I would therefore recommend that we reject this request for urgent procedure, but undertake to debate this proposal at the first part-session in June.
(Parliament rejected the request for urgent procedure)
Common security policy
The next item is the report (A4-0162/97) by Mr Tindemans, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the formulation of perspectives for the common security policy of the European Union.
Before giving the floor to Mr Tindemans, I would simply like to express my regret that the Council did not consider it necessary to attend this extremely important debate. I had to say that.
Madam President, ladies and gentlemen, it was decided at the Maastricht summit that the European Community was now to be called the European Union and was to have a common foreign and security policy. What it talks about in the texts is a security policy that could be developed into a common defence policy or even a common defence. Now, I am sure, since I believe the vast majority of Members here share my views, that I am not alone in thinking that when heads of state and government meet at important summits like Maastricht and take such well-publicized decisions, we have to take them seriously. We have to assume that they mean what they have decided and that they know what is involved. The decision was taken at Maastricht, and the question now is how it should be put into practice.
When looking at this issue I have tried to avoid going into the institutional aspects as much as possible. We all expect these to be examined at the Intergovernmental Conference, the IGC, which was announced at Maastricht as the forum where any problems with the texts, such as inaccuracies or incomplete or unclear sections, would be dealt with.
We in the Committee on Foreign Affairs, Security and Defence Policy felt that as the directly elected representatives of the people, we simply had to state our position on such important issues as security and defence. We have to say what we think is right for the people and what is essential for our security, and particularly our internal security at the moment, which is of great concern to us all.
The report we produced in the committee is an own-initiative report, rather than a response to a Commission or Council text, such as the Titley report on the arms industry which is also on this morning's agenda, and which is a response to a text by the Commission. In this case, it was the Committee on Foreign Affairs itself which had a number of ideas on security that it wanted to put forward. There was unanimous agreement in the committee that we should draw a distinction between security and defence for the time being, devoting this first section of the report to security and then later, after the Intergovernmental Conference, when we know whether any important decisions have been taken on the subject or not, producing a second section on defence. The two sections together would then be taken as a statement of Parliament's views.
It is extremely important for Parliament to have a position on such sensitive but vital issues as security and defence. This, then, is the first section on security. The government leaders and the French President tried to establish a position on security as early as the Lisbon summit in 1992. We in the committee and in the Subcommittee on Security and Disarmament, which has worked very hard, felt it was our duty to visit the headquarters of NATO, the Western European Union and the Council of Europe: we really left no stone unturned. We felt that we needed to provide a clearer definition of what security really meant for us, and we hope that the Council, the summit and the IGC will also give this question rather closer attention. We have looked at both external and internal security, although less time has been devoted to internal security, important as it is. We all know that people in the Member States are currently very anxious about national security, but because it is to be specifically dealt with at the IGC and there is some talk of a separate pillar being created for it in future, we thought we should concentrate on external security for the time being. What can we in the House say about this?
As we all know, security is clearly more than just a military issue. It is also clear that security affects living conditions, employment, public health, the fight against poverty and unemployment, and so on. We say this, but we must also not forget that the whole purpose of the construction of Europe was to bring greater prosperity and peace. One of the reasons for founding the ECSC was to establish a policy of peace, to prevent any further wars in Western Europe or between Member States and to establish a different structure from the past. So everything we do in Europe is in pursuit of peace, security and greater prosperity. Think of the White Paper on growth and employment - everything we do in the various committees is designed to create the best possible conditions we can. However, when it comes to external security, our security at international level, there is a military aspect too.
I think we all felt ashamed that the European Union failed to assert its presence in the conflict in the Balkans, and that it took the United States to restore peace and push through an agreement. And today, are we not ashamed about what is happening in Central Africa? What is our position? What is our policy? I think it is now clear that no foreign policy in the world stands a chance of succeeding if it is not backed up by military force. This is not something I welcome, it is simply a statement of fact.
We are one of the world's major economic powers, and we hope that we shall grow in importance further still if we enlarge. It would therefore be very cowardly of us if we could not, or dared not, accept any responsibility on the international stage, or if we had only a security or defence policy without a common foreign policy. This is the main thrust of the report that we in the Committee on Foreign Affairs and the Subcommittee on Defence and Disarmament have been busy preparing for some considerable time now.
We have put forward a number of very serious proposals, and we hope we will win a large enough vote to force the Council and the European Council to take account of what this House and the people's representatives say, and that we can establish talks between the Council and Parliament on the best policy to pursue.
If we adopt a position here today which forces the Council - despite being absent from this debate - to take account of our report, we shall be helping to give Parliament greater dignity, influence and importance. It will mean that we have managed to produce a report which no one can ignore on a very sensitive and difficult issue. People will at least know what we think about security, and we shall see how this can be further developed in future. I cannot emphasize enough what an important issue this is, and it is also a debate in which Parliament could greatly enhance its reputation.
Thank you, Mr Tindemans. I think your speech was much appreciated, but in future I would like the groups to inform the Members properly of the speaking time allocated to them. Quite clearly Mr Tindemans did not know that he only had six minutes. He went well over time and I did not stop him because I did not think he was aware of it.
Madam President, I think that this morning's debate is a very important one on a subject which should also be high on the agenda for the Intergovernmental Conference: security and the role of the European Union.
My group feels it is important to stress that for us, security is more than just the efficient organization of the military aspects of our security policy. We see it as a broad concept covering economic instruments, environmental instruments, conflict prevention, peacekeeping, and so on. So for us, security is more than it was originally intended to mean, in other words it is more than just military security, which I think is a significant point in the position we have adopted as a group. We welcome the fact that Mr Tindemans' report also focuses on security policy, rather than the defence aspect of the development of the Union's second pillar. We feel this is extremely important. We now wish to focus the debate on security policy in the broader sense, which for the Union means Petersberg missions. We think that the European Union should give itself the possibility of taking independent action, such as occurred in Bosnia under NATO, and in order to do this it needs more instruments. As we have said before, it is better to try to develop prevention measures as part of our security policy, but if prevention fails, then the Union must be in a position to carry out Petersberg missions, in other words peace enforcement and peacekeeping, on its own. This is my group's position, and it is also where we feel the emphasis should be placed in the present debate. We are rather more reluctant to discuss what the Union's defence policy or common defence should mean in future. It is not that we wish to avoid the issue, but we think that we should be focusing now on the Petersberg missions, particularly since the European Union has not been able to pursue an effective policy in practice in recent years. But if we give the Union the right instruments now, we hope that it will be able to use them and show people that genuine progress has been made on our security policy. And once we have made progress, then we can start talking about what to do next. But I think we first need to give our own people a more reliable impression of the Union's ability to carry out Petersberg missions.
Of the several amendments which my group has tabled, I should like to draw your attention to two which we feel are particularly important. The Tindemans report leaves it open to the European Union to carry out Petersberg-type measures without a mandate from the UN or the OSCE. We do not agree with this. Secondly, the report contains a passage on decision-making which proposes that the Council should be able to take majority decisions on important questions like Petersberg missions, in other words issues with military implications. We do not agree with this either. But otherwise we would congratulate Mr Tindemans on the work he has done over the last few years in preparing this report for Parliament.
Madam President, firstly, I would like to pay tribute to the rapporteur, Leo Tindemans. We should give serious consideration to any report bearing his name. His experience at the highest political levels over the years in matters European renders his views particularly important.
His report is a comprehensive one, which makes an important contribution to the debate on the evolving EU security policy as defined by the Maastricht Treaty and accepted at the time by all Member State governments.
In the limited time at my disposal, I want to concentrate on his proposal in paragraph 6 for the carrying out of a feasibility study into the establishment of a military and police unit responsible for keeping and restoring the peace.
The role of the United Nations in conflict situations around the globe provides us with many examples from which we can learn and build upon to define the EU peacekeeping role. For example a United Nations peacekeeping force in the 1960s in the Belgian Congo (now Zaire) oversaw what may have been an uneasy peace but, nonetheless, a vital one. UNIFIL procured for South Lebanon decades of stability, notwithstanding the horrific civil war which that country endured until recently. UNFICYP was another success, as was the operation of the UN force which assisted and oversaw the end of the Iraq-Iran war.
In all of these instances a cessation of conflict had generally been brokered by the UN itself and a form of peace had ensued. The authority and success of the United Nations peacekeeping units was not based on the strength of their arms but on the moral clout of the UN, and this, in turn, was based on the acceptance by the conflicting parties of the political neutrality of the UN and its genuine wish to secure the peace.
Offhand I can recall only one instance where the UN moved from a peacekeeping simpliciter to an operation with an element of peace enforcing and that was in Sudan several years ago and, by all accounts, it was an unhappy and unsuccessful intervention.
This experience raises a fundamental dilemma for the EU: would its military and police operations be exclusively peacekeeping or should it have a peace-enforcing capability? It is not appropriate for a polity like the EU, with its proper and legitimate aspiration to be a world force, to be benignly neutral in the UN mode. For example, let us not forget the recent conflict in the Balkans where we were criticised for our impotence.
Furthermore, what would or should be the role of the EU if a vital interest such as our energy supplies or our telecommunications links were threatened?
These are issues which we need to address. This is precisely why a feasibility study to explore the dimensions of that role would be extremely valuable. However, it must not get bogged down debating institutional points concerning relationships, for example between NATO/WEU, and the national idiosyncrasies of some Member States relating to their security obligations. The function of such a study must be to clarify the basic principles for the EU - the logistics of implementing that policy can come later.
Madam President, ladies and gentlemen, Europe is a community with a shared destiny. That principle has guided our history for nearly half a century, and underlies the Maastricht Treaty which established the European Union and set the objective of defining Europe's international identity by implementing a common foreign and security policy, including a common defence policy.
Mr Tindemans, whose skill and wisdom are unequalled in this field, has primarily tried to develop our overall thinking on new perspectives for the CFSP. He recognized that it was premature for such a text to gather the strong majority a subject of this importance deserves. National reflexes, but above all the reticence of the new Member States attached to their traditional neutrality, have rather slowed down consideration of an eventual common security policy.
Arguing for that process to develop in the future, because he is a citizen of a country which has been invaded every time it declared itself neutral, the rapporteur does not despair of convincing the hesitant and has chosen to concentrate on the security aspect of the CFSP for the time being.
His remarkable report leads us to the recognition that the common security policy is still in its infancy. Every international crisis demonstrates our inadequacy. We have only been able to take decisions on humanitarian missions and sometimes carry them out but the Union's foreign policy should not and cannot end there. In 1992, the Lisbon European Council established a remit for the CFSP by which common action could and should be decided if the need was recognized. The balance sheet in this respect is disappointing. Clearly the concept has remained too abstract and Mr Tindemans must be heartily congratulated for offering us a concept of security which distinguishes between internal and external security. That is a new approach which should allow Europeans and their governments to better appreciate the value of jointly agreed measures to fight drugs, terrorism, organized crime and traffic of all kinds more effectively as far as internal security is concerned.
While the pathetic progress of the CFSP is certainly deplorable, paradoxically we may not have wasted any time because the most important thing is to convince people that common measures are effective and necessary. Europe cannot be built without the consent of the peoples and to obtain that we need permanent education. Security in our immediate environment will allow us to understand better that the inviolability of the frontiers of the Union is a problem common to all and one we can only deal with together, never alone.
If ever a Member State were threatened, common security would immediately become an obvious idea and recognizing that would lead to accepting its corollary, the idea of common defence which is essential to the existence of common foreign policy.
Mr Tindemans' report and his proposals offer us a dynamic conception of security. That is why I strongly applaud it and that is why my group will support it.
Madam President, well done Mr Tindemans! He has just realized, along with Mrs Hélène Carrère d'Encausse, that it is increasingly difficult to draw up perspectives on common security that are in any way credible, for lack of agreement on the objectives. The fate of Leo Tindemans' report provides a perfect illustration of that deplorable state of affairs.
The first version of the report was decisive and straightforward, with constructive proposals and vision. But after its passage through the committee what is left is a toned-down and rather timid text, certainly a fine reflection of the temptation to succumb to the lowest common denominator approach which our Parliament now seems to share with other institutions of the Union.
By proceeding in this way our Parliament has abandoned its role of providing political impetus, which still remains after all, and will for a long time, its chief mission in the context of the CFSP.
Rather than identifying and clearly stating the difficulties and political obstacles which stand in the way of the CFSP taking shape and substance, we prefer to skirt round them by subscribing to the illusion of a Europe at peace internally and externally, which can economize on the defence and security effort.
We are being lulled into a dangerous state of illusion and this is no way to succeed in liberating ourselves from the oppressive goodwill of our American allies who will continue to defend our security. It is significant that the Americans themselves are beginning to get annoyed at the European hesitation waltz and our determined failure to emancipate ourselves, except in words.
In the circumstances, one of the innovative proposals of the Tindemans report, the integration of Petersberg missions into the treaty, may actually be twisting our rapporteur's intentions to some extent. It is certainly desirable to confer on these missions the status of common action and thus extend the panoply of our means of intervention, but given our patent lack of resolution, it is a good bet that what could be an important breakthrough will only be window-dressing in the end, and consequently a pointer to our indecision.
Madam President, we debate the Tindemans report in circumstances especially significant for the security of our Union.
For one thing we have an Intergovernmental Conference advancing at a snail's pace on this chapter, but, most important of all, we are rapidly approaching a NATO summit which is going to widen that organization geographically and strengthen its functions. The conclusion is clear: if Union security remains a runt policy after the IGC, the security of our continent and the geographic area of the European Union will end up being exclusively run by NATO. I believe this goes against majority public opinion in our countries, and it is against our own interests of course.
We cannot entrust the post-Cold War security of our continent to an organization like NATO born of the Cold War, dominated by a power external to the region, the United States, and continuing to base all its activities on the outdated concept of nuclear deterrence.
NATO security and defence cannot possibly have a European identity. That identity must exist inside the Union. A Union capable of understanding that security is not a military concept but an all-round concept based on trust and preventive diplomacy.
The European Union ought to be promoting a new model of pan-European security, developing the OSCE by reforming its decision-making processes and increasing its capacities and resources, and coordinating the armed forces of Member States to perform 'Petersburg' missions - but always at the request of the United Nations or the OSCE.
Without CFSP there is no political union and vice-versa. The Council, which is not here of course, should understand that.
Your first draft of this report, Mr Tindemans, in which you called for the creation of a defence identity for the European Union, was met by massive criticism in committee. Your actual task was to develop a concept of security for all the citizens of Europe. Europe must remain a civil power. What you are doing, however, is building another fortress Europe, and in your report, you have taken defence to mean the defence of the special interests of the EU Member States, in other words of resources, sea lanes and transport routes.
Is what you are constructing here intended to be a new front between North and South? Is Europe - a Europe of peace, law and freedom as it was founded, a civil Europe - supposed to become a military union? That is what your report suggests. You clearly state at a number of points that the goal is a defence identity. The three-stage integration of the WEU - which will be dissolved as such next year - is designed to breathe new life into it, enabling it to carry out independent intervention tasks.
However, we - the young generation - do not wish to return to the traditional, outmoded system, where security means our own security alone. We have long been aware that dictatorships can also be overcome by peaceful means. There is now the Organization for Security and Cooperation in Europe, which has developed ways of breaching walls so that threats are no longer necessary. A comprehensive joint model of security for the twentyfirst century will not entail a division between internal and external security, but an indivisible security order, a security order that tackles the causes of instability where they really lie, namely in the economic, social and development fields.
The range of civil instruments at our disposal must undoubtedly be extended. The creation of a European civil peace corps is an important project in this context, and it will need us to exercise all our political, financial and material power.
Madam President, I too wish to associate myself with those who have spoken before me in congratulating the rapporteur. I think this is a good report. Like Mr Goerens I just think it could have been less conditional. I think that there was a majority in Parliament to eliminate the few remaining conditional statements.
Essentially I want to say two things. The first is not a criticism, but perhaps an appeal to our socialist friends, to Mr Wiersma. If we are going to talk about Petersberg missions I think we must equip ourselves to carry them out and, in my view, we cannot accept unanimous decision-making in the Council if we really want Europe to be in a position to accomplish these missions.
My second point is addressed to our friends the Greens. It is clear to me that a peace-keeping operation is inconceivable with just a civilian force. The Bosnian experience demonstrated that. So did the Rwandan experience. To carry out this kind of mission, there has to be a military force to back up the civilian force. A civilian force alone is certainly not up to the task.
Mr Commissioner, I would like to draw your attention to paragraph 6 which asks the Commission and the Council to carry out a feasibility study into setting up a corps responsible for keeping and restoring peace. I hope we will receive a response from the Commission on this point. I think this is one of the conditions for allowing Europe to intervene, so that what recently happened with Albania is not repeated, when we were not in a position to react as a European Union, but had to delegate the task of facing that crisis to the Member States. There should be a European instrument for crisis management, alongside majority voting in the Council, of course.
If the Commission could respond to us on that point, I think it would be an excellent step forward. I hope our socialist friends will understand that without institutional means and majority decision-making capacity, we will continue to find ourselves in the same situation as we are in today, with Europe incapable of doing anything at all.
Madam President, with the break-up of the Soviet Union, the relative decline of the United States and the increased might of Germany, a European approach to defence and armaments does not correspond to the reality of the world today.
Defence is the very expression of national sovereignty and not to be shared. Of course, you will always find French leaders who, to advance their careers or out of vanity, will try to engage France and its industries on a route which, deep down, they know is contrary to the long term interests of the French nation, but the French people are not fools and they feel threatened by this federal Europe, which some want to establish come what may.
Ladies and gentlemen, I know what the rapporteurs, Mr Tindemans and Mr Titley, really want. They want France, which possesses the second largest arms industry in the world and has the capacity to manufacture every type of military materiel, to get involved in general partnership agreements which will bring it no advantages in terms of price or quality. Past examples of European cooperation are significant, moreover: hybrid materials, budgets overspent, series cancelled.
In 1958, when General De Gaulle returned to power, the American arms industry was incomparably stronger than the French. But France independently pursued a series of arms programmes, and their success is well-known. That policy was maintained by Presidents Pompidou, Giscard-d'Estaing and Mitterand. Why should President Chirac abandon it?
Madam President, I am not sure that we should be happy to accept the decision to confine this report to common security aspects alone, without also considering the question of defence policy, especially since recent experience in Bosnia - and, indeed, the present Albanian problem - show the need for a common foreign policy and suggest that no more time should be wasted in agreeing a common defence policy.
As we know, the two issues are indissolubly linked. However, the method adopted by the rapporteur does have one positive aspect in allowing a definition of what the Members of the Committee on Institutional Affairs have called 'the essence of the Union's security' , meaning the whole set of basic guarantees which enable the Union to exist and to adopt the form of a legal system which is able to live and develop freely and to assert its identity on the international scene.
We must, though, be aware of the fact that a common security policy cannot in itself safeguard the European Union against all threats. The question of defence will therefore have to be dealt with as soon as possible, by convening a conference similar to that held in Messina in 1955 with a view to defining the gradual merging of the Western European Union into the European Union in the context of a common defence policy. The possibility for the Union to decide to implement humanitarian and aid missions, to keep the peace and to administer the WEU will represent the first significant expression of the security and defence aspects of the Maastricht Treaty.
There is another question, too, among the many referred to in Mr Tindemans's report, which is not mentioned in the chapter on the internal security of the Union: I refer to secessionist movements, whether violent or otherwise, which are sources of instability and disintegration that are difficult to reconcile with the democratic development of society. A Europe reduced to trying to contain a series of secessionist aspirations would certainly lack the credibility needed for the balancing role that should be entrusted to it.
National entities resulting from secessionist divisions would undermine internal security, based as they are on egotistical local interests or even on ethnic prejudices. The European Union must therefore confront these dangers and work to ensure that, within the context of political union, we preserve those forms of autonomy and subsidiarity which recognize certain differences but, at the same time, that we guarantee the protection of internal security as an inalienable benefit for the development of the Union and its people, and for the integrity of States.
Madam President, this report is clearly better than the proposals which have been debated several times in committee. But there are still proposals which are unacceptable. Sweden has made its position on the Common Foreign and Security Policy clear through its proposal, in conjunction with Finland, to the current Intergovernmental Conference. As a non-aligned State which aims to remain neutral during a war, Sweden cannot accept the development of a common European defence position within the framework of the EU or via organisational integration of the EU and the WEU. There can be no doubt about this. The proposal for a conference to discuss a common defence policy and a common defence position cannot be accepted. The EU must not be allowed to develop a military organisation alongside the United Nations which competes with it. The future role for EU security policy ought to be to work for peaceful solutions to conflicts, to develop institutions which will detect conflicts early and resolve them using political and economic methods, to take upon itself peace keeping operations and humanitarian initiatives and to manage crisis. Petersberg missions should only be carried out with a direct mandate from the UN or OSCE. It is unacceptable that the Union should act independently outside the framework of these organisations. The proposal for a common European military and civil corps is neither well thought out nor capable of implementation in practice.
Future security policy must be expanded from its traditional focus on military state security to encompass security for people and security for the planet. Common security and all embracing security is built on co-operation, the creation of trust, openness and on disarmament and requires completely different tools from military security. In order to resolve conflict by peaceful means the EU ought to develop a broad spectrum of preventative measures which allow early warning, conflict resolution, mediation and political and economic aid instead of clinging to the military solutions of the cold war.
Madam President, I too would like to congratulate Mr Tindemans on his work, which is appearing at a very important time, precisely because it recommends a number of proposals for the formulation of a common security policy. I too am sorry that the Council is absent from this debate. Some representative of the Council should have been here out of respect both for the issue and for Parliament, especially since the Council in particular bears the burden of a series of serious failures in the area of security policy.
The report by Mr Tindemans contains several particularly important points. The first is its methodological approach, in other words the distinction between general principles and particular headings, relating mainly to the consideration of areas that are the focus of crisis, because it is precisely these that pose some threat to European security.
Speaking of general principles, I would like to dwell on two of these. The first is the concept of territorial integrity, a concept which is very important and certainly, in my view, the core of any common security policy. However, here we need imagination and an eye on the future, because the tools, the weapons systems that present the prime threat to territorial integrity have developed and compel us to change views that until now have been traditional.
The second is the concept of preventive diplomacy, which I think is the most important proposal, because prevention means avoidance of the disagreeable facts which nowadays make up the picture of the international system. However, Madam President, ladies and gentlemen, prevention means procedures, it means information, contacts, specialization and analytical consideration of all the causes of a crisis, things which of course - and needless to say, the Council is not here - have not existed so far.
Another point is the proposal and introduction of measures to build trust as an established factor, which has already been tried in previous difficult times, but which can clearly contribute to creating the conditions required for the problems to be addressed. And the last point, Madam President, concerns the 'Particular Headings' . The Balkans: a failure of the European Union. The Mediterranean and the Middle East: a second failure. It is not enough to appoint mediators overnight and by means of untransparent procedures, we must have specific proposals.
Mr President, I too would like to congratulate Mr Tindermans on the excellent report he has produced, even though I too have certain reservations, especially regarding the fact that this version has been watered down and incorporates numerous changes introduced by the Committee on Foreign Affairs. In particular, I am not happy that this version has become somewhat illusory in mingling a whole series of issues such as organized crime, prostitution, the economic crisis and racism. I do have my doubts about this.
But, clearly, the day of reckoning is at hand. The Intergovernmental Conference is not producing the results for which we hoped, and the provisions of the Maastricht Treaty are not really being appropriately taken into account in the context of a common security policy. Clearly, without a security policy there can be no defence policy, and without a defence policy there can be no common foreign policy. So Europe, which could be a giant - and is a giant in part - in economic terms is a political dwarf; or more precisely we have fifteen political dwarflets, the fifteen Member States, bickering in the interests of their own little egos and counting for absolutely nothing in international terms. For this reason, I also appreciate the vehemence with which Mr Tindemans has stated this problem.
This is a point on which we must be clear, dispensing with ambiguity. Preventing conflicts and finding peaceful solutions to them - peace keeping and peace making - cannot be just a rhetorical exercise. How many times have voices been raised in this House - and I turn to the Members of the Socialist Group - who have been seriously perplexed, as evident again today from what they have said - about the question of resolving conflicts and restoring peace and democracy. None of this can be just a rhetorical exercise. There is a price to be paid for this policy, and anyone who has the courage to invest in operations like Petersberg or the other operations, like those of NATO which, whatever anyone may say, now represents the one great bastion of security for Europe, as it does elsewhere, anyone who has the courage to invest in the security policy and so in the capacity to intervene and to export peace, democracy and freedom, is working for the only possible future for a Europe which is an area of democracy and freedom.
I believe, then, that the WEU must be harnessed to the service of the CFSP, and that there must be not just cooperation between the WEU and the European Union but real, genuine integration with, maybe, the possibility of creating an opt-out - giving those countries which are unwilling to participate in military peace-keeping initiatives the right to withdraw. It is essential here that Parliament should adopt a clear position and call upon the Council to face up to its responsibilities.
Mr President, I take this opportunity to express my great appreciation for Mr Tindemans before this packed and enthusiastic House, but at the same time to express my regret at the fact that his excellent initial effort has been mutilated in committee. Nor does it seem to me that the admittedly numerous and wordy amendments can restore its original force and substance. We are missing an important opportunity today to show that Parliament is capable of venturing beyond the narrow confines of its own affairs. What we are going to propose to the Intergovernmental Conference on the subject of the CFSP is little more than a plaintive murmur, before which not so much as a leaf will tremble. On this subject, a Parliament which is still a slave to its political and ideological prejudices and to empty defences of national sovereignty is expressing an opinion that is destined to leave no trace in the historic record of European integration, endeavouring as it does to fill the void of its political proposals with a few feeble practical ones.
No, we have no need to strengthen co-operation with the WEU, but only to integrate it into the European Union. This body, extraneous both to the Union and to NATO, revived like Lazarus after 40 years of slumber, is today incapable of taking control of the mission to Albania, totally consistent though it is with the Petersberg undertakings.
No, we have no need for any surveillance or analytical capacity if we then lack the will and the political and military machinery to react. No, we have no need of a European humanitarian core, a futile addition to the proliferation of so-called strengths - which are really weaknesses - of European cores.
What we do need is a clear, authoritative common foreign and security policy, and the will to provide it with all the necessary instruments that will make the European Union not just a market, which it is, not just a gigantic central bank, which for better or worse it is going to be, but an international political entity of the first magnitude with greater and greater autonomy.
Theodore Roosevelt told the United States that his foreign policy would be 'talk soft and carry a big stick' . Unfortunately, the foreign policy of the European Union seems to be: ' talk a lot provided you don't carry a big stick' .
Ladies and gentlemen, I know it is very difficult to keep to one's speaking time, but I would like to draw this problem to the attention of the groups. I think there must be more vigilance in future. It seems that an hour and twenty minutes of speaking time was not used yesterday because the speakers were not here. By contrast the timetable is very tight today. I think we must have another look at all this so that we can devote all the time they deserve to important debates. For my part, I must do my best to ensure that speaking time is respected by all.
Madam President, Mr Tindemans has said that security is not only a military question. Quite right, but this must then also be acknowledged in the EU's relationships with other countries.
The deepest gulf in standards of living on the EU's borders is on the border between Finland and Russia. Russia is no longer the evil empire, but 90 % of its population is experiencing social insecurity. The cost of living has risen six-thousandfold, life expectancy for men has dropped to 57 years and 60 % of the population earns less than ECU 500 a month.
This gap in living standards is a very serious threat and in Finland we have wished to meet that threat by peaceful cooperation and neutrality. To us, military tension in the north would mean an increase in insecurity and for this reason we have wished to maintain our neutrality. If NATO is enlarged to include Poland, the Czech Republic, Hungary and Slovenia, it will still not reach Russia's borders. If NATO is enlarged to include Finland, then it will. In proposing the merger of the EU and WEU, Mr Tindemans is trying to get Finland and other neutral countries into NATO by the back door.
Mr Tindemans and Mr Titley, in their report, advocate a common defence and a common military complex. These reports would turn a civilian union into a military union. Some large countries seem to be pressuring the Finnish Prime Minister into approving the merger of the EU and the WEU, but the Prime Minister's position does not have wide support in our country. We Nordic MEPs from several countries have agreed on a joint explanation of vote, in which we express our hope that this report will be rejected.
Madam President, I congratulate the rapporteur on his thought-provoking report on European external and internal security policy. I shall concentrate on internal aspects. The threats and dangers we face today from terrorism and the activities of organized criminals in drug-trafficking and other areas are extremely far-reaching.
Coming as I do from Northern Ireland, I am very conscious of the network of international terrorism and terrorists' ability to bypass and defeat cross-border controls, and to get round whatever security Member States and the European Union try to impose. Their weapons of death and destruction are brought into our environment. It is of little consequence if they bring material for making bombs or weapons for shooting and killing: the threat of terrorism creates fear and instability in our communities and gives rise to total insecurity in those communities. It eats away at the very fabric of our society and creates suspicion, tension and distrust.
The European Union cannot ignore such a challenge to its position. If there is to be trust and respect, it must come from all Member States. They have to face up to the threat that international terrorism presents to us all in the European Union. This is a problem that will not disappear. It must be faced head on. Some Member States have not covered themselves with glory in these matters in the past.
I now turn to the matter of drugs. In my area this problem has not loomed large, but drugs have become a massive problem in society. We need stringent controls and inspections. We have to protect our people from this danger, from those on the outside who wish to destroy our societies and our young people. In conclusion, I support this report as far as it goes, but there is a lot more that should be done. There are many challenges ahead to combat the many and varied attacks on our society. We must do all we can to bring about a society in which we can all live together.
Madam President, Mr Tindemans' report on the common security policy of the European Union is welcome.
I feel like saying 'at last!' Surely it is about time the peoples of Europe took hold of their destiny? Or should we always continue to leave our security in the hands of Mr Bill Clinton? Contemporary history demonstrates every day that European and American interests are usually different. So the role of world policeman cannot be reserved exclusively to the Americans.
I am glad Mr Tindemans, who was an enlightened Foreign Minister in my country, Belgium, insists on a strengthening of the operational structures of the WEU, on better cooperation between the European Union and the WEU, and on the creation of a European military and civilian peace-keeping force.
As my French grandmother, who was also Dutch-speaking, used to say, ' Wie geen put graaft oor een ander valt er zelf in' - which translates as 'if you do not dig a hole for the other fellow, you are liable to fall into one yourself' .
I also subscribe to the rapporteur's determination to make the Mediterranean countries respect the relevant UN resolutions, which the State of Israel obstinately ignores. Finally, I share the opinion that control of migration from the southern shores of the Mediterranean depends on improving the standard of living of the inhabitants. However, I deplore the excessively important role NATO is still expected to play in the security of our peoples. I think it would be more appropriate to strengthen the WEU and enlarge it to include the countries of central and eastern Europe.
And to end, I would like to express regret that this report has overlooked an internal danger threatening several Union countries: the rise of separatist forces, which Belgium is experiencing, as everyone knows, but Spain, Italy, even France and the United Kingdom are not spared either.
Madam President, first I want to express my appreciation for Mr Tindemans' report and announce that the Spanish socialists are going to vote for it. Our main reason for doing so is that Europeans, who have made war on each other for centuries, can formulate and develop a joint security policy for the first time, based on responsibility and solidarity, instead of each seeking individual hegemony.
There is another important reason: the Intergovernmental Conference is about to conclude and we are seeking to apply a Treaty on European Union which establishes common citizenship, the single market and the single currency. With money and life in common, it is striking that we are so reticent about establishing common security when that is the only thing that can really guarantee this Union stability and a future.
I think we should remember that our citizens' main concerns are employment and security - domestic security, of course, but external security too.
And there is also another fundamental reason: now the Cold War is over, we Europeans cannot systematically delegate responsibility for our protection and security to a partner and protector, however strong and powerful. We must shoulder our responsibilities. And our first responsibility is to stabilize the continent of Europe.
We have a passion for self-flagellation and regularly recite the litany of our failures as a European Union. What we never say is that we need to stabilize the Baltic, we need to stabilize the Mediterranean, we need to guarantee security in Central Europe, we need to show solidarity when there are problems on the borders, and recently there have been problems in Italy and Greece, and there is anxiety - which has been expressed here - in Finland. There is only one way to do all that: as the old saying goes, unity is strength. That is the specific justification for concern about security policy - and a security policy which is all-inclusive and pacifist, but credible too. Just as health policy cannot be based on prayer or rain dances, but needs hospitals and doctors, security policy will only be credible if we all support it with all our strength. And this means integrating the WEU finally into the Union, as affirmed in the Maastricht Treaty, and developing our capacity for mediation and peaceful intervention, supported by the strength that comes from solidarity and union.
Madam President, Mr Tindeman's report makes a very constructive contribution to the debate on security policy and to its development. Several months ago President Clinton met President Yeltsin in Helsinki to discuss European security policy. This was not a bad thing in itself, but we must be mindful of the risk that European security policy will be decided over the heads of Europe. Weakly developed co-operation in this area means that Europe's contribution is becoming more and more fragmented and the opportunity for influence is being reduced. There are obvious large scale advantages within security policy which, through increased co-operation, could be better used to strengthen Europe's role and the opportunity to make our own contribution.
Point 7 of Tindeman's report states '.....the natural solidarity between Member States in itself constitutes an important factor of security in as much as it acts in synergy with the security guarantees provided under the WEU and NATO and from which states of the European Union which are not members of those organisations already directly benefit' . This is true but in order to avoid misunderstandings it ought to be pointed out that those countries which are not full members of NATO or the WEU are nevertheless not trying to hitch a ride. Sweden has maintained an extensive defence organisation which has had a stabilising effect in Northern Europe. Swedish defence spending per capita has been higher than in many other countries.
If we look at the current situation there are further opportunities for these countries to contribute to security policy through active and perhaps even imaginative co-operation within the framework of the Petersberg agreement. Expanded co-operation within the Third Pillar to combat organised crime and terrorism is to be welcomed. Membership of the EU, participation in the PFF and association with the WEU will give those countries which have remained outside military alliances greater experience of participating in a co-operation with mutual obligations.
The report includes a separate section on the Baltic region. The Baltic countries and the EU can make an important contribution in this sensitive area by creating various networks, some of which may even take the form of military co-operation, in order to increase regional security. Several such initiatives are already underway.
The new security policy conditions which have ruled since the end of the cold war have given rise to new debate even in Sweden. There have been considerable changes in Sweden's attitudes to co-operation, even military cooperation. In his well balanced report Mr Tindeman is facilitating this gradual but obvious change and I would like to take this opportunity to congratulate him on his report.
Madam President, ladies and gentlemen, I must join the chorus of compliments and congratulations addressed to our rapporteur, Mr Tindemans, for this very important own-initiative report, which comes at a key moment in our foreign policy.
If the Union really wants to preserve, sustain and strengthen stability and peace, we must take urgent and unambiguous action to define our common foreign and security policy - a policy which is really able to function, and one which addresses the question of defence, especially as regards disarmament, conflict prevention and the creation of trust.
The Union must contribute not only to the stability of the European continent and the neighbouring regions but also to that of the Baltic Sea region, the Mediterranean basin, the Middle East and the Black Sea region, with a view to guaranteeing the continuance of peace, basing its actions on the principles of the CFSP and also on the principles of the United Nations Charter.
In this connection, I would stress how important the Mediterranean is to the security of the Union, as was previously made apparent on the occasion of the Barcelona Conference. We would do well to create security structures in the Mediterranean basin which supplement the existing Euro-Mediterranean agreements, improving the economic and social conditions and, in particular, controlling the immigration flows and the trade in armaments.
My fervent hope is that the Intergovernmental Conference will lead us to conclude an agreement designed specifically to endow the European Community with the necessary machinery for the implementation of a genuinely common foreign and security policy, an agreement concluded jointly between all the Member States and thus a credible and practicable one. It is important, in any case, that our actions should be co-ordinated and complementary and consistent with other Community policies, since a single foreign policy measure or a single development co-operation policy measure or a single humanitarian aid measure may produce results quite different from what we would like and what we have agreed.
Madam President, I entirely accept the Tindemans report, especially the points which the rapporteur has made in his speech today, and I regret that we have had to remove the section on defence policy. I really cannot understand this reluctance, since I believe it is a question of seizing an historic opportunity: the opportunity of being able to hope legitimately, for the first time, that by applying common European decision-making structures and capabilities we can make the use of force to achieve political goals impossible. That is our historic opportunity.
All the Member States, including those which are neutral, should therefore participate in this common foreign and security policy, including the defence dimension, because that represents the great step forward. The benefits of neutrality, which is important to us and which has a long tradition, pale into insignificance behind the great hope and the broad security dimension which the CFSP can provide. We can ensure that Europe's power is used to pursue the peacemaking objectives of the United Nations, the OSCE and the European Union itself.
I am therefore in favour of the neutral Member States also participating in the common foreign and security policy, and of the merging of the EU and WEU. I am in favour of cooperation between ourselves and NATO, but I also believe that security cooperation with Russia must take priority over expanding NATO. Security in Europe is not possible in opposition to Russia, but only in collaboration with it.
Madam President, I would first like to stress the importance of the Council's essential absence in contrast to the parliamentary consistency of Commissioner Van den Broek, who continually reminds us of it. This ultimately downgrades Parliament's debate to a coffee-house discussion, and the Bureau in particular should take some measures to demonstrate Parliament's power to the Council.
My second point is that on the Committee on Foreign Affairs I witnessed the effort made by the rapporteur, Mr Tindemans, to produce a report with broad support, to stress that there are points which merit our active support, such as the issue of political solidarity, and the defence of the frontiers and territorial integrity of the Member States.
Thirdly, along with the whole of my Group, I too would like to say that overall, I oppose this report and will not vote for it because in my opinion, despite its initial intentions, it ultimately downgrades the principle of political security, but rather, favours easy recourse to military security.
Other colleagues have raised the question whether we could deal with Yugoslavia or Zaire without military measures. My answer is yes . It would be yes if there were any appropriate, correct and level-headed political intervention by the European Union and the Member States, if it were not for the superficial and very rapid recognition of the former Yugoslavian republics or the support by Member States of the European Union for the degraded Mobutu regime in Zaire, when perhaps the political security we ought to support would have given us much better results.
Madam President, in the light of the Union's lamentable foreign policy performance, especially in the Balkans, the need for Europe's people and politicians to pull together in the security field, to install more rapid and effective decision-making mechanisms, and to speak with one voice on the international stage is greater than ever. The report by Mr Tindemans provides an excellent basis for this.
Naturally, this issue poses a particular challenge to those Member States which are still officially neutral. In Austria, the current security debate among the government parties somewhat resembles the confusion of tongues in Babel. The pronouncements of those responsible change virtually every day. It is dishonest, populist and improper to tell one's own citizens that it is possible to join NATO and still preserve a modicum of neutrality.
It is improper to look for a free ride in terms of security policy from the other Member States. We cannot call on our EU partners for solidarity and support when we have a crisis, and then invoke our neutrality when another country needs our help. Austria has to make up its mind! The Freedom Party is the only Austrian party with a credible and honest policy in this respect. We are a very reliable partner in any sensible projects which form part of European integration.
Madam President, Mr Tindemans is to be congratulated on the diligence and intellectual rigour with which he approached this contentious subject. However, it is to be deeply regretted that so many of my group's amendments were rejected at the committee stage of this report. There are a number of reasons why Labour Members of this House are unable to support the report as it stands before us today.
We all agree that the Common Foreign and Security Policy must be strengthened. The nub of the problem is how this can be achieved while ensuring a broad consensus amongst EU Member States. Mr Tindemans' report on a common security policy for the EU contains some unacceptable elements. The reference to qualified majority voting to joint actions under the CFSP goes beyond the position of the Socialist Group and the new British Labour Government. Nor is it appropriate, in my view, to refer to the EU undertaking peace-restoring missions as distinct from peacekeeping and peacemaking operations. The emphasis on maintaining the EU's territorial integrity and an economic security clause designed to secure the EU's communications and supplies implies a defence capability for the European Union. This is confirmed in the explicit reference to establishing a European core of civilian and military units responsible for 'keeping and restoring peace' .
With respect, this is not the message this House should be sending to the Amsterdam Summit in June. It is unfortunate because there is much in the report to commend. This includes references to disarmament and arms control, nuclear nonproliferation, inequality and protection of the environment. But on balance it is impossible to agree with important sections of this report.
The Tindemans report has laid down the parameters for debate although I and my group - and especially the Labour Group of MEPs - still await a report on security policy more in tune with Europe's aspirations for peace and security in the next millennium.
Madam President, the Tindemans report comes at an opportune time, six weeks before the end of the Intergovernmental Conference. Should this report be defeated in the House, the European Parliament would appear in a very poor light, since it would then have missed an opportunity to gain a hearing and to be taken seriously on a key aspect of European policy, namely foreign and security policy.
We should welcome any politically realistic positions adopted by Parliament which ensure that the common foreign and security policy does not remain a hollow phrase. The Tindemans report considers in a balanced way the need for arms control and nuclear non-proliferation, as well as the Union's capacity to act. Its central message that the protection of the Union's territorial integrity must form part of the CFSP, possibly leading to a common defence policy, represents a quantum leap for European security policy - from a non-binding 'may' to a binding 'shall' .
We also support the gradual integration of the Western European Union into the EU, and the dovetailing of the WEU and NATO that is required, as well as the incorporation of the Petersberg missions into the EU Treaty, since this would underpin the credibility of European security policy.
Austria does not wish to be a beneficiary of European security policy, but is keen to play a full part in that policy. I therefore very much hope that the Tindemans report not only gains support in the European Parliament, but also helps to foster the debate in Austria itself on our country's security policy position as a future full member of the WEU and a member of a newly reformed NATO, so that it can play its proper role in Europe's security order.
Madam President, I should like to begin by congratulating Mr Tindemans on the fact that his report has at last made it to a plenary debate. I consider that the division of the report into two parts is a successful solution. I am pleased that, in the discussion in committee, the report's security policy aspect broadened and became more diverse. In spite of this, as a member from a neutral Nordic country, I am unable to approve all its details and I cannot give it my support.
The debate going on in the EU about security policy is made more difficult by the widely differing promises on which it is based. With some people, the thought uppermost in their minds is federalist theory and its concomitant objective that the EU should become a great power with a single defence policy and defence. I am one of those who criticize the EU's foreign security policy from a practical point of view and wonder what security threats we are actually faced with.
There is no sign of a military attack on the horizon. On the other hand, our security may be endangered by the uncertainties arising from the development of Eastern Europe and particularly Russia. These threats cannot be removed by transferring the EU into a military union and a military great power. By these means we might even aggravate them. We can overcome these threats only by tightening pan-European cooperation.
Finally, I hope that all members will support my amendments aimed at ensuring that the Barents Sea area is given the place in the report which it deserves.
Madam President, in the one minute I have at my disposal, I should like to say that anybody talking about security policy in Europe today should wonder, first, about the dangers involved for Europe's peoples by the rationale expressed by the report, according to which, if an external policy is to be reliable, it should not exclude a priori any solution concerning how it is to be implemented. In other words, the European Union is openly threatening the use of arms to impose its will, and this indeed, by means of autonomous activity.
Secondly, nowadays who needs cold-war organizations such as NATO and the Western European Union and their enlargement? From whom do they wish to protect the values - as they say - and fundamental interests of the Union? Madam President, Europe's peoples have no need of an international police force, but what they need is policies to address the very acute economic and social problems of our times in accordance with the interests of the peoples, and collective security institutions for the peaceful solution of differences without the threat or exercise of violence.
Madam President, ladies and gentlemen, Mr Tindemans' report attracts our severe disapproval.
Not to repeat my colleague Mr de Gaulle's excellent remarks on defence, the fundamental element of national sovereignty, I shall content myself with observing that what Mr Tindemans is advocating is the total integration of our nations into the Atlantic system of internationalist coercion. And to drive us faster down this road they top it off by playing the good old refrain about the spirit of the treaties going beyond the letter of the treaties. Although we are not yet bluntly told that the Member States must submit or resign, the fact is the spirit of what is being said is not far away from that.
But the most extraordinary thing is the introduction of the famous dogmatic incantation condemning so-called racism and xenophobia. Mr Tindemans mentions popular discontent giving rise to reactions of racism and xenophobia. Mr Tindemans is partly right: there is popular discontent, and it is increasingly strong. But this discontent is in fact swelling against genuine, authentic, violent racism, which no-one here wants to recognize. One very recent example of this took place at Montfermeil hospital near Paris, where groups of young people, to put it politely, formed themselves into a veritable commando; not a prayer commando like those who are fighting abortion, a commando of louts, come to terrorize the patients and care staff for two hours. Every day, Mr Tindemans, police stations are set on fire, fire engines are attacked, there is extortion in the schools and knife attacks - which ought to cause as much outrage as the one by an immigrant against a Minister of Culture. Poor children are knifed for not handing over their watches or jackets immediately, and it is never mentioned.
You see, Mr Tindemans, the man who is talking to you and the movement he is part of, are total strangers to racism. Did you know that? Two black West Indians are on the central committee of the National Front. One of them, my friend Stéphane Durbette, the youngest regional councillor in France, was beaten up, left for dead and sent to hospital, because a Socialist/Communist commando regarded him as genetically defective. That is racism.
My three Indo-Chinese godchildren tell me about the racism they observe, not from the old French, but from communities which detest that quiet community of Vietnamese people who love France. Many of the 3, 000 orphans or destitute children I was concerned with during fifteen years of civil war in the Lebanon, tell me of their fears. They tell me, they write to me: ' the same thing will happen to you in France as happened in Beirut' . You make timid mention of the tensions in the southern Mediterranean; are you blind to fact that the atrocious and inexpiable struggles of the Algerian civil war, with throats cut as prescribed by the Prophet in the Koran, may spread to the millions of Muslims with dual nationality who live in my country with no sense of being French first or wanting to be? Every day, politicians are expelled from certain quarters, and not just from my movement. 'You do not belong here' they are told. It all started like that in the Lebanon. Shortly before the fall of Constantinople, Mehmed II addressed these words to Constantine XI: ' both shores of the Bosphorus belong to me, the Asian shore populated by our Ottomans, the European shore because you are incapable of defending it' .
Madam President, the European Union was changed when three non-aligned countries acceded in 1995. At the same time those three countries, by accepting the Maastricht Treaty, declared their political alignment to the principles of the Union. Scandinavia would have looked totally different if the Swedes and the Finns had joined NATO or were to join in the foreseeable future. We are looking forward to peaceful collaboration with the Baltic area and with a Russia grappling with the problems of a changeover to democratic and legally binding structures.
The Tindemans Report ostensibly dealing only with security seems partly to believe that security in Europe is enhanced by military means. It therefore contains a glaring omission. Security for all of us is dependent not only upon developments in Russia but also in the Ukraine and Belarus. Presupposing aggressive Soviet intentions, for which there may have been some basis in the past, was the rationale behind NATO and Western European defence. The situation today is radically different.
Enlargement of the Union is the best means to enhance security. The NATO option is not. Nor the idea, which crops up from time to time, of making the WEU part of the Union. This said, proposals in the report for enhanced efficiency in peacekeeping and peacemaking missions are welcome and in line with the initiatives taken by the Swedish and Finnish Ministers of Foreign Affairs. The Tindemans report, despite its many qualities, is a poor compromise.
Finally, there are quite a number of translation errors in the Finnish text of the report. Peacemaking, for instance, is translated as rauhanhieronta which in English means peace massage. I hope we do not need to go to a massage parlour in order to live in peace and security.
Madam Chairman, I should like to thank the rapporteur for his thorough work and calm approach to the development aspects of a common security policy at EU level. The great achievement of the report is that it approaches the idea of security in a broad sense. It is also important to stress that the ordinary citizen does not measure the significance of security issues solely in military terms. The threats which citizens feel to their security are now primarily non-military in nature and relate, among other things, to environmental threats and nuclear safety.
The Treaty on European Union sets out the objective of a common foreign and security policy which may in future lead to a common defence. There is no natural common European consensus about the real significance, interpretation and implementation of this objective and this should be more widely acknowledged. The theoretical difficulty in shaping the future of security policy is of course obvious, because those involved differ widely in their objectives and resources. A good example of this difficulty is the varying status of the EU countries in their relations with the Western European Union. For this reason, the unilateral adoption of the Maastricht Treaty does not create a fruitful basis for further discussions.
Finland and Sweden have proposed in the context of the IGC that the WEU's role in developing the common foreign and security policy should concentrate on crisis management tasks. Mr Tindemans has also very tellingly stressed the tasks referred to in the 'Petersburg Declaration', which Finland and Sweden seized on in their proposal.
The theoretical approach to military security issues set out in the Tindemans report is either its strong point or its failing, depending on your point of view. I hope that the very heterogeneity of the parties involved would lead to the terms being defined extremely carefully when talking, for example, of the Baltic region. It would also be good to put some flesh on the bones of the strategic partnership between NATO, the EU and Russia, in place of the current terminological debate.
Mr Seppänen referred to the Nordic countries' point of view. This point of view is not, however, uniformly shared. In Finland the debates on security policy, membership of the WEU and of NATO, divide opinions not only along party lines but within parties. I support Mr Tindemans' report, because I regard its basic assumptions as being to the advantage of Europe and Finland. I hope that Finnish public opinion will also take notice of this debate.
Madam President, Mr Tindeman's report is totally unrealistic! There is no real basis for a Common Foreign and Security Policy. Member States do not share the same outlook or policy interests. The differences have been made clear for example during the Vietnam War, over the South African boycott, concerning Turkey, the Balkans, nuclear weapon policy and so on. To create a sham agreement in these circumstances can only mean that the voices of the smaller Member States will be hushed, they will be outvoted, and some countries will be turned into satellites of the super powers.
In fact, the creation of regional blocs destabilises global security. It increases the risk of aggressive and expansionist policies, for what we are talking about are expansionist policies and a new colonialism if the EU were to adopt the right to intervene independently with military force in countries outside their own territory. Global security means rallying around a global organisation. The United Nations, alone, is the people's true forum in the work for peace and security.
Mr President, I shall be voting in favour of Mr Tindemans's report, because I believe that it is only right that we should send a message to the Intergovernmental Conference and that message can only come from a Parliament which is pressing forward towards a common security policy. Having said that, I do feel that the message - through no fault of yours, Mr Tindemans - is a weak one. We are trying to talk about security and defence, but we lack the essential basis of the existence, or otherwise, of a European Union foreign policy. That is the real problem, our real difficulty. I would like to call upon all Honourable Members - and every persuasion is represented here, from one extreme to the other - to consider that we shall only achieve real maturity when we stop debating whether or not we should have a foreign policy, a security policy or a defence policy, and get down to the serious business of debating what that Union foreign policy should be.
I would say to all the Member States, large and small, and to every group and every Member of this House that believing that a foreign security or defence policy is beneficial to some and not to others is mistaken. It is beneficial to the Union of peoples, the Union of States; when we come to debate what form such a policy will take, then we will have truly grown up.
Mr President, ladies and gentlemen, reading the Tindemans report has left me with some positive impressions. I am thinking here of paragraphs 20 to 32, which describe the tasks relating to peace and stability. I have also taken particular note of the reference to the Baltic. The second point I welcome is the discussion of the joint analysis centre, and the third is the agreement on the so-called Petersberg missions. I do not care greatly for paragraph 6 on the European corps and paragraphs 33 to 38 involving the defence policy.
The Western European Union and NATO should not be set up as two parallel, rival institutions. I am extremely concerned that we must learn to walk before we can run, as the saying goes. We must not develop the WEU in such a way that it becomes an integral part of the Union. There is indeed reason to welcome the cooperation which has been established in the Baltic between Member States, non-aligned countries and NATO countries. Through this cooperation - the partnership for peace - the Baltic battalion has also been created, which has therefore been possible without an actual Union army. As regards the Balkans, I would like to say that there is still a greater need for peaceful economic efforts than for military ones. This debate reminds me that we cannot even agree on a simple statement on human rights in China, so how are we going to be able to agree on a common foreign and security policy which has a military element?
Mr President, Mr Tindemans is a champion of a common foreign and security policy in Europe, and in this respect we can and must support his report and congratulate him on it. Our group's support would have been even greater and more heartfelt if the following points had been taken into account. Firstly, the CFSP must be a common policy for all. The neutral Member States, those bound by conventions and those abstaining in some areas must therefore also be given the opportunity to integrate into the CFSP.
Secondly, it must be quite clear that the civil components of the CFSP take precedence over the military components. Military action has to be a last resort. The civil components must be at the forefront. And it must also be quite clear that pre-empting and preventing conflicts takes precedence over resolving them.
Thirdly, it must be quite clear that 'out-of-area' actions should be carried out with the greatest care and only under the aegis of the United Nations or the OSCE. Since a rapid military intervention force has been mentioned, it must also be quite clear that while we do need such a force, at the same time we need a civil corps whose task is peace-making in the broadest sense of the word, and which is not tied to the military components from the outset. And I would repeat here, on behalf of my group, that while we welcome the progress on this issue, we are hoping for more impetus in this direction in the future. This will undoubtedly not be our last debate on the subject, and we shall be holding further talks with Mr Tindemans and other colleagues in this context.
Mr President, I should like to begin by adding my congratulations to those already addressed to Mr Tindemans on his report, which has appeared at a very timely moment just before the Amsterdam summit and the important decisions on security to be taken at the NATO summit in Madrid.
I should also like to thank you for inviting me to attend this debate, since I am aware that the impetus needed for the process of developing a security policy should really come from the Council rather than the Commission.
Having said that, however, I would point out once again that the Commission has clearly set out its views on the future of the European Union's common foreign and security policy in its report to the Intergovernmental Conference.
It goes without saying that, as the guardian of the Treaties, the Commission has no intention of dissociating itself from what the Maastricht Treaty says about the common foreign and security policy. Mr Tindemans began his speech by referring to this, and all the Member States, both old and new, have given an undertaking to develop a common foreign and security policy and, in time, a common defence policy that could eventually lead, as the Treaty says, to a common defence.
I quite understand why Mr Tindemans felt obliged to refrain from discussing the defence aspects in this report, in view of what he rightly feels is their sensitive and controversial nature. However, he also announced - and this is something I wholeheartedly support - that Parliament would be having further discussions on the subject of the defence policy at a later date, and I very much hope that I shall be able to attend that debate.
An integrated foreign and security policy naturally involves more than just the defence component. The military aspects also affect the operation of our external economic and socio-economic policy and can therefore help to promote stability.
Everything the European Union has done in recent years in its external relations in the form of association agreements, partnership agreements and modernizing its cooperation agreements with the Mediterranean countries, everything it has done to strengthen relations in its immediate strategic environment, such as with Central and Eastern Europe, the Mediterranean, the Middle East, the Russian Federation and Ukraine - all this directly concerns its security policy. I entirely agree with all those who have talked today about the need to pursue a policy of peace by economic means as well and to remove the socio-economic causes of instability, and I think that this is a field where the European Union is already doing a great deal for the outside world. But where the Union visibly and tangibly fails is in the area of crisis management. It uses its cooperation with other countries to do whatever is necessary to prevent crises, but if prevention fails, what then? Is the European Union, a world economic power, then left powerless? Is it incapable of organizing a rapid armed defence force when even the Security Council agrees that it is a good idea to send such a force to provide humanitarian aid for Albania?
At such a time, the European Union clearly fails. A great deal of attention, though never enough, is given to crisis prevention, but up to now we have never really wanted to give ourselves the instruments we need for crisis management and control.
The most glaring example of this happened recently with Albania. Why did it have to be a practically anonymous force - and by that I mean a force put together on an ad hoc basis under the inspired and expert leadership of the Italians - why did it have to be this anonymous body that was sent in with the approval of the Security Council and the cooperation of the OSCE, rather than a force under the flag of the Western European Union? Because there was no political agreement, despite the fact that the practical possibilities were there: and just look at what is happening in Albania now.
This is the clearest possible illustration of the fact that the European Union does not need to turn itself into a world policeman or a military superpower to rival the United States. The real question is whether the Union wishes to give itself scope in its common foreign and security policy to accept responsibility and take the initiative at international level when its own strategic environment is being destabilized.
I think it is extremely useful to examine this whole question and how best it can be resolved in future as an integral part of the comprehensive discussions on the future of an enlarged European Union.
I think that today's debate on this issue has been a very useful start, and I sincerely hope that there will be a followup, based perhaps on what I hope will be very positive results in the Treaty of Amsterdam. It is absolutely clear that the Union can never have a credible common security policy, let alone a common defence policy, if it does not first have a credible common foreign policy. There are already proposals on the table, as the Baron Crespo report that we are to discuss later today underlines. All in all, I think we have a great deal to discuss on this whole issue, but I am delighted that Mr Tindemans has set the ball rolling with this report.
The debate is closed.
The vote will be taken at noon.
Defence-related industries
The next item is the debate on the report by Mr Titley (A4-0076/97), on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the Commission communication on the challenges facing the European defence-related industries, a contribution for action at European level (COM(96)0010 - C4-0093/96).
Mr President, first of all I wish to say how much I regret the fact that the Council has not seen fit to be represented during this morning's important debates.
To turn to my report, at 7 o'clock in the morning in the 1989 European elections, I was stood outside the Royal Ordnance Factory in Patricroft in Eccles in my constituency. I was handing out my election leaflets to the hundreds of workers who were changing shifts. By the 1994 European elections that factory had closed, another victim of the contraction of the European defence industry, which has seen some four out of every ten defence jobs disappear in the last ten years.
Now had that contraction had been simply the result of the peace dividend, the consequence of the very welcome ending of the Cold War, most people would simply shrug their shoulders and say that, regrettably, it was a price worth paying for peace and stability. The situation, however, is not as simple as that. Firstly, because the fall of the Berlin Wall has not led to peace and stability in Europe - rather it has led to a different sort of security environment.
Secondly, while it is true that global defence expenditure has gone down, this has not stopped the Americans from increasing their dominance of the world defence market. Their large single market and single procurement agencies for the army, navy and air force have provided a favourable background for a radical restructuring and rationalization which have seen the creation of huge and powerful defence giants like Lockheed Martin.
European companies are being left trailing further and further behind, shackled by our fragmented structures, with fifteen different procurement systems and competing national industries which often duplicate the production of very expensive equipment. We do not even buy from each other: only about 4 % of EU procurement comes from intra-EU trade, whilst 75 % of Member States' imports come from the United States.
Now why is this important? Well, to begin with, the defence industry accounts for about one million, mostly very high-quality jobs, often to be found in the most vulnerable regions of the European Union. The health of other industries often depends on it, for example, 70 % of military equipment sales comes from the aerospace and electronics industries. It is a major technology driver in the European economy and, at its best, it is highly competitive.
The defence industry is of self-evident strategic importance. If we become dependent on imported equipment, we risk not only compromising our security, but also undermining our ability to fulfil our international obligations under global security arrangements such as NATO, a point underlined last year by Admiral Norman Ray, the Assistant Secretary-General of NATO.
For all these reasons it is vital that EU governments recognize that the European defence, industrial and technological base is a vital strategic asset and that its maintenance is essential for the future of European security and defence.
I realize that this is a very sensitive subject: there are ethical concerns. My report, however, is not about whether or not we should have arms but rather about where the arms we think we need should come from. Nor does my report advocate giving public support to the arms industry, rather I argue that the industry should be open to the demands of the market. My report is not anti-American: a viable European defence industry would be better placed to cooperate, as well as compete, with the Americans.
There are also, naturally, concerns about national sovereignty. Hence my report deals only with the existing security architecture and does not advocate new EU powers. I am, frankly, less concerned about who does what institutionally and more concerned about getting action taken. The contribution Europe can make here is to identify a Europe-wide problem and to recommend Europe-wide solutions.
For that reason I congratulate the Commission on its communication, which is to be welcomed. It has focused attention on the crisis facing the industry. Now we need action. Firstly, economic action: we need to break the shackles of national preference and open up the defence industry to the discipline of the single market. Of course, account has to be taken of the sensitive nature of some parts of this industry, but greater competition will lead to considerable savings for the taxpayer. We need to allow the industry to restructure through mergers, so that genuine European companies can emerge.
For these things to happen, Member States have to agree not to invoke Article 223 for internal EU activity, but to use it only to ensure reciprocal trading arrangements with third countries. Nothing better illustrates the problems facing us than the contrast between the speed of American restructuring and the long agonizing of the French Government over the future of the Thomson Company.
There is also to be a political framework for the industry to operate within. Amsterdam clearly has to identify and clarify the objectives and functioning of the CFSP, as well as the nature of the European defence identity in the light of the Petersburg and Berlin declarations. We then need, through the WEU, to explore the operational implications of those declarations, and we need to ensure that there is a proper forum for defence ministers.
Recent years have seen some promising developments in arms cooperation, with the evolution of the WEAO and the Joint Organization for Armaments Cooperation. Progress has been generally very slow, however. Impetus could be given to the process if Member States were to adopt a joint action on armaments cooperation under Article J.3 of the Maastricht Treaty, and we need more synergy and less duplication in this area.
Finally, the different national regulations governing arms exports are a major obstacle to industrial cooperation. The EU has already agreed eight criteria on arms exports. Now we need to agree a common interpretation of them and then they should be turned into a legally-binding code of conduct.
No one should be in any doubt about the crisis facing the defence industry. We need decisive action now by European Member States before it is too late.
Mr President, I would first like to congratulate the Commission on this initiative, because we believe it has really cooperated as an institution to identify and put on the table a highly important and sensitive issue for the economy, and not just the Union economy. I also want to thank Mr Titley for his magnificent report and for having reflected the feelings of the Committee on Economic and Monetary Affairs and Industrial Policy, incorporating virtually 90 % of the suggestions and conclusions of our committee.
The diagnosis of the situation in the armaments industry made by the Commission and the rapporteur is quite right. It is a very important sector - 3 % of industrial GDP - providing significant employment; there is major dependence on the United States and a distinct absence of intra-Community trade; dispersion and lack of concentration weaken the industry's position.
The reasons we are in this situation are partly attributable to the absence of a common defence policy, but not entirely so. Of course, differences in procurement policies in the largest Member States and the absence of a common foreign policy or arms export policy are due to the lack of a common defence policy. But there are other causes, like mergers requiring government authorization, differences between the States as regards ownership and the way this relates to the arms industries, and the absence of the transnational legal structures to permit such mergers, where there are still opportunities for action by the European Union. We think the issue can be presented in this way and we agree with the rapporteur that the European Union should take steps with a view to putting the industry in a strong position to cooperate when a real defence policy comes into being.
Amongst the areas of action, many of which Mr Titley has already mentioned, I would like to stress two very specific points: the first is the use of the structural funds in the process of restructuring the defence industry under the Community industrial restructuring policy, and the second relates to research and development, where the European Union has a wide remit and which accounts for a large part of its budget, and coordinating all the programmes involving the defence industry or associated civil industry.
Mr President, the reduction of defence expenditure in the Union's Member States, and consequently, the corresponding reduction of expenditure on defence research and technology, combined with the fragmented nature of the Western European defence market, have left the European defence industry in a situation of stagnation. The Committee on Research, Technological Development and Energy was asked to respond to the Commission's questioning of the extent to which the framework programme could help to revitalize the defence industry without putting its non-military aims at risk. The answer concerns, first, the technological framework that influences defence research and, secondly, the framework within which the European Union's security policy is outlined.
The framework for security is created by the demographic pressure that favours small systems of military organization based on professionals and volunteers, the need for the Union to compete in research and development with the USA and the Far East, and international competition to secure energy resources. In addition, to address the future of Europe's defence industry, we cannot ignore factors that will determine the mission of military systems, such as peace-keeping, the protection of energy resources, the suppression of blackmail and terrorism, surveillance, counter espionage and recognition at world-wide level. Granted that in the future it will be difficult to define special weapons systems able to deal directly with the widespread dangers faced by the Union, covering the technological needs of the military sector is likely to demand a zero-reserve policy which will enable incorporation of the products of general research into new weapons systems, depending on the dangers emerging at the time. In the technological context, where political technology is more advanced than military technology, defence capabilities depend on the reorganization of the technological dependence of the defence sector.
Based on the above, the question arises: to what degree should the fifth framework programme aspire to support collaboration between military and non-military activities. The European Commission's positive response and its proposals, though well-intentioned, are in the opinion of the Committee on Research and Technology rather inappropriate. And this, because they imply the restoration of the importance of an armament economy, even though the peak technologies are becoming more and more non-military, and at the same time overlook the limited resources of the framework programme which make it inappropriate to seek new research links between the military and non-military sectors.
In conclusion, Mr President, I want to stress that the fifth framework programme could on the one hand continue to devote resources to research and technologies of combined utility, and on the other hand, help to convert defence-related industrial research installations. Under no circumstances must we consider redirecting the Community's research towards defence-related aims in particular.
Mr President, I should firstly like to thank the rapporteur, Mr Titley. His report essentially endorses the Commission communication, from which it can be concluded that the Commission and its communication can be supported. European arms policy has two dimensions: a strategic and an operational dimension. The Tindemans and Titley reports are therefore linked and complementary. This is the strategy which I am glad to say has been deemed appropriate.
European arms policy has both a strategic and an operational dimension because it is an essential part of the common foreign and security policy and also the common defence policy called for in the Maastricht Treaty, and it is therefore an urgent necessity. Much of what we are debating today was decided with the adoption of the Maastricht Treaty. It is now a question of implementing it.
The industrial aspect is especially important, because as everyone agrees - some welcome the fact, the majority do not - the European arms industry is fragmented, depressed and subject to the constraints of ever tighter budgets. For the European Union and those Member States which have an arms industry, a European arms industry appears to be the only possible way of withstanding American competition in this sector in the long term.
European external trade is faced with a crucial choice: to abandon the arms industry, or to pursue new opportunities. Shall we relinquish it to the United States, or perhaps to other countries that are filling the gap, such as South Africa, Russia or the Czech Republic, or shall we take up the challenge? Far beyond the arms industry, this is a crucial question for the external trade of the European Union, as well as Germany - if I may be allowed a brief national remark - the United Kingdom, France and other Member States.
However, this report is also an opportunity for the European Parliament, which is the only effective, democratic body able to discuss this issue in European terms and put forward European recommendations. And despite the many concerns which have been expressed, I am confident that it will seize that opportunity. Parliament must safeguard the Member States' independence in the military and foreign policy areas. It must call for conditions to be defined and measures to be taken that will enable the Member States to ensure the rationalization, organization and preservation of a competitive industrial and technological defence basis in Europe in relation to defence products. This basis must be freely accessible to the participating Member States. That, in short, is what should be said from the point of view of external trade.
We are well aware that the European arms industry is increasingly losing its competitiveness. Anyone who wishes to reverse that trend must support the Titley and Tindemans reports today.
Mr President, first I want to congratulate the Commission on this communication and Mr Titley on the work he had to do to achieve maximum consensus and link in the various opinions from the committees involved.
I am speaking on behalf of the Committee on Institutional Affairs and I shall refer exclusively to institutional issues, but before I do I would like to make one comment: can the concepts of common armaments policy and European defence identity be separated from each other? I do not think so. I believe it is a political decision, not a dogma, but we can hardly talk about a European defence identity without including a common armaments policy, because common armaments policy is an integral part of that European identity.
When we go back to our constituencies and our fellow-citizens ask us why Europe did not intervene in Yugolavia, why we have not intervened effectively in other parts of the world - I am thinking of the Gulf War, why we have to depend on others, one of the many reasons is that there is still no European identity and one of the fundamental ingredients is common armaments policy, so we must change our position on these issues. Consequently, what needs to be done in the institutional area, Mr President?
Article 223 of the Treaty of Rome allows Member States to take such measures as they consider necessary for the protection of the essential interests of their security, including producing and trading in weapons, munitions and war materiel. The way Member States have interpreted that article of the treaty consists of looking for some general principle whereby all areas relating to national security fall outwith the scope of the treaties.
So article 223 has been the great outstanding question of the treaty. What needs to be done now? I think Parliament must act firmly and call for the deletion of article 223, but I do not think this issue is currently on the table for the Intergovernmental Conference. Hence our amendments, Mr President: first we ask for common armaments policy and a common European defence identity to be treated as one issue. And at some stage in the future, and this is one of the amendments tabled to the Titley report, article 223 will need to be revised in order to achieve integrated production, trading and monitoring of armaments.
Secondly, we ask the Commission to initiate consideration of article 223 and in particular, to amend the list attached thereto, which has not been changed since 1958.
And thirdly, Mr President, we also ask for the WEU to be incorporated by stages into the European Union, another fundamental factor for achieving what we all want, a Europe of tomorrow speaking with one strong voice and guaranteeing the freedom of all Europeans through its security policy.
Mr President, I should firstly like to congratulate Mr Titley on this report, on behalf of my group. He himself knows how much effort it sometimes took to find common ground, but the central message of this report - that the European arms industry must resist the hegemony of the US arms industry - is the right one.
It is not that we wish to see the creation of monopolies, which then dictate prices to the Member States. Europe must be very careful to ensure that a common arms industry does not turn into a set of monopolies with a dominant market position. However - and after all, this report was dealt with by the Committee on Foreign Affairs - we cannot talk about the arms industry and arms cooperation without outlining the general context, which I see as follows.
Firstly, there is the question of disarmament. It is not possible to talk about the arms industry and arms cooperation without declaring support for disarmament - as expressed by Mr Titley - throughout its various stages and especially, of course, in cooperation with Russia, since disarmament has to be a joint project.
Secondly, there is the very important question of controls on arms exports. Efforts are being made in this area, but in view of the conflicts in a great many regions of the world, in view of the large number of dictatorships which unfortunately still exist and which sometimes use armaments against their own people, Europe, which has already laid down a number of appropriate criteria, must ensure that these criteria are strictly interpreted, binding and, of course, applied not only to Europe but to the entire world. The legal and illegal export of armaments to crisis areas costs countless human lives, and often results in Europe subsequently being forced to combat its own weapons. Consequently, there is a need for increased controls, and ultimately penalties for arms exports, especially to crisis areas, dictatorships, and so on.
Thirdly, and this is another important point, we are not going to see a process of rearmament that gives a general boost to the arms industry. There is a need for sensible conversion programmes. A UN conference on this subject was held recently. Europe can serve as an example in this field, since part of its arms industry has already been sensibly converted in civil programmes. I see that as a very important complement to the common armaments policy in Europe. It must be made clear that the European Community is committed not to rearmament, but to disarmament, as I have already said. We are strongly in favour of European arms cooperation, but we do not wish to see disarmament taking place at the expense of Europe and European workers alone. In this sense, we are unequivocally in favour of sensible arms control and sensible arms cooperation on European territory.
Mr President, ladies and gentlemen, this is probably the first time that Parliament has discussed the arms industry, which is examined in Mr Titley's excellent report on which I congratulate him. It is a response to a Commission document, and having heard what Commissioner van den Broek had to say, I should like to thank him for his excellent speech. I think that his words and everything that has been said in this debate, and in the Titley report, show that we are gradually moving towards agreement on a common security and defence policy to support our common foreign policy. Progress is slow, but I think we will succeed in the end thanks to this excellent document.
In his report, Mr Titley says that a common foreign and security policy is really divided into three sections: a political section, a military section and an industrial, scientific and technology section. That covers everything. However, I would stress that arms cannot be regarded just like any other products or commodities. A country may depend for its very existence, freedom or independence - though let us hope that it never happens again - on having weapons to defend itself or whatever it holds dear if it is attacked. We therefore need to consider what our requirements are here in the European Union. This is extremely important. If we have to depend on other countries outside the Union, we can have no credible defence, since we can only buy whatever they are selling rather than what we really need. It is also true, as many people here know - though I entirely agree that we must work towards disarmament, and I think we can achieve more if we have a common policy rather than all acting individually - that the armaments industry in Europe cannot simply be closed down if we want to have products that meet our requirements, but it is in grave danger at the moment. There is a great deal of competition at European level, and we in Europe can no longer compete with what other countries are producing - I will not say which ones, but you all know. So it is a particularly delicate issue, not just for defence, but also from the socio-economic point of view, since jobs are involved, as well as in relation to the arms trade and so on. It is all very sensitive, but I think it is handled very well in the report.
There is not enough time to quote from the report, but Mr Titley also refers to some other very interesting aspects, such as our defence profile and relations between the European Union and the Western European Union. I do not wish to go into this in detail, but these considerations could be very useful in future when we come to discuss defence policy.
So we in my group think that the Titley report in response to the Commission communication is an extremely important document. There are many concerns to be taken into account: economic interests and employment, defence, disarmament - which is a goal we all share - and peace, which we all wish to help to achieve.
We therefore intend to vote in favour of the report, provided that nothing goes wrong in the meantime. We are delighted that Parliament has been able to discuss such a sensitive issue, and we hope that we shall achieve a successful outcome.
Mr President, I feel sure that high-profile debates like these on the Tindemans and Titley reports increase our awareness and sense of responsibility with regard to a common European foreign policy. Until such time as that policy becomes a reality, though, the defence industry must progressively and pragmatically move away from the national approach and adopt European programmes and rules.
Among the new European-inspired rules which I feel I must support is the principle of standardizing the common rules governing the purchase and exporting of defence hardware. I also have no doubt - a point which is made in the reports - that we need to achieve and accept a technological interdependence between European States in matters of defence, which is a political project as well as a technical argument.
I believe that the criterion of a fair return on industrial investment in common European programmes should not be completely abandoned but should be integrated and quantified over broader time frames and planning scales. I believe in - and support - the idea of a European Armaments Agency with technical co-ordination functions, similar to the European Space Agency, which would arrange multi-speed - if I may use that term - optional development programmes from which all concerned can derive some benefit, in some cases as reference shareholders and in others as minor but fully involved participants.
Finally, I believe it is inappropriate - and this is a suggestion that can be considered during the further course of the debate - to separate the defence industry completely from the aerospace industry. After all, the two sectors often involve the same participants, and it seems to me that a logical process of European consolidation - squaring the circle in this sector, if you like - will be easier to achieve if all the players are at the same table and all their cards are on it.
Mr President, there is one sector of industry in Europe, the defence industry, which is facing considerable difficulties. The reason for this is something which has been the most joyous event which has happened to us in Europe and in the whole world, namely the fall of the Soviet Union and with it the end of the cold war. The demand for weapons is thankfully no longer what is was before the Iron Curtain fell.
But security in Europe is still dependent on access to weapons, which we Liberals well understand. If Europe is not to be totally dependent on imports our countries must co-ordinate their research, development and production of defence material. This is the basis for the Commission's communication and the foreign committee's report, a report which has been drawn up well by Mr Tindeman.
It is worth noting that increased co-ordination of defence material in Europe will, inevitably, lead to increased mutual dependency. This must be recognised and accepted by all concerned. Co-ordination of the European defence industry will be facilitated by growing unity based on the content of a Common Foreign and Security Policy. It is worth noting that co-operation within the defence industry will itself act as a driving force and increase the need for a Common Foreign and Security Policy.
Article 223 needs to be revised and conditions created for common rules on export restrictions for European weapons, the implementation of which can be controlled. In this way, Mr President, the world should see the more united Europe as a force and a partner for freedom, peace, security and common security. The report which we are discussing is a step towards this.
Mr President, ladies and gentlemen, the Commission's 1996 communication ignores the close link between defence/weapons and national sovereignty and seeks to apply the principle of free competition to weapons for the sake of competitiveness.
The report of the Committee on Foreign Affairs and security goes further, with a common arms policy and the revision of the treaty article on the essential security interests of each Member State. For its part, the French government is restructuring the weapons industries, planning to cut 50, 000 to 75, 000 jobs, and privatize key sectors, despite the strong opposition of the employees and inhabitants of the areas involved.
Active militants for peace and disarmament, the French Members of Parliament in the Confederal Group of the United European Left - Nordic Green Left defend a military doctrine guaranteeing freedom and security against external threats. We oppose restructuring and privatization measures and demand the maintenance of national capacity, which meets only 5 % of military orders, and its diversification into civilian industry, notably in the aeronautics, space and electronics industries.
At Community level we oppose any European defence policy which is bound to make us vassals of the United States. We favour development of cooperation between the arms industries and research, and we call for the establishment of genuine Community preference.
Thank you, Mr Querbes, and I must congratulate you because I think that was your maiden speech.
You bear a heavy responsibility replacing our colleague Mr Piquet, who was much appreciated by everyone here.
We wish you every success.
Mr President, on the eve of the Amsterdam summit, Parliament is debating the Tindemans and Titley reports, two elements of a new foreign and security policy - or rather a military policy. There is repeated reference to concepts such as a defence identity, or the Petersberg missions that we are obliged to carry out. That means nothing more than making strike forces available for intervention. A qualitative change in EU foreign policy is taking place here. The European Union, hitherto a civil organization with its enormous single market, is now organizing itself into a hegemonic power. This is perhaps the point of no return.
A defence identity in relation to whom? The Cold War is over. Europe is still heavily armed, and if it wishes to protect itself against organized crime or arms smuggling, it needs not military forces, but police forces to do so.
Mr Titley said it clearly: this is about creating acceptance for the arms industry, so that it can determine foreign policy. There is a need not for a defence identity, but for a European identity, for our citizens to accept the Europe that we wish to build on civil foundations.
For future intervention under the Petersberg missions, however, we need new strike forces, new ships, new satellites and the future large aircraft. Four years ago, Mr Titley, you tried to set up a budget line for the future large aircraft. This report is the key to ensuring the swift introduction of budget lines that enable the European arms industry to gain access to the EU budget. Who is going to pay for that? We do not have the money in the social sector. There are cheaper defence products, and we know from the MEDA programme that the funds made available to us there for such things as civil foreign policy, development policy and proper conflict prevention are inadequate.
A final word concerning democratic trends. Mr Kittelmann referred to this. The Intergovernmental Conference and this report are leading to the creation of a new Council of Princes of the Holy Roman Empire, in the sense that the EU Council of Ministers determines and controls foreign and military policies and ultimately approves the relevant funds.
Mr President, ladies and gentlemen, since the fall of the Berlin Wall, we have gradually been making progress towards international agreements on reducing nuclear weapons and a total ban on chemical weapons. I am wholeheartedly in favour of coordinating arms production, but our real goal must be to achieve further reductions and to increase the growing peace dividend.
I was initially pleased that a British socialist was to be the rapporteur, since I hoped he would be familiar with the history of his own party. Labour was always the pioneer of the broken gun. But instead I was completely amazed when I read his report. As far as he is concerned, the armaments industry is an industry like any other, with all the bogus arguments which this implies. Arms production, I read, is of vital economic importance in creating jobs, including in the supply sector. He complains about the unequal balance of trade, unfair competition and the development of powerful equipment with the best possible price/quality ratio.
What really takes the biscuit is paragraph 24 of the resolution, where he says that Parliament believes that the restructuring of the armaments industry will result in greater value for money for the European taxpayer. How cynical can you get?
Next, there is the arms trade. The SIPRI report from Sweden gives an annual overview of the trade in conventional weapons. Mr Titley is wrong when he says that the end customers are always governments: in point of fact, many of them are dictatorships.
The report also does not say a single word about the massive trade in second-hand weapons, or the widespread practice of selling handguns in sections or as technical equipment. There is no comment about the widespread practice of transit trade through friendly countries or countries involved in conflicts. Arms are not washing powder. They must be covered by strict codes of conduct, with an annual report to the European Parliament. I shall therefore be voting for the amendments tabled by the Green Group, and if they are not adopted, I hope this report will be consigned to the rubbish bin where it belongs.
Mr President, the report by our colleague Mr Titley has the double merit of emphasizing the radically new character of the international context surrounding arms policy today and rehabilitating the notion of Community preference in this very sensitive domain. It is a shame the draft resolution departs from the premises of the explanatory statement.
The new context is the fierce competition from American producers of defence equipment faced by European business. This aggressive competition threatens to lead, in the future, to the disappearance of industries vital to our security and the independence of our national defence policies, if Europe allows the high-tech weapons sector to become the monopoly of a single power.
Although defence remains fundamentally a national prerogative and certainly not calling existing assets - which are considerable - into question, the massive cost of the new arms programmes should, however, lead us to identify the real common needs, determine what can be produced better together than by each alone, and what should be purchased jointly. It is not a case of systematically Europeanizing all armaments production, as the resolution proposes. On the contrary, the Member States should learn the lesson of the failure of many past attempts at cooperation - recalled by my colleague, Mr de Gaulle - and only engage in programmes corresponding exactly to needs, with a determination to complete them by making the necessary financial effort.
As well as producing together when it is necessary and possible, we should also purchase in common, buy European, practice European preference, in order to prevent certain Member States - as was again the case recently - purchasing American military equipment rather than European equipment of at least equivalent technological level and lower in cost.
The Titley report contains positive elements, but unfortunately it will not be possible to vote for it, because there are gaps in it, and because of its systematic approach and the federalist philosophy which underlies it.
Mr President, ladies and gentlemen, Mr Titley's report is based on the economic pillars of increasing efficiency, reducing costs and improving coordination and international competitiveness. It should therefore be greatly welcomed. Mergers of arms companies within the EU improve their competitiveness, especially in relation to US companies, which have been putting massive pressure on the European arms industry since the end of the Cold War.
On moral grounds, it is completely unacceptable for us to increase the production and export of armaments, on the flimsy and cynical pretext of securing jobs.
However, we should as far as possible manufacture ourselves those armaments which we definitely need for the protection of the European Union and its citizens - for military and economic reasons, as well as in view of the extremely tense jobs situation in the EU.
From Austria's point of view, it could be asked whether the harmonization of arms export regulations called for in the report does not represent a further strategy - deliberately veiled from the Austrian people - for the progressive dismantling of its neutrality, and whether it would not be more honest to come clean with the citizens of the EU's neutral states and allow them to decide whether or not formally to give up their neutrality in a referendum.
Mr President, the Commission communication, and consequently Parliament's report on the arms industry and arms cooperation, have come at the wrong time and are guided by the wrong principles. I should therefore like to express the misgivings of the German social democrats on this subject. There must first be an agreement on the concepts of common security and defence before there can be any moves towards arms cooperation of a kind that can meet our demands, namely to encourage the disarmament that will produce the peace dividend which people have been expecting since the end of the Cold War.
The communication and the report are geared to arms production rather than conversion, to rearmament rather than disarmament. At a time when the world is waiting for conversion projects for the arms industry and for clear signs of disarmament, these documents equate the competitive advantage of the arms industry with the competitiveness and viability of European industry as a whole. In my view, that is not what is required.
What is needed is investment in conversion research and conversion projects. In the end, no industry requires such a high level of capital investment for each job as the arms industry. We should be supporting greater investment in environmental technologies, civil technologies and new materials, rather than in arms cooperation, because that will not generate the jobs that we are led to believe will be created.
Moreover, I believe that there is a tremendous danger that arms cooperation at European level will produce monopolies which will then be able to dictate fictitious prices for defence products to governments. Also, undertakings which produce non-military goods will be exposed to cut-throat competition, because subsidizing the European arms industry for civil production as well will give it a competitive advantage over such undertakings. I also believe that there is a great risk that arms cooperation of this kind will clear the way for an expansive export policy, and that competition between the European Union and the United States will jeopardize the adoption of a restrictive arms export policy in the EU.
In my view, therefore, this report fails to set out a forward-looking strategy for the European Union.
Mr President, Mr Titley has written an important report. The European weapon's industry faces a huge challenge. Many companies have problems of profitability and restructuring is necessary. The weapons industry has a special role to play in the security policy of individual countries and of the Union as a whole. Equally the industry must, in the long term, operate under the same conditions as every other industry. Attempts to support the defence industry using State aid costs money and makes it harder to maintain the right quantitative level on defence. Company aid also tends to reduce industrial efficiency and leads to demands for ever more extensive aid input.
Besides, this is not just a question of money but of expertise as well. Modern military technology requires more and more expertise. It requires an ever increasing level of advanced electronics and gigantic information handling systems. The boundaries between civil and military research are becoming much less clear. One of the difficulties which the European weapons industry has is the fact that there is not the same background of research at elite universities as there is for the weapons industry in the USA.
Without going into issues concerning universities, I would like to point out that much of the USA's advantage in this respect stems from the fact that the universities there are open to competition in a totally different way from the enormous state Universities in Europe. This has led to greater efficiency in research and in the training of researchers. The US advantage in the fields of electronics and information handling is clear to see and this has also given them precedence when it comes to new weapon systems. US superiority has revolutionary significance for foreign and security policy, not just for their adversaries but also for their allies. For defence material to be operational between defence powers there is a requirement that the material is made to the same level of quality. We need to be bolder within the framework of European co-operation if Europe is not to become an even more of an inferior partner in the long term.
The Green group have put forward a number of proposed amendments to the Titley report. If such negative views win approval, the USA's hegemony will be further strengthened. We must be careful that we do not reach a state of specialisation which means that the USA supplies the machines, in other words the weapons and Europe supplies the people, by which we mean the soldiers.
Sweden has a large weapons industry producing such specialised weapons systems as military planes, submarines, robots and artillery. This investment is based on the fact that Sweden's non-aligned policy requires that we are independent in this respect as well, or at least that we have sufficient capacity to be a suitably advanced co-operation partner to be able to buy the most modern equipment which we do not ourselves manufacture. It has become even more difficult for Sweden, as well as for other European countries, to maintain such a broad weapons industry. It is easy to express support for Mr Titley's proposal for an action programme to make the European weapons industry a more competitive force and to contribute to security in Europe in this way.
Mr President, first of all, Mr Titley should be thanked for addressing this far from pleasant but absolutely fundamental issue. This is an industrial sector which is frequently beset by crises. It is one in which - to be quite frank - there are very often scandals. However - and I would address this comment to our colleagues in the Green Group - as long as we need a military defence capability, there will have to be an arms industry. As long as we are sensibly working together here in Europe, it is also necessary to organize European arms cooperation. All this has been said repeatedly. However, there are three points which I should like to stress.
Firstly, disarmament is of course the paramount issue. We have overcapacity. The aim of a common European arms policy must therefore be to reduce this overcapacity in an orderly way.
Secondly, we must pursue the goal of easing the pressure on public budgets. It has frequently been the case in the past, and is probably still the case, that defence contracts are awarded purely on economic or employment policy grounds, and not with the primary - and sensible - aim of improving defence structures.
My third point concerns arms export policy. A common European arms policy is a prerequisite for an export policy guided by the following principles: no arms exports to regimes which violate human rights; and no arms exports to regimes which are totalitarian in nature or pursue aggressive policies. Clearly, this is only possible if we conduct arms policy jointly...
(The President cut the speaker off)
Mr President, it seems that for the Commission a revolver is the same thing as a loaf of bread and a destroyer is the same thing as a hospital. Because in the Commission's communication on European defence industry there is only a single idea : to remove the distinction between warlike military production and non-military production, and on the basis of that general idea, to give the green light to the Community budget, the research programme, the structural funds, export policy, and the review of the Treaty itself. I think this is a dangerous step, which only generates surprise, puzzlement and sadness, and which I think has made the European Parliament look like a room in the Pentagon today, or a chamber of multi-national military industry. This must stop. It is sad that the Committee on Foreign Affairs has pursued this path, and I would like to tell Mr Titley that the Labour Party, with its tradition and values, brings some hopes. Let us not extinguish them so soon. You told us that your area is one with a defence industry. We understand that, but just think about an Italian colleague from the South of Italy, in an area where the Mafia has businesses: what should he do? I think that at the Conference of Mr Coates next week, you will find proposals concerning employment for your area too, much more interesting than those contained in your report.
Mr President, the two reports which have been discussed here this morning should set alarm bells ringing for most European citizens. It is quite clear that we are setting up a military superstate within the EU with its own arms industry. I know that Mr Titley is a lobbyist for what I would call 'the merchants of death' . There is no mention of the fact that British Aerospace, for example, is responsible for arming Indonesia with Hawk jets so it can terrorise the people of East Timor. Now he wants the European taxpayer to contribute to the arms industry.
If this is our only answer to the EU's unemployment problem, we have a long way to go before launching any kind of humane policy. There is no word here that EU arms supplied around the world are the cause of many of the disputes which we talk about settling. There is total hypocrisy as regards this Parliament and what we discuss. Mr Titley is out of step with his own Foreign Minister who said that he wanted to clean up the UK's international arms export reputation.
It is quite clear that by the discussions here today we are setting up a European military state with its own arms industry, and neutral countries such as Ireland should be well aware of this. I am most disappointed with the briefing from Ireland's Permanent Representative. It glosses over what is actually being discussed and what is happening. Do you want your children to be involved in industries that are responsible for the persecution and death of so many people around the world?
Mr President, I congratulate my colleague, Mr Titley, on a concise and well written report. There are two things in the last ten years that have put immense pressure on defence-related industries. The first one is the demise of the Cold War and the second is the advent of the CFSP.
Clearly the demise of the Cold War has created tremendous pressure because of reductions in demand from EU countries for weapons in particular. There has been a phenomenal reduction in jobs in the defence industries as well as in research and development. In addition, companies face fierce US competition which threatens their survival. This means that there has to be some restructuring of these industries across Europe.
With regard to the CFSP, if we want a Common Foreign and Security Policy in Europe and we want that genuine choice, then we have to maintain a European defence infrastructure. I take exception to some of the comments both on my own side and from the Greens with regard to this issue. We do not need any lectures about this, because it is quite clear that unless we maintain our own defence industries and defence infrastructure then all we will end up doing is buying American weapons and being totally dependent on the Americans for our defence.
Secondly, it is important that we maintain this industry as well because it is an important technology driver which feeds into the civil markets and produces many valuable products, enabling us to enjoy a high standard of living in our Western European Union countries at the moment.
What we need is a genuine single market in defence. We have to improve intra-Community trade in this area so that we do not become more and more dependent on the United States. That means a common approach. It means a common armaments policy. This is not necessarily synonymous with the Western European Union coming into the European Community's institutions, but it is synonymous with an approach of greater cooperation. We need a legally binding code of conduct so that we can move forward in this very important area.
Mr President, the excellent report that is before us reminds us that European arms policy is based on two principles: one good and one bad. The good principle is that this is an activity unlike any other and it requires a particular regime. The bad principle is that its particular nature has sidelined the European dimension and confined the activity to a national context.
It is in fact a very special activity. Arms are not products like any other products: they are products which cause death and bring independence at the same time. The buyers are not like other buyers: they are rather few and they are nation states. And then there is the political dimension. Finally, because this is a sector, as we have said, experiencing profound crisis.
But, on the other hand, the fact that arms production requires a particular regime does not mean the dimension of Community cooperation must be rejected, quite the contrary. There will be no protection for national industries unless there is more cooperation at the European level. There will not be more cooperation at the European level unless there is a common definition of military needs. There will be no common definition of needs if there is no common defence policy and no common foreign policy.
Mr President, ladies and gentlemen, we are faced with a very serious problem. We must guard against two temptations. The first is market place trivialization which would eliminate the political dimension of the business and would subordinate us to our great ally, the United States. The second is nationalist withdrawal which would deliver the Europeans one by one to the voracity of the American giant.
Mr President, a lot was said just now about the technological problems linked to the defence industry. I would like to speak very quickly on this point for the minute I am allowed.
First of all, I would point out that the technologies are essentially linked to the capacity for deterrence, they are also linked to the capacity for disarmament, and hence the best contribution that the framework research and development programme can make to these two problems obviously depends on the development of generic technologies which are essentially dual technologies. However, that should not suggest that the framework programme for research constitutes a sufficient instrument. It represents very little in the research and development effort of the Community as a whole, so the intergovernmental programmes must take up the slack.
I would also like to remind the rapporteur and the Commission that it will not suffice to open up the arms industry to competition, because competition is the short term. And where arms and disarmament are concerned, investment necessarily represents the long term.
Mr President, I should also like to congratulate the rapporteur most sincerely on his report. I appreciate that he has tried to present a sober and objective report, since this is unfortunately a subject which sometimes gives rise to heated debate.
I should like to make four comments. Firstly, I agree with the rapporteur that Europe has been lagging behind developments in a number of areas, with the effect that it can no longer keep up with its competitors in this hightech sector. The gap between European and US defence technology has been steadily widening, and even Europe's leading defence companies are scarcely half or a third of the size of their American counterparts.
Secondly, with regard to NATO enlargement towards the east, it would appear that in several cases, Europe has already missed the boat. Some of our future partners in the alliance are already upgrading their military technology with non-European help.
Thirdly, I wish to stress that the question of export controls remains extremely important, but that controls alone are not enough. We need to combat the illegal trade in arms effectively, because we are implicated in that trade. Let us just consider the conflict regions and crisis areas in the developing world, or in the former Yugoslavia, where illegally acquired anti-personnel mines made in Italy have been found, for example.
Fourthly, the European Union accepts its role in conflict settlement and crisis prevention, but this also means ensuring the personal protection of the troops in question with coordinated and high-quality weaponry, so that they can carry out their tasks effectively.
Mr President, I should like to begin by thanking Mr Titley for the excellent work he has done over the past year on this report. I am grateful to him for supporting the approach set out in the Commission communication and our efforts to establish an EU arms policy. I would stress once again, as Mr Tindemans also indicated, that the whole point of this discussion is not whether we need armaments, but how to obtain the armaments we need.
It is also clear that the Maastricht Treaty requires us to work towards a common foreign and security policy and, in time, a defence policy, and I would point out that for the Commission, this also includes an armaments industry policy and a policy to harmonize exports and imports. I would add straight away that the reductions in the defence budget are a welcome development made possible by the ending of the Cold War. Who could possibly object to that? But at the same time, these cutbacks mean that we are increasingly having to join forces at European level in order to maintain and afford the expensive technological innovations needed, which we have to do if we are to remain competitive on the international market. However difficult it may be to think of the armaments industry in purely economic terms, we cannot accept that the Union should make itself too dependent on what other countries produce for this vital area of its activities, and in this context it has to be said that there is a severe imbalance in the transatlantic arms trade. Establishing a European market in defence-related products will help to improve efficiency in the sector and thus bring costs down, which in turn will benefit the defence budget.
Europe needs to develop its operational capacity in the field of conflict prevention and management, unless we prefer to leave the whole issue of conflict management to non-Union countries. Supply and demand on the arms market are rightly governed by special rules which give governments an exclusive role, and those governments are principally guided by stringent requirements in terms of security and foreign policy. But the economic dimension, as I have already said, makes the provisions of the EC Treaty relevant here too. The internal market rules already in force could therefore be used as a basis for devising rules for the armaments sector, or another possibility would be to apply the existing rules as they stand, but making allowance for the special nature of the sector. The Commission communication describes the measures which the European Union can take in the short term. It is vital that it should be possible to adapt these to take account of the special nature of the armaments sector by using procedures and instruments combining the first pillar on Community policy with the second on the CFSP. There are already precedents here, such as the EU export rules on goods for dual use, which include a regulation based on the Treaty of Rome but also providing for Community action on the basis of the CFSP.
We support the Dutch presidency's proposal to the IGC specifically requiring the CFSP to be underpinned by an armaments policy. This should form the basis for the Union's work on the various instruments based on the EC Treaty.
As we know, the WEU's Western European armaments group, to which 13 NATO members belong, is responsible for cooperation on armaments, and this cooperation needs to be further encouraged. The Commission's communication also discusses this.
Finally, just a brief word about exports. The rapporteur quite rightly stresses the complexity and importance of the arms exports issue. The Member States have widely diverging interests and sensitivities in this field, and the national governments guard their sovereignty very jealously. Community criteria have been laid down for arms exports, but responsibility for their implementation remains exclusively with the Member States. No progress has been made on the alignment of policy and prices. The motion for a resolution calls on the Commission to produce a white paper on this subject as the first step towards a legally binding code of conduct for arms exports, and we welcome this as a very constructive proposal.
I should like to thank the rapporteur and all the other speakers for giving me the chance to take part in this debate, and I hope that the IGC will produce a new constitutional basis for dealing with this issue on a more practical level. It is time to take action, and up to now, as far as the Commission and the Council are concerned, very little progress has been made. Let us hope that this can be rectified.
Mr President, I really think something needs to be done here. If we are debating a report and the Commissioner is speaking when people start to come into the Chamber for the next debate, you cannot even hear what he is saying. Could we not show a little more respect for each other in the House, please?
Thank you very much, Mrs van Putten. You were more successful than the President in doing that job because everyone has heard you now.
The debate is closed.
The vote will take place today at 12.00 noon.
Votes
Mr Chairman, yet another translation error has appeared in the Finnish translation. It uses the terms 'waste' and 'waste water' when referring to cattle dung and urine. I should like the correction of the mistake in the Finnish language version to be noted in the minutes. This error occurs in at least three different proposals.
(Parliament adopted the legislative resolution)
Before we continue with the voting, Mrs Izquierdo Rojo wishes to speak.
Thank you very much, Mr President. I would like to alert Parliament to the presence in the gallery of a group of Algerian women candidates in the forthcoming Algerian general election. They represent two causes strongly espoused by the European Parliament: participation by women and democracy in Algeria.
(Prolonged applause)
Mr President, I should like to ask that when this text is translated into all the official languages, particular care should be taken to make it clear in each language that the term 'practitioner' covers a range of people who are entitled to act in this capacity, and not just doctors.
(Parliament adopted the legislative resolution)
Mr President, I should just like to say a few words before we vote on Amendments Nos 2, 3 and 4. Mr Väyrynen tabled these in order to have the Barents Sea included in the Baltic Sea region, and I have found that a number of Members do not agree with this. They say that there is not a common border, while others reply that there is cooperation. The issue has never been properly discussed. On the basis of the contacts I have had, I should therefore like to propose that we adopt the new Amendment No 3, which puts the Baltic Sea region and the Barents Sea together, and that we reject Amendments Nos 2 and 4 in order to avoid putting too much emphasis on this. So we adopt No 3, but not Nos 2 and 4 by the same author. I should like to propose this, and I think we should have a good majority in favour.
(Parliament adopted the resolution)
It is extremely welcome that the Conciliation Committee has now succeeded in reaching an agreement on the guidelines for telecommunications networks. The disagreements between the institutions on procedure and the method of approach have been settled in a satisfactory way. I particularly wish to emphasize how important it is that the area of satellite communications has been included in the guidelines, not least thanks to the efforts of Commissioner Bangemann. I am quite sure that the new guidelines will provide a sound basis for the subsequent negotiations in this sector.
On 7 June 1995, on the basis of Article 129d of the Treaty, the Commission submitted the basic proposal for a series of guidelines for trans-European telecommunications networks. The aim is to establish the broad lines of the measures envisaged and to identify projects of common interest which will be eligible for financial assistance. On 1 February 1996 the European Parliament adopted its opinion containing 35 amendments stressing the use of applications by the general public, social consequences of, for example, teleworking and the procedure to identify projects of common interest. Neither the Commission nor the Council were ready to adopt the European Parliament's view. The same happened in the second reading and the conciliation procedure was opened with the result laid down in the above-mentioned report.
The agreement reached concerns by example: 18 EP amendments accepted by the Council (wide use of applications, taking into account social consequences of new (tele)working conditions, language needs of regions); identification of projects of 'common interests' , which is now dealt with by Annex 1 to the guidelines (and no more exclusively by the committee which is to be installed to advise the Commission and is recruited by Member State representatives); certain projects of particular importance (distance training, telematics for transport, environment and health).
As Greens we had proposed to incorporate strong provisions regarding the conditionality for employment-creating and social-targeted projects. Likewise we had argued for a strong role for the European Parliament, identifying projects of common interest, which is quite weak. We are, however, prepared to accept the conciliation text, because it contains at least some references to these subjects (including provisions to peripheral regions and employment creation; see Article 3) and stipulates that the Commission has to present an evaluation report to the European Parliament every three years containing the social and societal consequences of the projects launched (Article 14).
I should like to stress again that the European Parliament will be unable to fulfil its role in the democratic control of the transition to the information society, if this continues to be unduly sectoralized. What is necessary for this overdue democratic control will be a general transsectoral framework directive for the guiding regulating principles of this transition.
Barthet-Mayer Report (A4-0156/97)
Mr President, the report by our Committee on Agriculture on a regulation on organic production to include animal production is the result of extremely careful research by our rapporteur, Mrs BarthetMayer.
As Parliament's rapporteur on beekeeping in the Member States, I am grateful to her for concentrating everything relating to organic beekeeping into a single amendment. In committee I tabled an amendment on point 4 on feeding, which did not find favour with the rapporteur. That is why I voted against the first two paragraphs of this point, that is, against a text which I regard as unenforceable. Unfortunately, Mr President, hardly anyone raised their hands when this passage was put to the vote. Trying to force beekeepers to stop their bees gathering pollen from crops in flower which have been subjected to chemical treatment suggests the impossible, and no-one can be bound by it. Even if the beekeeper positions his hives so as to ensure that there is no area of pollution within a radius 1.5 km around a hive, who is going to check whether a particular bee is not going off gathering pollen further away, because bees can easily move within a radius of 5 km?
I also do not see how the Ministry of Agriculture in a small country like mine could designate regions or areas where organic beekeeping is practicable, because the fields are so split up that it is difficult to define the areas or regions where pollen is not collected or only collected from crops not being chemically treated.
Mr President, if we keep our feet on the ground we will avoid introducing unenforceable provisions which only complicate the lives of those who are still willing to practice organic beekeeping or farming and whose numbers are unfortunately shrinking in many Member States, at least as regards beekeepers. I abstained on the report as a whole, because we have also voted for a whole series of amendments which the poor farmers are not going to be able to live with if they really want to practice organic farming.
We would like to emphasise that we have voted for the proposal that road transport of animals should not exceed eight hours under any circumstances. The loading and unloading of animals should be carried out with care, and the use of allopathic tranquillising methods during the journey must be banned.
We consider this to be a very important issue which must be taken further when the matter is discussed in the European Union. Any other way of managing the transport of animals, other than what has been proposed above, is unacceptable.
We are dealing with the report by our colleague Mrs Barthet-Mayer on a proposal for a Council Regulation supplementing Regulation No 2092/91. At last, we might well say! The Commission has not kept to the timetable, but it looks as if the BSE crisis has accelerated the process.
We can appreciate organic farming from a new angle, in the context of sustainable agriculture guaranteeing quality and safety for consumers. So I support the rapporteur on the many positive points she has added to the Commission proposal.
Organic farming can take on the shape of innovative agriculture using renewable energy and materials, but all the same it must be surrounded by guarantees to assure its quality. So a number of imperative rules must be established, in terms of both controls and methods of production. Genetic manipulation must be entirely banned and healthy animal feed guaranteed, thus avoiding the notorious consequences of industrial scientists, closer to mad scientists than Nobel prizewinners.
Organic farming can represent a real alternative to intensive and industrial agriculture, which has sinned by excess. It should be given support and a framework for development at European Union level.
The principal concern of agriculture as a whole today must be not the quantity but the quality of its products.
Organic farming should be upgraded to a significant production method within the EU's agricultural policy as a whole. A growing number of people want better quality food produced in a more ethically sustainable way than is the case with present-day high- efficiency farming. In Finland, organic farming has been enabled, thanks to EU environmental support, to grow rapidly to the point where it now represents 5 % of arable area. Our next objective should be the 10 % achieved by Austria, which is the result of a specially determined effort.
Unfortunately, the regulation on organic farming is too detailed for the widely differing conditions which occur in the Union. The Greens tried to make it more flexible in many respects, but the enthusiasm for hair-splitting detail won.
In Finland, the transition period for the changeover from mainstream to organic farming is three years. In the EU a much shorter transition period is going to be adopted, two years under the Commission proposal, which Parliament would like to shorten still further to one year. The Greens consider that two years is the absolute minimum.
The most important achievement in Parliament's debate on the organic farming regulation was undoubtedly Commissioner Fischler's statement that he is prepared to approve Parliament's demand for the banning of the use of genetically altered organisms in organic production. Member States, including Finland, as well as the organic farmers' organizations, have been very worried about the Commission's unclear position on this point until now.
The Greens are in favour of increasing the Parliament's decision-making powers in the Common Agricultural Policy. The Group proposed that the organic farming regulation should be adopted on the basis of Article 100a (internal market) but a majority in Parliament rejected this proposal.
Unfortunately, the Commission's proposal has far too many shortcomings. The work by the European Parliament's rapporteur and the committee responsible is, therefore, worthy of merit and I support it.
In view of all the media reports on how animals are transported and fattened up I welcome this proposal. We must put a stop to the type of industrial handling of animals which currently prevails and which is totally unjustifiable. This is one of the reasons why it is important to encourage farmers to change to more environmentally friendly animal husbandry methods.
But we must also be aware that the situation in the EU Member States in this respect varies enormously. While Austria, for example, has made a lot of progress, other countries have not done so well. I hope that this proposal will encourage these countries to finally take these issues seriously and to act accordingly.
This report is also important as a precedent. It is the first time since I became a member of the European Parliament that I have seen such a concrete and ambitious programme to change this part of the EU's agricultural policy for the better. It is inadequate but it is an important step in the right direction.
Finally, I hope that the majority in the European Parliament will approve the amendment proposal which involves a ban on the use of genetic modified organisms in organic farming.
It is up to us, in the wake of the extremely serious mad cow crisis and the absolutely scandalous failure to sanction the European officials responsible for it, to restore consumer confidence about food of animal origin.
The development of organic farming can contribute to that, provided the rigorous efforts made for many years by certain countries like France are not undermined by the adoption of lax standards at European level.
In fact, up to now organic farming has only been regulated for vegetable products at European level. This text extends the provisions of the 1991 regulation to animal products. In the absence of a Community regulation some Member States have brought in legislation and others have not. A certain number of countries, including France, are ahead of the rest: it is essential that they do not have lower standards imposed on them now than those they have already established, which have succeeded in gaining consumer confidence.
France has been working for over five years on very strict specifications to guarantee the reliability of organic farming products to consumers. But this confidence would evaporate rapidly if the very demanding French market were to become awash, because of European policy, with organic products which were not really organic and which would not really differ in practice from traditional products because of very lax rearing standards.
Certain countries with highly intensive agriculture are putting on pressure in favour of lax standards. We refused to vote for the amendments they have inspired because if they had been adopted they would have prevented farmers who respect strict standards remaining competitive. We kept to Mrs Barthet-Mayer's text and the Agricultural Committee's amendments, which in our view constitute a minimum basis for guaranteeing that the efforts made so far by rigorous national producers should not be undermined.
It is also up to us to combat rural depopulation tirelessly and encourage any working methods likely to maintain a dense socio-economic fabric. Organic farming can play a positive role in land management: it offers farmers, especially young farmers, an alternative which can maintain agricultural employment given the outlets demand for organic products could generate. Organic products can be a significant development factor, notably in ecologically fragile zones, where the role of farmers in preserving ecosystems and biodiversity is particularly important. They respond to a demand from consumers, and especially tourists, who are hostile to genetically modified organisms, eager for healthy, diversified, quality food products, and concerned about respect for the environment.
But it is essential for products originating from these sensitive regions to be backed by certification systems which are highly reliable in terms of quality and traceability, and which will facilitate the implementation of Community preference and constitute so many poles of resistance against the clean slate process represented by the GATT negotiations.
That is the path chosen by the Barthet-Mayer report and that is why our group supports it.
Amadeo Report (A4-0146/97)
Given the major advances in the scientific and technical fields which have led to the appearance of new methods of diagnosis and treatment, and given that we know the benefits and dangers of the use of ionizing radiation, it has become imperative that the European Community, within the scope of the powers attributed to it by the Treaty on European Union, namely Article 129, should legislate in order to update Directive 84/466/Euratom.
The changes must reflect the need:
to limit the use of ionizing radiation to where it is strictly necessary, in other words when there is no other alternative means of diagnosis of treatment either more innocuous or offering the same guarantees in terms of benefit for the patient; -to demand that the Member States carry out the necessary controls and take responsibility for them, not only of the quality of public or private installations but also the establishment of quality guarantee programmes, aimed at assessing doses received by patients; -to assume 'overall clinical responsibility' for individual radiological exposure (the number of and absolute need for examinations) by health professionals qualified to carry out these examinations or treatment in accordance with national legislation.These are the reasons why I voted for this proposal.
Mr President, I would like to take this opportunity to seek the support of the European Parliament for European funding to carry out radon surveys and in particular to seek financial assistance for national authorities to carry out radon tests.
It is vital that the European Parliament and the Commission recognize that radon exposure is a European-wide problem that merits the provision of EU funding.
A recent national radon survey by the Radiological Protection Centre of Ireland revealed that parts of the country, including large areas of Wicklow and the Cooley Peninsula in Louth, have a greater than 10 % change of being exposed to an unacceptable level of radon gas. This is a major source of concern to the householders affected.
However, the cost of remedying this problem is a major stumbling block for householders. It is my view that free radon measurements should be made available to householders living in high radon areas.
It is my hope that the Commission, perhaps through some of its research programmes, can make funding available to make this objective a reality.
There are many schools located in the areas with elevated levels of radon. However, there is no national programme of radon monitoring for our schools. Since children are generally considered to be at greater risk, I believe a national survey of radon in our schools should be initiated.
Additionally, there is as yet no monitoring of radon levels in workplaces in the worst affected areas. Here again EU funding would be extremely beneficial.
The Irish Government too has a crucial role to play and should carefully examine the localised grant scheme that exists in Britain to help people measure their households for radon.
K. Collins Report (A4-0109/97)
Although we are voting in favour of this report we do not share the views put forward in points 12 and 13 of the proposal for the report. We do not consider that issues concerning environmental legislation should be placed under the co-decision procedure. This would involve increased supranationality in the European Union which we are against in principle. We do not think that the European Parliament should be given more power. The work on progressive environmental legislation will almost certainly be improved if we give Member States better guarantees than is currently the case that they may forge ahead with environmental reforms.
The issue Mr Collins deals with in his report is of the first importance, because without verifiable monitoring of correct transposition and application of environmental legislation, and compliance with it, part of this Parliament's work would be sterile given the flood of complaints received every year about unsatisfactory application of, or non-compliance with, environmental law.
That is why this Parliament, and I personally, have repeatedly and for many years pressed the need to create a system of inspection at European level, precisely to ensure the application and implementation of that same environmental legislation, because there is massive incongruity and indeed frustration of democracy in legislating only for that legislation to be afterwards ignored or not complied with on so many occasions?
As the rapporteur makes very clear, in many respects the development of Community environmental policy has lent significant impetus to the democratization of the Community, as one of the Union's most popular policies. This means our citizens participate actively in monitoring and shaping it. So in drafting such legislation it is essential for the Commission to open a wide range of consultations to guarantee that it is fulfilled, and such legislation should always be the subject of co-decision procedure as called for in this important report.
I end by congratulating Mr Collins and trusting that the Intergovernmental Conference will shoulder its responsibilities in this area.
It is encouraging that the cause of the environment is gaining ground in all the EU institutions, but we must take care not to misuse this good cause by introducing unnecessary or bureaucratic rules without appreciating the possible consequences. The proposal that each Member State should set up an environmental inspectorate, to be subject to monitoring and oversight by the Commission, would not appear to have been thought out properly. Most EU countries already have similar inspectorates at national level which work in harmony with the Commission and other bodies. I would warn against such ineffectual gestures. The European Environment Agency in Denmark already cooperates extensively with the national authorities in the Member States. I see no evidence of the need for us to set up 15 new national environmental inspectorates alongside this, subject to monitoring and oversight by the Commission.
It is crucial for the environment that environmental legislation works, and that the environment is given priority. Today, the environment generally loses out in competition with commercial interests, and the actual implementation of environmental law in the Member States is very unimpressive. In the area of environmental legislation, as Mr Collins indicates, there is a need for codification of the law, openness and further checks on implementation, and both individuals and organizations should be able to bring legal actions in the national courts. The report seeks above all to raise the profile of the environment. I am therefore voting in favour of this extremely important report.
Todini Report (A4-0148/97)
The EU education programmes are amongst the best of the good news stories from Brussels. When they started in 1984 six thousand students participated in ERASMUS and in 1996 this had increased to a massive one hundred and seventy thousand young people. I welcome this healthy trend and hope the numbers participating continue to increase.
The biggest problems which have existed from the beginning, and still persist, are the additional costs of travel and subsistence which must be met from family budgets, as well as the differences between Member States on the level of amounts paid. This means that the students whose families cannot afford to subsidise them continue to be excluded. This is unacceptable and impedes their mobility and the fairness of the whole programme.
The Commission and national education authorities must assess this discrepancy and provide us with comparative information from the Member States so that we may be able to respond to the real needs of the students concerned and increase the uptake of ERASMUS grants amongst poorer students.
The rapporteur has made an excellent list of the real problems faced by students, researchers, academics and others when they wish to realise their dreams in other EU countries. The Commission has drawn a comparison saying that it is easier to move to the USA than within the EU which is why action is needed. But we do not think that this comparison is valid. There are many other reasons why so many Swedes, for example, move to the USA. The comparison also shows that the USA and some EU countries have resolved the administrative problems involved through straightforward inter state cooperation which is why we think that these problems can be also resolved between EU countries through inter state co-operation alone and not by moving the issue up to the level of some supranational administration office in Brussels.
We do share the view that there are problems which must somehow be resolved. But we think it unnecessary for the solution to have to involve a list of legal guidelines, positions and so forth.
We consider some of the points in the report to be unjustifiable. This includes point 23 where the requirement '.....to facilitate repatriation of students and academics to their original countries following their stay abroad' appears to be unfounded and totally unnecessary.
We also feel that there should be a section covering other countries in Europe which do not belong to the EU region. We think it is extremely important to include these countries as well to make it easier for students and researchers from all countries in Europe to live in other European countries.
The Danish social democrats in the European Parliament have voted in favour of the report by Mrs Todini on the Commission's Green Paper analysing the main obstacles to mobility within the EU in the field of education, training and research. We attach great importance to freedom of movement for both students and teachers in the education sector.
We must emphasize, however, that we have some reservations concerning the report when it comes to harmonizing social security benefits, providing tax exemption for research grants and introducing a European status for trainees. We believe that it is important to dismantle the obstacles to mobility within the EU, but that this should only take place on a voluntary basis between the Member States, and not through harmonization of the rules at EU level.
I cannot support Mrs Todini's report on obstacles to student mobility within the European Community. This does not mean that I cannot entirely support the idea of students being able to obtain training on a transnational basis. That has previously been and will continue to be possible - not merely within the EU, but across all national frontiers. Exchanges between different countries and cultures need not be confined to a uniform area. The idea of exchanges is indeed precisely to gain a knowledge of different cultures and societies.
I therefore cannot endorse the rapporteur's wish to press for harmonization of both training and social legislation in this context. This report and the Green Paper are another example of freedom of movement being used as a pretext for harmonization in the social sector. This gives the EU an authority which it does not and must not have. I would dissociate myself from the idea of a standard apprenticeship in the EU, and in any case this is quite unrealistic, since the labour markets are very different in the individual Member States.
I am therefore voting against the report, and nor can I support the Green Paper from the Commission.
The Commission should be commended on an excellent piece of work in drawing up this Green Paper. Employment market mobility depends on many things, but I am quite sure that the new lines of action which the Commission is proposing will be a positive move in the right direction. It is good to see that several of the existing programmes have already been a great success. For example, the number of students able to supplement their studies in another EU country through ERASMUS has increased many times over. I therefore believe it is very important for the Commission to use the proposals contained in the Green Paper without delay to create a European area of qualifications, so that we can develop the mutual recognition of academic courses by such means as greater use of credit transfer systems.
Tindemans Report (A4-0162/97)
Sweden has made its position clear on the issue of a Common EU Foreign and Security Policy in the proposal which has been presented to the current Intergovernmental Conference in conjunction with Finland. Sweden is not prepared to relinquish its non aligned policy. This means that we are advocating:
1.that the EU does not develop the common defence position mentioned in Articles J 4 in the Treaty on the European Union, and2.that the organisational distinction between the Western European Union and the European Union is maintained but that the Union's role in the context of the Petersberg missions is strengthened. All missions carried out under this heading must however be based on a mandate from the UN or OSCE.This position means that we cannot, for example, support statements such as that written in point 9, ' initially for Petersberg missions' , nor point 37 which calls for a conference to be convened to discuss the content of a common defence policy (point a) or the implications of future integration between the WEU and the EU (point b). We consider Point 7, which alludes to the fact that those EU Member States which are not members of Nato or the WEU will benefit from the security clauses of these organisations, to be totally incorrect.
The report also includes several general statements which we cannot support. Above all this concerns Point 6 (the establishment of a European corps consisting of both military and civil units), Point 8 (economic security) and Point 10 a (territorial integrity).
The Treaty on European Union has made some advances in common foreign and security policy possible, but they have tended to be theoretical and insufficiently practical. The European Union should get past the stage of incantations and clearly define its foreign policy and its ideas on security and thus implement a real policy of prevention, or indeed intervention.
This perspective is indispensable to the ultimate establishment of a European diplomacy. The Union must speak with one voice on the big issues and be capable of overcoming the traditions of the national diplomacies, with a view to guaranteeing and expressing the higher interest of Europeans as a whole. So it is right to specify our imperatives for external security.
The obligatory counterpart of this external security policy is the strengthening of the third pillar, justice and home affairs, and it would be wrong to confuse the threats of various kinds with the interests of the Union in acting in all these fields. It is also necessary to be able to anticipate crises outside the Union which might have consequences for the Union, and act accordingly with one voice, involving the Member States as appropriate.
This ambition is hard to achieve, but the Intergovernmental Conference must seize the opportunity it has available to provide the Union with a real common foreign and security policy. The international credibility of the Union is at stake. It is the only way the Union can present the world with an image of more than a single market without any other cement.
Eriksson, Seppänen, Sjöstedt and Svensson (GUE/NGL), Holm, Lindholm and Schörling (V), Lindqvist (ELDR), Bonde, Lis Jensen and Sandbæk (I-EDN), in writing. (SV) The undersigned have voted against the report for the following principal reasons:
1.The report represents a narrow 'Eurocentrist' point of view and lacks a view of current global reality. It is strongly marked by old fashioned power politics.2.Realisation of the report's concepts of security policy would promote the division of the world into blocs and would develop a regional organisation in competition with the United Nations.3.The report's proposal on the Union's right to intervene in situations in other countries violates UN regulations and constitutes a danger to peace, stability and national independence.4.The report's statement on protecting the Union's 'interests and values' stands out as highly questionable. This represents an almost colonial attitude which places the Union's values above those of others and means that other countries are at risk of pressure from the Union if they hold different values. The word value is not even defined.5.The report demonstrates a serious lack of respect for the role and interests of the non aligned Member States. The report's security model is an undisguised attempt to make the smaller countries subordinate to the larger ones.6.It is unrealistic for the Union to speak with one voice in an international context, for this would involve suppressing free debate on foreign and security policy issues.7.There are no grounds for unified security and foreign policy in the Union. Each country has vastly different interests. This is demonstrated by the differing views which emerged over the years on the Vietnam War, South Africa, Cyprus, Turkey, the bombing of Libya, Croatia and Iran for example, and by the different stances on nuclear weapons and nuclear free zones.8.There is no European 'identity' as such nor any European 'common destiny' . These are obscure, metaphysical terms.The countries of Europe should work to strengthen the UN and to promote a global perspective on security and stability.
There are powerful forces at work which wish to turn the European Union into a major power which would protect its interests in the world by force of arms. This would be done by amalgamating the Western European Union (WEU) with the Union to secure a common defence. Now there is also a desire to add to this structure a common policy on the arms industry.
The Union, as an association, is unique in that it is not a state. Its strength, vis-à-vis the outside world too, lies in peaceful, non-military cooperation. It would be a mistake to change the Union into a military alliance.
It has also become increasingly clear that changing the WEU into the Union's crisis management organization, as proposed by Finland and Sweden, would merely be a step towards a common defence. Either its proponents were being naive or else they do not wish to tell the people about the underlying aspirations.
A common policy on the arms industry would be liable to increase pressures to export arms even to countries which use them against their own people. In such circumstances even the smallest step towards a closer association of arms industries must be avoided.
The Greens consider it extremely regrettable that an attempt is being made to destroy the special character of the Union through militarization.
I have today also signed a statement by some of my Nordic colleagues condemning the conversion of the Union into a military alliance.
The Danish social democrats in the European Parliament have voted against Parliament's report on security and defence policy in the European Union.
We voted against the report because it contains a number of paragraphs concerning the extension of defence cooperation within the EU. This is not in keeping with the Edinburgh agreement, whereby Denmark does not participate in the elaboration and implementation of actions of the Union which have defence implications. Moreover, we take the view that there is no need for a strengthening of the defence policy dimension of the EU. On the contrary, we believe that the EU Member States should continue to coordinate their defence cooperation through NATO.
It should be emphasized that while we are unable to support the report as a whole, we believe that it contains a number of positive features. These are in particular the references to the advantages of establishing a European stability pact, and to the work of the OSCE and the Council of Europe.
I think it was a good solution to divide the Tindeman report into two sections. The section that I voted in favour of today was concerned only with foreign and security policy. I could support the bulk of the report but there were certain details which I, as a representative of a neutral Scandinavian country, could not approve. For this reason I could not support the approval of the report as a whole either.
Our group has not voted for the own initiative report by Mr Tindemans because it does not really go to the heart of the very important subject it was supposed to deal with: European security. It just tiptoes round the essential point.
Mr Tindemans is certainly realistic in his explanatory statement. The positions of Member States of the European Union on defence are still very divergent, and the European Union ought to be able to use military force autonomously. But starting from there, the rapporteur only comes up with a very timid, very conventional resolution.
Mr Tindemans is careful not to mention that the most enthusiastic rhetoric about integrated European defence very often emanates from those who make the least defence effort in their own countries. Unfortunately many bad habits have taken root under the American nuclear umbrella and they are often persistent, such as leaving concern for defence to others, in return choosing American military equipment for their armed forces instead of European equipment which performs just as well and is no more expensive.
The problem of European defence is not a question of setting up institutions, it is a question of will. There will be no real progress until everyone has recognized that we have to think about our defence needs in independence of the United States and that certain transatlantic reflexes inherited from a bygone age of international relations are out of place today.
Independence needs to be achieved at different levels. First of all at NATO level, where the idea of a European defence identity now needs to given substance. The Berlin Summit is only a prelude to this, not its achievement. Do the European Member States really have the will, as they claim, to make NATO European? We are waiting for them to demonstrate that they can back their words up with deeds, and that they know they must equip themselves to intervene without American participation. Are the European members of NATO ready to accept its extension to new Member States, before that reform has even been carried out thoroughly?
WEU, a European body specialized in defence, should have its margin of manoeuvre increased and its powers taken more seriously, instead of trailing behind NATO, as it so often has. Nobody is stopping the ten European Union Member States which are also members of the WEU doing that, but there again we await concrete expression of genuine will.
Finally, assuring our own security means making the necessary resources available, especially financial resources. We cannot call for European defence and give others lessons on the subject if at the same time we reduce national military expenditure all round.
Now, we know our weaknesses. They were highlighted by the Gulf war and the intervention in Bosnia. We are dependent on the United States, in terms of means of observation, means of communication and means of transport. Is there a real will to cooperate in these areas of common interest so that we really have independent means of defence, allowing the Member States who want it real autonomy in terms of intervention?
Nor is this search for independence incompatible with well-targeted transatlantic cooperation. Thus the need for the European countries to provide themselves with an anti-missile defence system in view of the threat of ballistic proliferation, could be implemented by cooperating on research with the United states.
The reason we have not voted for the Tindemans report is because it pretends the problems lie somewhere else instead of dealing frankly with the heart of the matter.
We consider that the division of the Tindemans report into two parts was a good solution. The part on which we are voting today thus relates solely to foreign and security policy. We may have supported the majority of the report, but there are individual points in it with which we as representatives of neutral Nordic countries cannot approve. For this reason we were also unable to give our support to the report as a whole.
(The sitting was suspended at 1.25 p.m. and resumed at 3.00 p.m.)
Regional cooperation with former Yugoslavia and
contractual relations with south-east Europe
The next item is the debate on the report by Mr Cohn-Bendit (A4-0127/97), on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the report from the Commission to the Council 'Prospects for the development of regional cooperation for the countries of the former Yugoslavia and what the Community could do to foster such cooperation' (SEC(96)252 - C4-0274/96), and on the report from the Commission to the Council and the European Parliament 'Joint principles to govern contractual relations with certain countries in south-east Europe' (SEC(96)0252 - C4-0644/96).
Mr President, ladies and gentlemen, I could actually greet you all by name, such is the impressive level of attendance. But I am even more dismayed by the absence of the Commission. The Commission is supposed to be represented at this kind of debate, although I realize that with the arrival of spring and some warm weather at last, politics inevitably takes a back seat.
Twelve years after the Second World War, the former warring parties put their signatures to the Treaties of Rome. Those treaties were the first examples of regional cooperation in Europe, and they led on to the creation of the European Union as we know it today.
Of course, the United States had a role as guarantor of the process of peace and democratic reconstruction in post-war Europe. But had it not been for that decisive step - had the politicians of the day not had the courage to develop regional cooperation in Europe - we would not be where we are today. Therefore, in our present discussions on the need for regional cooperation following the bloody wars which have taken place in SouthEastern Europe, our conceptual model is that of the European Union. Regional cooperation is needed in southern Europe, precisely because the conflicts there were so damaging. But regional cooperation will only work when there is a functioning Bosnian state in Bosnia. Only when the states and forces which were parties to the conflict are prepared to regard Bosnia as a state and to promote its statehood can regional cooperation begin the process of rapprochement among them. I believe that there is still a great deal to be done in this context, and the Dayton peace agreement is not enough. However, if we take the view that we need to reconstruct Bosnia, we cannot burden it with bureaucratic structures which basically fail to facilitate the process of reconstruction by the people who live there and those who are working on the ground. That is why I propose the creation of an institution - a foundation for democracy.
Neither the criteria of the European Union nor its bureaucratic methods are applicable in a society like Bosnia. Attempting to apply them is ultimately futile, and in 1996 only ECU 3 million, out of a total of ECU 35 m available for investment in Bosnia, was paid out. That is simply disgraceful.
At the same time, this type of regional cooperation must not be regarded as reconstruction of the former Yugoslavia. On the contrary, it is all about conceiving of South-Eastern Europe as South-Eastern Europe. In other words, the process of regional cooperation clearly includes not only the countries of the former Yugoslavia, but also Greece, Bulgaria, Hungary and Turkey. That is the thinking behind the proposal for a southern European conference to consider ways of achieving economic, political and environmental stability, as a means of giving the countries involved a sense of mutual responsibility for peacekeeping and developing the scope for peace.
If the region is to be seen as having any kind of political future, then - according to the Barcelona model - the process has to develop independently from within South-Eastern Europe. Let me welcome Mr van den Broek, from the Commission. I am glad that he managed to find his way here on such a sunny afternoon. Better late than never!
In conclusion, I would say this: the people of southern Europe will not understand, and cannot be expected to understand, if we play politics here on behalf of one government or another. Our task as elected representatives is not to act as ambassadors for Slovenia, Croatia, Serbia or Bosnia. We are independent politicians whose job is to work to our own agenda. That is why we must promote the European concept of cooperation.
Finally, I have a request concerning our amendment. In the committee, we included military as well as civilian personnel in paragraph 24 of the motion for a resolution. This does not make sense. I have no objection to a military force, even in Europe. But in this context, where we are referring to the ECMM, it is a nonsense. I would therefore ask you to vote in favour of our amendment, not on ideological grounds, but simply because it would be counterproductive not to do so, since the text as it stands is basically contradictory.
Mr President, I too should like to take this opportunity to congratulate the rapporteur. We in the REX Committee, which I represent, wholeheartedly support the basic approach adopted in the report. There are just a few further comments I should like to make, however. The signing of the Dayton Agreement may well have finally restored peace in the Balkans, but it has certainly not put an end to all the problems in the former Yugoslavia and the rest of the region. On the contrary, ethnic tension in many places seems to be increasing rather than declining.
Enormous efforts are needed to bring stability to the Balkans, not just from countries in the region, but also from the EU Member States and the EU itself. The Balkans will not be able to pull themselves out of trouble through their own efforts, so cooperation with the EU is crucial at both economic and socio-cultural levels. These are of course connected, since economic and financial development of the region also has a positive effect on social developments. The European Union can also ensure that any future economic and financial agreements with countries in the region have certain conditions attached with regard to freedom of the press, ethnic tolerance and regional cooperation, in order to steer the social developments in the right direction.
I have a further comment on this last point. We must not look at the current situation in the Balkans in an oversimplified way. In presenting a list of demands from the European Union, we must not forget the war and the underlying tensions which caused it. There is a great deal more involved in bringing about social and political changes that will produce strong democracies and stability in the region. For example, war criminals need to be punished and refugees allowed to return home. There must be cultural exchanges, projects under the PHARE democracy programme, international summer schools and so on. The European Union needs to accept its responsibilities in these areas, now and in the future.
However, it is also up to the individual countries themselves to try to help their own recovery, and here too there will be differences. So as well as promoting regional cooperation, we also need to adopt an individual approach to each country. It is impossible to try to turn the tide throughout an entire region by applying just one uniform policy. If the EU concentrates too much on the region as a whole and does not pay attention to individual differences, it will thwart its own aims and probably achieve the very opposite of what we actually wish to see.
We cannot hope to solve all the problems in the Balkans overnight. This is something we have to accept and make clear to the people we are talking to there. It took a long time for the Member States of the Union to heal their wounds after the last war, and the same is likely to be true in the Balkans. But this does not mean that we do not support the proposed policy and Mr Cohn-Bendit's proposals on behalf of Parliament. We would simply point out that there must also be scope for an individual approach to each of the countries in question.
Mr President, Commissioners, ladies and gentlemen, the idea of convening a conference on peace, democracy, sustainable development and stability in south-eastern Europe under the aegis of the European Union is certainly one that should be supported and pursued. The European Union, which - unfortunately, but it must be said - has been a most notable absentee from the events that have convulsed the former Yugoslavia, must now adopt an active policy directed towards the reconstruction of that region, to encourage the return of stability, peace and development to a region so close to our own. Quite apart from our ideals, our self-interest demands it.
Our view of Mr Cohn-Bendit's report is generally favourable, though we cannot agree with everything in it. For example, the suggestion that a pop music festival should be organized in Bosnia, while certainly intriguing and charming, comes more under the heading of folklore than that of politics. There is one aspect, though, to which we feel we must call Parliament's attention: not one of the various initiatives contained in the Commission's report is currently accompanied by any plan for financing it, nor can any of them be financed between now and 1999 except at the expense of other projects.
I should say at this point that the Committee on Budgets has asked the Commission to put forward proposals, but no reply has ever been received. This seems to us to be the most serious aspect of the whole issue. The European Union seems all too likely to continue to be the major absentee from the former Yugoslavia: because all these proposals we are talking about are doomed to lack the funds to translate them into reality. But if that is how things are, it would surely be better to say so bluntly!
Mr President, I should like to tell Mr Cohn-Bendit that I agree with him, and that my group will be voting in favour of his report, which we regard as positive and, unlike on other occasions, full of ideas for positive action. It is true that these ideas have yet to prove themselves, in terms of feasibility among other things, but it is very instructive for us to find that sometimes, debating things in committee and comparing opinions, we do have the possibility of putting forward practical proposals. This happens when we have a clear idea in mind, and I maintain that at the heart of this report there is the idea, the very clear idea, that we need to look at SouthEastern Europe with a strategy slightly different from that we have pursued hitherto. When I say 'slightly' I am, of course, indulging in a little irony, in that the one thing that emerges from this report is the need for a European Union policy as such rather than the sum of the policies of the individual Member States.
I should like to emphasize the link that exists between the two proposals that Mr Cohn-Bendit puts forward in paragraph 5 of his report, where he rightly talks about this idea of a conference and says that 'at the same time, the European Union would commit itself to an ambitious long-term programme of enhanced, concerted and multilateral economic assistance to the reconstruction of the region' . I maintain that these two things are closely interrelated. Nothing is said here about who is immediately to start working on the preparation of this ambitious long-term programme. I think the invitation is indirectly addressed to the Commission, or at any rate that it should be understood as being so, so that the conference on peace, democracy and sustainable development in two years' time will become a convincing objective if work goes ahead in the meantime on this ambitious long-term programme of reconstruction, which needs to have this regional slant as a political concept.
One reason why this is urgently necessary is that, as we all know, the Union's humanitarian presence is enormous - indeed, we are the major contributor - but at the same time there is a confused presence of international bodies in Bosnia, as in other countries as well, and this is certainly no help to us. I am also in agreement with the proposed Foundation for Democracy. The idea is a good one, as indeed are the other two ideas contained in paragraphs 25 and 26, which we will be supporting.
In conclusion, Mr President, let me say that we will also be supporting Amendment No 4, because it seems to me consistent with the whole approach of this report to delete this word, as Mr Cohn-Bendit proposes in his amendment.
Mr President, there are numerous aspects of both the Commission report and, unfortunately, Mr Cohn-Bendit's report that cause me some difficulty, because it seems to me that they have both taken the wrong approach, at least as regards timing and also in terms of geography. However, I shall leave the geography to Mr Oostlander.
It is clear that despite the bloody collapse of one-party rule in Yugoslavia, too many Europeans still fail to realize that any pressure in the direction of cooperation at the present time will simply be rejected because people will fear that it is a dressed-up attempt to create a new Yugoslavia.
How is it that we have ended up applying double standards? Slovenia, which is also a successor state of the former Yugoslavia, has enjoyed and continues to enjoy all kinds of preference and assistance, without being subject to the conditions set out in the report. I am sure that following the lifting of the Greek boycott and the sanctions against Serbia, Macedonia will now at last be able to develop freely and resolve its Albanian problem; and that Croatia too, after the end of the illegal occupation of a third of its territory, will now be able to attend more effectively to developing its democratic structures and economy and, of course, repatriating refugees. However, just like Slovenia, it must receive the necessary help from the European Union to enable it to do this.
It is obvious that some form of regional economic cooperation will then emerge. To that extent, I would endorse what Mr Cohn-Bendit has said in recital E: that a regionally based approach must be more broadly based and does not imply the re-creation of the former Yugoslavia, but should take into account the individual special features of each country, and the fact that one country might decline to cooperate must not be allowed to prevent any other country from effecting a rapprochement with the EU. All very impressive!
Unfortunately, Mr Cohn-Bendit, your report fails to reflect that principle. And if the European Union intends to reward what you yourself refer to as cumulation of product origin, then that will effectively mean a return to the former Yugoslavia under the cover of trade. Such a proposal is totally insensitive! We cannot put the cart before the horse. Nor, by the same token, is it possible to compare what now needs to be done in this area with what we were able to do in Europe long after the Second World War. My point is that we must begin by ensuring that order is established in each country. We must ensure that refugees are able to return to their homelands, so that the experience of coexistence once again becomes part of national life in these countries. Only then will it be time for cross-border cooperation.
On the question of Bosnia-Herzegovina, I entirely agree on the need for consolidation, but ultimately that also needs to be worked for! And it is time for everyone who signed the Dayton peace agreement to start putting it into action. I very much hope that we shall have the backing of the House for the inclusion of one minor point, namely support for the European schools. I believe that these schools, through their multi-ethnicity, have a long-term impact which an event like the pop festival - which I also support - cannot hope to have. The festival will encapsulate a moment in time, and that is worthwhile, but it will not lead young people in the direction that we have to lead them - along the road to multi-ethnic coexistence. To do that, we need curricula in the schools and teachers to do the work, and this is where we should deploy our manpower and our expertise. We should also learn the lesson of Albania: that money alone is ineffective, the only effective way is to put people on the ground in the country.
I share the belief that an institution such as the proposed foundation can achieve something positive. But I do not believe that it can be effective in isolation. We must also involve the ECMM and all the people on the ground, and work with them to rebuild the state. The fact is that there is precious little will to live together in BosniaHerzegovina. Very few people there genuinely wish to make coexistence a reality. The bodies that were elected last September lack a common civic identity. I very much regret that this should be so, and we must begin by helping them to develop such an identity before there can be any question of achieving cross-border cooperation.
Mr President, I must begin by thanking Mr Cohn-Bendit for the excellent work he has put into this report. I too would like to place it on record that our starting point must be Europe's political and moral responsibility for what it has failed to do for Bosnia and for what has happened in Bosnia as a result: slaughter and savagery, and the complete lack of any European presence. Clearly, we now have an even greater responsibility to act so that, during this period of reconstruction in the former Yugoslavia, we are able effectively to export the benefits of peace, democracy and stability - and, above all, liberty.
I believe that the machinery for credible joint action is important, and this brings us back to the problem of the CFSP. On this point, clearly, there is a need for a general commitment, a need to reinforce and broaden the SFOR mandate. For this reason, I believe it is essential that this Parliament should bring pressure to bear on the Commission and the Council. Our central aim must be to make Bosnia independent of international aid, so that it can move ahead with its economic development by its own efforts. That is why I greatly appreciated certain passages in Mr Cohn-Bendit's report: we very much appreciated the report not only for its remarks on the regional approach but also with regard to the overall political initiative, meaning the re-establishment of the rule of law, and a more generalized pact of stability for peace and development, which implies strict compliance with the peace commitments entered into with the Dayton accords but also implies a free trade area, common airspace and favourable conditions for investment. Peace and stability in Bosnia will come not from piecemeal interventions in the form of aid, which will merely result in corruption, but from creating conditions that favour the independent development of that region.
Mr President, Commissioner, I recently received a copy of the Commission's first end-of-year report - for 1996 - on how the resources made available by Parliament and the budgetary authority are being spent in the former Yugoslavia. Of the ECU 125 million in the essential aid programme, the proportion committed in 1996 was 66 %, and this gives no indication of what was actually paid out. Precisely ECU 2.1 m was committed from the ECU 27.6 m available in reconstruction aid. In the area of aid for repatriation, which is so urgently needed to allow refugees to return home, ECU 8 m out of a total of ECU 25.7 m was committed, and of the ECU 35 m earmarked for 'Europe for Sarajevo' - to which the House attaches such importance - exactly ECU 3.2 m was committed in 1996: only committed, mind you, not paid out.
Is it any wonder that if you go to Sarajevo - as I did two and a half weeks ago - you meet people who ask what the Commission and the European Union have actually done. What visible proof is there that the reconstruction aid is in fact getting through? In effect, the Commission report for 1996 exposes the bureaucratic and inefficient approach which has been adopted here. I should like to ask the Commission a question: why is it not possible to adopt a less bureaucratic approach? We managed it in Mostar, so why not in other cities?
And why is the IMG unable to act on our behalf on the ground? Why, instead of continuing to administer the resources centrally from Brussels, do we not cooperate with organizations such as the Bärbel Bohley programme for 1000 homes in Bosnia - a project with a minimum of red tape which has been able to put 3 million to good use? All these questions are of critical importance for the Commission, and I hope that we shall manage to do rather better in 1997.
Thank you, Mr President, but I thought I had two minutes, and that was the very least I needed to say that Mr Cohn-Bendit's report seems to me full of good intentions.
Personally I am all in favour of considering regional cooperation with the countries of former Yugoslavia and indeed beyond. In fact I think we should have noticed sooner, instead of encouraging each European country to choose a protege in the Balkans, as Europe did, that independence was as premature as it was illusory. We promised countries that we would guarantee their frontiers, which we did not do, and that we would allow them to join Europe right away, which they are still waiting for, and instead of doing that there was another way to achieve solidarity and balance in Yugoslav, through groupings which would no doubt have been reviewed: by explaining to the countries concerned that they would only come closer to Europe by finding new ways of living together.
We have seen the result: ethnic hatred, nationalism, religious tension, have all triumphed over the inclusive values the European Union should have promoted. But we should not always expect the worst and cooperation is extremely necessary today. We must promote it and in particular speed up the financing, as has been mentioned.
I just want to draw Parliament's attention to one point, Mr President. The European Union has shown serious weakness, and I think it could make up for that if it decided to establish wholly European intervention forces in Bosnia for the period after the council elections, which would be responsible in particular for preventing war breaking out again in Brcko or Mostar, as it unfortunately...
(The President cut off the speaker)
Mr President, the independent Members of the House welcome Mr Cohn-Bendit's perceptive and courageous report which, by involving all the Balkan countries, lends a new dimension to the difficult task of securing peace in the former Yugoslavia.
Mr Cohn-Bendit, I agree with you that politicians certainly need vision in order to achieve ambitious goals. But there have been repeated instances in the past of major long-term projects, with a high degree of commitment, which have failed because - in the absence of short-term successes of the kind that people in the former Yugoslavia would undoubtedly wish to see today - some of those involved lost faith in the project as a whole and did not see it through to its completion.
Therefore, we have to keep a sense of pragmatism alongside the vision, and be aware that what we are doing is like the work of a good football coach: it will not be judged on the basis of carefully thought-out and theoretically irreproachable game plans, but purely and simply on results.
Mr President, I am also very pleased with the Cohn-Bendit report, which strongly emphasizes the need to restore the rule of law in the area in question. This is a particularly important issue to which I shall return shortly.
I am actually rather surprised that the Commission should focus on such a limited area when it talks about regional cooperation in the former Yugoslavia. There are several countries here which have just emerged from a terrible war with each other and still harbour various grievances. We have a situation where Bosnia-Herzegovina, for example, includes a number of groups which are more than happy to cooperate with the neighbouring states of Croatia and Serbia, and this is threatening unity in Bosnia and peace in the entire region. So when we talk about regional cooperation, we must be very, very careful that this is not interpreted as giving encouragement to those who would like nothing better than to destroy Bosnia-Herzegovina altogether. I think it is absolutely vital that we should make it clear that this is not our intention. I also wonder why the Commission is focusing on this small area, so that Serbia-Montenegro is the centre of attention once again. Is that what we really want? I hardly think so. I would prefer to see the regional cooperation extended to include the rest of the Balkans and some neighbouring countries, which may even include EU applicant countries or Member States. We have the Barcelona process, and I would be much more in favour of allowing something similar in the Balkans, so that we can have a broader regional overview, rather than thinking that the emphasis is on the 'bad boys' once again. I would prefer to give Romania a more prominent role, especially now that it has a more constructive government. It would also help to give countries in the Balkans which have already taken various measures such as the Black Sea initiative greater self-respect and a better understanding of international responsibility. I think it is very important for them to realize that their contribution to international security and the rule of law is extremely important to us, and we should continue to develop this idea. I do not think we should bring pressure to bear by threatening to withhold financial aid if they do not cooperate in the way we want. We should leave things up to them. There should be more consultation between officials from the countries around Yugoslavia and yourself, Commissioner, and perhaps also members of the Council. I also feel it is rather difficult to be calling for economic cooperation at a time when racist tendencies in Bosnia-Herzegovina are completely frustrating further economic development. I am thinking here of the east-west and north-south railways through Bosnia-Herzegovina which both head towards Tuzla, but which the racist attitudes of the Republika Srpska are preventing from being extended. What sort of economic aid and development are we trying to promote with our cooperation models?
I would therefore urge that we should vote for the section on this subject in the Cohn-Bendit report, as amended, since this is how we can genuinely promote the international rule of law.
Mr President, Parliament's attention needs to be drawn to a particularly positive aspect of the Cohn-Bendit report: the regional approach and the quality of the bilateral relations between the countries which made up former Yugoslavia. In fact there is no suggestion that countries wishing to associate with or join the Union are all obsessed with Europe and refusing to work together or show each other a minimum of solidarity.
This necessary solidarity should be expressed economically and politically in a declaration containing specific commitments leading to a regional stability pact. But reassuring words are not enough; there must be practical consequences, with membership of the Union subject to clear demands and penalty clauses suspending our commitments.
Mr President, reading the title here - which of course everybody has read, but I am simply repeating it - I see that the European Parliament is considering a single resolution on two Commission reports, one on 'Prospects for the development of regional cooperation for the countries of the former Yugoslavia' , and the other on 'Joint principles for future contractual relations with certain countries in south-east Europe' .
I think this way of dealing with two reports on different issues led to the confusion created with the reading of the report by Mr Cohn-Bendit, because the countries of former Yugoslavia are covered by a special situation, the Dayton agreement, they are involved in war, they have victims, they have the dead, and they have refugees, while the other countries of south-east Europe are ones with enormous economic problems, I would say with huge internal problems and problems of democracy, but they continue struggling and fighting by peaceful means to overcome those problems.
I say this because the report, as drawn up at present, does not make it possible to draw useful conclusions and can be no help either for the Commission, or for the Council. I accept, of course, the proposal made by Mr CohnBendit in paragraph 5, where with reference to the well-known Royaumont initiative, he speaks of a Conference supported by the European Union. This is an idea correct in principle. We must support it, but as for the remainder of the contents, I think it is a text which does no harm, but offers nothing.
First of all, I should like to apologize to you and in particular to Mr Cohn-Bendit for my late arrival, which was not out of any disrespect to the House, but was the result of a misunderstanding.
Mr President, I should like to begin by saying how pleased I am that this subject has been put on the agenda and examined in this report by Mr Cohn-Bendit, even if there is limited time for dealing with such a complicated issue. The Commission broadly agrees with the motion for a resolution, which clearly supports the European Union's strategy on the countries of South-Eastern Europe. This strategy was developed by the Council on the basis of recommendations from the Commission, which had itself produced a report on conditionality and a regional approach. Both concepts will enable us to make full use of the special relations which the European Union has with the countries of South-Eastern Europe, including in particular those with which we do not yet have association agreements. On 29 April, the General Affairs Council also formulated conclusions on this subject which we believe mark an important step towards a coherent and transparent policy for the Union in its future bilateral relations with these non-associated countries in the areas of economic and financial aid and contractual relations.
I should like to put my written notes to one side for a moment, because I realized when I heard what Mr Sarlis said that the approach we have chosen is still apparently causing some misunderstanding. There were also comments from Mr Oostlander and Mrs Pack about the geographical area and in particular the conditions for entering into contractual relations with the Union, such as those of good-neighbourliness or cross-border cooperation. What it really comes down to is 'do unto your neighbours as you would have the European Union do unto you' . After everything people have been through in the Balkans in recent years and all the European Union has invested, however inadequately, in peace and reconstruction in the former Yugoslavia - and here I entirely disagree with the very negative picture painted by Mrs Müller, but I will not go into that just for the moment - is it really so surprising that the time should come when we ask Croatia, Serbia and Bosnia to normalize their own relations before they can hope to enter into contractual relations with the European Union? Or that when it comes to asking for certain trade concessions or preferences from the Union, they should first be asked to agree to similar concessions for each other?
I can assure Mr Oostlander that time and time again in talks with these countries - and I know how we have been criticized for this approach, not least from the capitals of the countries themselves - the European Union has assured them that our policy must not be seen as an attempt to restore the old federal structure to Yugoslavia. As well as the Balkans, Romania is included, which could well form the nucleus of regional cooperation in the Black Sea area. Indeed, this is already the case, since Romania is already involved in the Black Sea cooperation project. The Commission is currently preparing a document on cooperation between the countries around the Black Sea, just as we did for the Barents Sea, the Baltic States, the Central Europe initiative, the Royaumont initiative and the Balkans initiative, which is supported by Greece. So let there be no misunderstanding: the regional approach is by no means a new concept for the European Union, and demanding good-neighbourliness and promoting regional cross-border cooperation using political and financial means are in fact part of the European Union's standard approach.
Let me move on now to the other conditions which apply as regards the former Yugoslavia. The Serbs have been told not to count on contractual cooperation with the European Union if no solution is found to the Kosovo problem. The Croats have been told that there are various problems with their internal human rights, and improvements must be made before they can count on PHARE aid, apart from PHARE-Democracy. I have just come back from Bosnia with Klaus Kinkel. What did we find? As we have heard, groups like the Croats who would like nothing better than to rejoin Croatia, and the Republika Srpska which is contravening the Dayton Agreements by concluding new agreements with Serbia. What should we do? Should we now stand back and do nothing while a number of our Member States - you will know who I mean - are bringing enormous pressure to bear to make it easier for refugees to return to the former Bosnia? What we have said is that as things stand at present, there is simply no point in having contractual cooperation or proper trade and cooperation agreements with Bosnia. Bosnia first has to show greater cohesion, it must have a collective presidency which agrees on what it wants from the European Union and agrees to abide by the Dayton Agreements, and we might also require it to cooperate with the war tribunal in The Hague, since it would be madness to send Bosnian refugees from Germany back to the Republika Srpska, where Mr Karadzic is still active behind the scenes.
Mr President, I have gone well over my time, but it is such an exceptionally complicated situation in the Balkans. I can only say that there are two quite different strands here. The first is our attempt to pursue a policy to bring stability to the Balkans, which calls for a special approach after all the years of violent and bloody warfare that the region has gone through. But in addition, regional cooperation is a concept which also applies to regions that are fortunately not in such a complicated situation, but also wish to have a special relationship with the Union. Here too, the message is the same: that we would like them to play a constructive and positive role in their relations with their neighbours.
These are the broad outlines of our approach which we now have to translate into a detailed policy for Serbia, Croatia and Bosnia, and this is what we are working on at the moment. On Mr Cohn-Bendit's proposal in his report to set up a foundation for democracy, I would say this. As you are certainly aware, the Commission is already funding a large number of projects in this field in South-Eastern Europe, and particularly in the former Yugoslavia, with the aim of establishing and strengthening democratic structures by providing aid for the development of a civil society, a culture of openness towards and freedom for the media, and a more robust judicial system. We would have to consider very carefully whether the proposed foundation would be a useful addition to the measures already being carried out by the Community.
I have no problem at all with the objectives that are set out. The only question is whether there is really any added value, or whether we are already doing enough in this field, so that if anything extra is to be done it should focus on a different area.
This brings me to the end of what has been a rather fragmented speech, and I should simply like to congratulate Mr Cohn-Bendit once again for showing such commitment in working through this very complicated issue.
I agree with you entirely, Commissioner, because you have made it clear that the first step has not yet been taken. We cannot demand regional cooperation if the people in these countries are still incapable of living together. Nonetheless, we do have a duty and a responsibility to help them establish coexistence at national level: the next step will then follow by itself. I think I have already made that point quite clearly.
Mrs Pack, surely you must see that regional cooperation is not an obligation in the sense that we have to take up arms to enforce it... for goodness sake, you have no trouble understanding plain German when it emanates from Zagreb! Now try reading some plain German which does not come from Zagreb! Cooperation is simply a political necessity, so that people learn to live together. And if we in Europe do not treat that as a moral requirement, then we in Europe will have failed. Surely, for once, the PPE Members of the House can grasp that!
Mr President, I do not wish to be the referee here, but I would simply repeat that it is still not our view that these people do not want to live together. It is the politicians who are trying to impose and assert their own nationalistic beliefs, and this is why I am by no means reluctant to impose conditions, and why I am also not particularly troubled by comments that our conditions are simply designed to restore Yugoslavia to how it used to be. Not at all. Our goals are quite different and are designed to bring peace and stability, which is more than I can say for some of the leaders in the region.
The debate is closed.
The vote will be taken tomorrow at noon.
Improving the impact of joint actions
The next item is the debate on the report by Barón Crespo (A4-0133/97), on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on improving the impact of joint actions.
Mr President, I particularly want to express my satisfaction that this report has been able to reach the House barely a year and three-quarters after it was written. If you look carefully at the date you will see that this recommendation was made on 20 September 1995 in application of article J.11 of the treaty and rule 46.3 of our Rules of Procedure. And the recommendation has the added advantage of scarcely filling a page and a half, unlike most of the interminable litanies which constitute parliamentary reports.
Two battles have been joined here. One is the external battle. And I have to say that where we do not have problems with the Council, which is currently practising the empty chair policy, or the Commission, we put shackles on ourselves, we put spokes in the wheels, to the point that this recommendation has had to go to the Committee on the Rules and the Conference of Presidents before coming here today.
So as regards the external side, the law, what is basically being said is that the intelligent use of a weapon like the recommendation allows us, with the immediateness international political problems require, to formulate how foreign policy is debated, and whether there are criteria, opinions, judgements, or guidelines to the Commission. This is something that we are very much lacking in and we will shortly have the opportunity to see an analysis of it in the report Mr Spencer is preparing on behalf of the Committee on Foreign Affairs, drawing up the full balance sheet of the unsatisfactory development of the common positions and joint actions which are the instruments of foreign policy we have available under the Treaty on European Union.
To come to the nub of the matter, the content of the recommendation, the position over eighteen months ago still has a terrible topicality, especially at a time when - hopefully - the Intergovernmental Conference is reaching a conclusion, because this is one of the most delicate issues as regards reform and improvement of the treaties. And the substance of the proposal is four fundamental points based on our experience over the past few years.
It is not enough to complain about how incapable we are in Europe of developing foreign policy, we also have to do something to improve it and find the way forward. So to put it very briefly, the proposal is that the necessary measures be adopted to formulate and develop joint action based on the qualified majority principle, which this Parliament has approved, moreover, and which should be the general principle which inspires our actions.
Secondly, another very important point for a Parliament which shares budgetary power with the Council is to state that costs generated by common actions under the treaty must be included in the non-compulsory section of the Community budget involving democratic control by Parliament and that specifically administrative expenditure should come under heading V and operational expenditure under heading IV.
The principle of budgetary clarity is a basic principle of parliamentary and democratic responsibility.
Thirdly, we need to consider how to implement joint actions effectively and rapidly, and here I would recall a proposal made by Parliament five years ago for a code of conduct and an interinstitutional framework agreement allowing us to develop and control our relations with the Commission and the Council correctly.
Finally, Mr President, we must insist, as of right, that the treaty is applied, and Parliament is consulted when decisions are taken and joint actions are planned. To illustrate our situation, I need only mention what has happened in the case of Albania, where a problem arose with a neighbouring country in the Union and it was decided, quite disgracefully in my opinion, that this was not a priority issue for the Union. It was then left to Parliament, after a series of countries decided to act, to ask the Council for joint common action.
Therefore, Mr President, and with this I conclude, I think this recommendation - albeit late, but better late than never - has arrived at the right moment and I hope ministers will read it before the Amsterdam Summit.
Mr President, I should like to express our opinion on a number of points. Firstly, let me thank the rapporteur for including the key demand of the Committee on Budgets: that expenditure in this area should be non-compulsory. The current difficulty in getting this point across at the Intergovernmental Conference demonstrates how far-sighted we were when we drafted our opinion in January. I very much hope that an agreement is reached - and one to which the Council representatives are also party - so that we do not experience a backlash which would be detrimental to this democratic institution.
Secondly, through the Committee on Budgetary Control, I requested an opinion from the Court of Auditors on the functioning of the foreign and security policy to date. That opinion is now available. It is probably too late for this to be included in the preparatory discussions for the Intergovernmental Conference, and it contains a great many technical comments. However, I would ask for us to cooperate with the Committee on Foreign Affairs in considering this opinion and looking at how the Council, the Commission and Parliament can improve their performance in relation to joint actions in the future, for example in terms of rapidity, transparency and administrative obstacles.
Finally, I wish to issue a warning to the Council. I believe that any temptation to misuse joint actions must be firmly resisted. An example of such misuse occurred when the Committee on Budgets received notice of a transfer of appropriations of ECU 5.5 million for participation in election preparations in Bosnia-Herzegovina. We had literally no time to consider whether Parliament wished to lend its support or not. This was a decision of the Council, a joint action at intergovernmental level. The Member States dispatched their staff, then found that they could no longer manage to pay for them, so they came to the Committee on Budgets seeking finance from European coffers through the back door.
If that is the way that joint actions are going to work in future in terms of relations between the Council and Parliament, then I can assure the Council that the next time the going gets rough, there will be no more transfers of appropriations from the Committee on Budgets.
Mr President, my Group supports the Baron Crespo report, shares his delight that it has finally made it to plenary and I echo all his comments in detail.
The truth is that our joint actions are unimpressive. They are too few and where they have been crafted, they do not deal with fundamental issues. I find it literally amazing that the diplomats of our sophisticated, experienced and powerful nations, whose fathers and grandfathers ran the world, seem to have such trouble having any measurable impact on the rest of humanity.
We have seen in recent weeks that there is little mutual solidarity amongst the foreign ministers of the European Union and almost no principle that cannot be traded for commercial advantage at any particular moment. The problem may lie in the details of decision-making and implementation of joint actions, but I rather doubt that is the complete answer. I fear that the problem is more fundamental and it lies in the self-censoring reluctance to tackle big issues from a European perspective.
It is the problem of diplomats who perhaps spend too much time in beautiful chancellories contemplating great national traditions. Too much concentration on Agincourt and not enough on Asia and, if Mr Baron Crespo will forgive me, too much concentration on Trafalgar rather than trade.
We should listen to the good sense of Dr Johnson, who said in relation to Scotsmen that much could be done if you caught them young. The same applies to diplomats. I believe that until we have a European Institute for foreign policy and defence studies modelled on the excellent European Institute for Public Administration in Maastricht, we will never have the critical mass of national diplomats trained to take a European as well as a national view.
There are European interests in the world but as yet there are few advocates for those interests active in the diplomacy of the Council. It seems to me that success in the joint actions of the CFSP, as in the other aspects of the CFSP, depends first and foremost on an extended intellectual effort to understand those 'important interests in common' that are referred to in the Treaty.
My Group will support the Baron Crespo report.
We have no difficulty whatsoever with the recommendations of the report by Mr Barón Crespo. He knows that, because in the many exchanges we have had, either in former days in his capacity as Chairman of the Committee on Foreign Affairs, Security and Defence Policy, or on a more individual basis, we have agreed with him and many Members of this Parliament about the necessity of improving the instruments of our Common Foreign and Security Policy. We agree that it is not only a matter of continuing to dwell on substance and on whether policies can be aligned, however important that is, but that if the European Union does not provide itself with the necessary procedures and instruments, then the implementation of that policy will fail and we will not stimulate the necessary convergence of policy.
It is against this background that the Commission, even at this early stage of the Intergovernmental Conference, has made its contribution to that conference, making points that are very much in line with the recommendations of this report and of other resolutions adopted by the European Parliament: the preparation of our common action through this joint planning analysis capacity; the question of the representation of the Union in foreign policy by the new model of troika, which is still under discussion; the question of how we can change the decision-making procedures and whether some qualified majority could be introduced into the foreign policies, which is also still under discussion in the IGC; the question of the defence component we discussed this morning in relation to the Tindemans report on the Common Security Policy; last, but not least, a matter which is attracting some attention today, and rightfully so, the whole question of how we finance of the Common Foreign and Security Policy.
There again, you will find that the Commission supports Parliament in defending the thesis that expenses on these kinds of joint actions should be considered as non-obligatory expenditure. Having said that - and I think the term 'interinstitutional agreement' came up - we do need something like an interinstitutional agreement. For on the one hand, given its budgetary responsibilities, Parliament has certain prerogatives here which should be respected. But on the other hand, the European Parliament must respect the fact that foreign policy is something that often requires swift action and cannot await very complex and lengthy procedures to ensure that the financing will be available. Perhaps the solution would be to find a kind of interinstitutional agreement that would allow for swift procedures where required.
These are my brief remarks today. They certainly will not be the last contribution that we make in the continuing debate about giving more substance to our Common Foreign and Security Policy.
I would like to conclude by availing myself of this opportunity to express great admiration for the book that Mr Barón Crespo has recently written, entitled 'Europe at the Dawn of the Millennium' , or something similar. I find all that he says in that book about European aspirations, as he sees them, very worthwhile and inspiring.
The debate is closed.
The vote will be taken tomorrow at noon.
Common organization of the market in bananas
The next item is the debate on the statements by the Council and Commission on the position of the WTO panel concerning the COM in bananas.
Mr President, I should like to make a brief statement on the market in bananas, in the light of recent events. The Council has not yet determined its position on this issue, and will first have to hear the views of the Commissioners responsible for the common commercial and agricultural policies.
As the House will be aware, the WTO panel on bananas concluded in its report that the European Community's import regulations do not comply with its WTO obligations. The panel recommended that the WTO body responsible for the settlement of disputes should request the European Community to bring its import regulations for bananas into line with its obligations under the General Agreement on Tariffs and Trade, and in particular the agreement on administrative procedures during import and export.
As the European Parliament can imagine, this report by the panel could have far-reaching political and economic implications for the import regime for bananas, which we are currently examining. It is still too early to say what further action the Union will take, since the WTO procedure for approving the panel's report is still in progress, and we are not yet in a position to be able to give a formal response.
That is my official statement, Mr President.
Mr President, having heard the stance which the Council is adopting - and, viewed objectively, it is the only one it could have been expected to take - namely that the first priority in this difficult issue is to examine the WTO ruling, I have to say that I believe this ruling comes as a severe disappointment to the majority of Members of this House. The panel is calling for the banana regime to be brought into line with obligations under the WTO licensing agreement and GATT.
To justify this requirement, the panel refers to Article 16(4) of the Marrakesh agreement under which the WTO was set up. We are all quite clear that if the European Union and its Member States refuse to toe the line, this could constitute a breach of that agreement and possibly call into question important aspects of the WTO - an organization which we promoted and helped to create. That is why it is very important for the European Union that a solution should be found in the context of the WTO.
I would urge the Commission to consider the possibility of reaching an agreement with the USA - as was done in relation to the Helms-Burton Act - before we find ourselves on the losing side for a second time in a dispute settlement case.
The European Commission would be ill-advised to make its relationship - and Parliament's relationship - with the WTO dependent on the success or failure of any particular dispute proceedings: the party with the weaker case must be prepared to be a good loser. But whether our case is the weaker is still an open question. The possibility must also be considered that the WTO ruling was one-sided, and legal steps should be taken to examine this.
I am afraid, Commissioner, that we may soon be discussing another similar ruling in the dispute over hormones in meat. In the present case, the WTO panel maintains that regardless of whether they come from EU countries, ACP countries, framework agreement countries or other third countries, bananas are products of the same description under GATT and must therefore be treated in the same way. We have to consider whether that view is correct.
As regards the preferential tariff for ACP bananas, this may well breach the basic principle of most-favoured nation status. However, this breach should be covered by the derogation allowing the EU to grant special treatment to ACP countries until the year 2000. This means that the EU is also entitled in principle to grant a preferential tariff for non-traditional ACP bananas.
There has already been public speculation that the Commission is considering seeking an alternative solution. Our view is that the EU should not act in breach of the agreement. But we shall support any move that is necessary to establish whether this WTO ruling has a clear legal basis, and we hope that it may yet prove possible to resolve these matters in a way that does not undermine all our expectations of the panel.
Mr President, ladies and gentlemen, I have a number of comments concerning the banana panel report which we have been discussing. Firstly, the final report of the WTO special working group was forwarded to the parties involved on 29 April this year. It was an extremely long report, and we immediately set about analysing it in detail, not only in terms of its impact on the banana regime and the banana trade in the European Union, but especially with regard to the various aspects of the report which have implications above and beyond the specific issue of bananas, requiring a study of possible consequences for trade within the European Union in general.
Because this is a very complex subject, you will appreciate that it has not yet been possible to complete this analysis. However, I can tell you now that the panel took exception to a great many aspects of the EU banana regime.
Secondly, the licensing arrangements in particular - including the allocation of licences to market operators - were deemed incompatible with the provisions of the GATT and WTO agreements on non-discrimination and national treatment. Certain aspects of the preferential treatment that we accord to ACP bananas, and of our framework agreement with four Latin American countries, were also deemed to be incompatible with WTO rules.
Thirdly, as I have already indicated, quite apart from its impact on the banana regime, the report has wider implications for the interpretation of a number of important WTO provisions. We are now studying those implications carefully, so as to assess the possible effects on other Community policies.
Fourthly, I would remind you that the report is to be forwarded to all the members of the WTO in a few weeks' time. Then in June, it is likely to be presented for approval to the WTO's dispute settlement body. At this stage, the European Community will have the opportunity of submitting an appeal to the WTO appeals committee.
On the basis of our analysis of the panel's arguments and conclusions, and in the light of what I said earlier, there would indeed appear to be good grounds for appealing against the report. The Commission is particular concerned to see that the interests of the banana-producing regions of the European Union and the ACP group continue to be taken into account.
Mr President, several points come to mind following the Commission statement. I know other members of the Socialist Group will raise aspects concerning production in the Caribbean, perhaps my friend Mr Wynn, and Mr Medina on production within the Community. So I will leave those points to be made better by other people.
I will concentrate on what the Commissioner said. Concerning an appeal, I understand his caution, but he said that we can make an appeal. I would like to make it quite clear that the Socialist Group would like to insist that an appeal is made if the eventual judgment is adverse. We want to turn 'can make an appeal' into 'insist that an appeal is made' . Secondly, we have some disagreement with the line taken by Mr Kittelmann. I do not think it would be helpful to link the question of concessions on bananas at the WTO with other disputes which the European Union has with the USA at the WTO. We need to de-link issues. It is important that this House supports the principle that each case should be discussed and judged on its merits alone. We do not want to undermine the WTO by having out-of-court settlements between the great and the good. It is important that transparent judgments are made which will then be universally applied.
Thirdly, the whole procedure of taking this case raises very important questions, not least the inability of small producer countries fully to present their case equitably and openly at the WTO itself. The Socialist Group appreciates that eventually the Commission will use its good offices to ensure that representatives from the small islands are admitted to that appeals panel. We would like, however, to insist that in future the small islands are allowed as of right to attend those appeals panels, represented by whosoever they wish, as is the norm in all other international arenas.
Mr President, as this Parliament's rapporteur on the reform of the common organization of the market in bananas, I must first express my total dissatisfaction with the way in which the Council has presented this serious problem before Parliament - simply informing us that the panel does not agree with our common organization of the market and that the terms of the GATT have been violated. To be frank, I was hoping for some kind of explanation, some kind of justification, perhaps even some kind of argument that would help us to find the right way round this impasse.
On the other hand, I note with satisfaction the remarks made by Commissioner Fischler, who has expressed a desire, not to say a commitment, to strive to overcome this obstacle to the advantage of Community producers. Because, basically, this is where the entire problem lies! I ask this House if we are in favour of the Community's safeguarding and protecting those who work in the fields, sometimes on remote islands - I am thinking of Guadeloupe, in particular - in pursuit of an activity which is not simply economic, commercial or agricultural but is, first and foremost, a social one: in those remote areas, bananas are often the only crop - the only form of employment to guarantee the survival of these people. Bananas are not a source of wealth, not a surplus. I question whether we should still hesitate or blush when we say to any panel that we will defend this situation, this form of economic activity behind which so many other issues are at stake.
In point of fact, the battle is always the same: a clash between Community production and the big global business organizations. The three American giants that control 75-80 % of the world banana market, and 70 % even in Europe, despite Community production, are trying to get their hands on the rest. They are trying to deprive Community producers of any possibility of staying in the game, least of all on equal terms.
We - Parliament and the European Union - have a duty to say that any commercial argument must take second place to a specific and irrevocable commitment to the producers, especially producers in a minority situation, as I have pointed out. First and foremost, we must stand by the Lomé Treaty, which lays down that no bananaproducing ACP country may be put in a less favourable situation than it was before the common organization of the market was created. So we are not asking for anything more, or anything better. We are asking for the maintenance of the status quo - a situation that already existed. So I believe that when we talk about Community preference not only have we no reason to blush - more than that, we must demand that the Commission, Council and Parliament speak with a single voice and, especially, adopt common solutions that can be carried forward with conviction.
Mr President, as has already been said, the WTO panel's ruling is still provisional, and my group too feels that the European Union would be perfectly entitled to appeal against it. However, we also feel that it is entirely in the Union's interests to have a trade system which operates smoothly, and we think that the existence of the panel as such should not be called into question. It was set up specifically to resolve trade problems, and we must give it a chance to do so. As far as we are concerned, the WTO's provisional ruling does not say that we cannot meet our obligations under the Lomé Convention, and we can also meet our obligations to banana producers in the European Union itself. And that is how things should remain. We must insist on fulfilling our obligations.
However, the main problem here is that the ACP countries cannot meet their obligation to fulfil the quota and redistribute any surplus. That is where the real problem lies, and I would urge the Commission to consider possible ways to get round this in the meantime, since we feel that the current system works to the disadvantage of European importers. My group believes that we need to give serious consideration to 'fair trade' bananas, produced using sustainable methods in countries which respect human rights and so on. And customers must be able to identify which these are.
Mr President, on a complaint from the United States, acting on behalf of their banana multinationals which dominate the world market, the World Trade Organization panel has just concluded that the common organization of the banana market does not conform to the rules of international trade.
This decision is unacceptable. Its application would be a terrible blow to the ACP countries and Community regions which produce bananas, like the French Overseas Territories. In addition, it would begin to undermine economic and social plans with serious consequences for Member States of the European Union. A few days after this conclusion by the panel on bananas there was another decision, equally unfavourable to Community interests and the interests of consumers: in a preliminary report the World Trade Organization condemns the embargo imposed by the Fifteen since 1 January 1997 on imports of meat treated with growth hormones from the United States. Bananas, meat with hormones, the decisions come one after another and are alike in following the same logic, free trade unfettered by social, cultural, health or environmental considerations.
The WTO is turning into an instrument in the exclusive service of the United States and the spearhead of multinationals solely concerned with profit. The decisions from the WTO are ringing alarm bells and call for a clear and firm response from the European Union and the Member States faced with this determination to dominate.
I have to say I find it hard to understand the hesitation of the Council and the Commission on a matter with such major consequences. That is why I call on the European Union to appeal the decision of the WTO panel immediately and confirm the Community banana regulation, in order to protect the vital interests of Community and ACP producers, in accordance with the commitments made under the Lomé convention. More generally I want to express, on behalf of my group, the absolute need to take social, cultural, health and environmental issues into account in any decision, .
Mr President, what is involved in this debate, and in the procedures that we are discussing here concerning bananas, is a battle between multinationals for market share.
Through the organization of the market in bananas, we strengthened the hand of European multinationals against their US counterparts, who then retaliated by resorting to the law. But as we have just heard, it is the ACP countries, the small producers and countries, who are being left out of the picture, unable to intervene. As a general rule, where we have an organization of the market that falls within the scope of the WTO, they too must be given access to the latter. For the ACP countries, this means that the Caribbean islands, the Windward Islands and others must have an opportunity of stating their position.
We must support them in this respect. It is our duty under the Lomé Convention to do so, and that is why it is right - as previous speakers have pointed out - that we should reach an agreement which gives these small islands access to appeal. I believe this is essential if we are to complete Lomé IV and have a post-Lomé period. We must ensure that social conditions continue to apply, because in many cases people are totally dependent on this crop, and we must also safeguard organic production and ensure that these producers can lodge an appeal.
Mr President, the WTO panel's conclusions on the COM for bananas certainly present formidable trading problems for European producers and traditional ACP producers. With the banana market already in very serious disequilibrium through the extravagant quota favours granted to the multinationals in the 'dollar' area, the system for marketing the various quotas would be modified to the detriment of those who market barely a quarter of the bananas consumed in Europe.
This does not seem acceptable to me. But this new episode in an already lengthy trade war also bears witness to the existence of a conflict between two development concepts, one in the WTO and one in the European Union. There are those who want to protect producers, farmers, those who live by working the land, in the name of a balanced development. Then there are those who want to favour international business, trade and speculation, in the name of liberalism and the great integrated world market,
The Group of the European Radical Alliance is firmly in the first camp.
Mr President, this afternoon I think Commissioner Fischler has caught Parliament's frequently expressed spirit in defence of the common organization of the market for bananas. We are talking about reasonable organization, giving imports from the large banana producers a 70 % share of the Community market, and keeping a small amount, 30 %, for Community producers and traditional ACP producers.
I think the Commissioner is right: the European Community must appeal this World Trade Organization decision and, of course, we hope the Council will uphold the guidelines the Commission and the majority of the political groups of this Parliament are currently establishing.
I would like to draw attention to the fact that this banana panel throws doubt on the possibility of maintaining an international economic order because, if this international economic order is going to consist in a whole sector as important as bananas being virtually in the hands of just one multinational - which is what will happen if things go on like this - we will find ourselves unable to control our own consumer market. Moreover, account must be taken of the vast damage flagged up both by the small ACP countries which have no other means of survival apart from banana production, and by certain Community regions where the destruction of this common organization of the market will have a massive impact.
What we are trying to create, after all, Mr Commissioner and Mr President of the Council, is an international economic order, not an international economic disorder. If social clauses in trade agreements are ignored and everything is left to the free market - with its exclusive principles of profit, of economic benefit, of gain - we will end up with very serious problems, both within the Community and in the world economic order. So I hope this debate in Parliament will strengthen the Commissioner's hand.
Mr President, ladies and gentlemen, from time to time European countries and regions as well as banana-producing ACP countries experience particular difficulties in marketing this farm product as a result of interference from third countries defending interests differing from the European Union's.
Despite the fact that the European Community's Court of Justice recognized, recently even, the legal validity of the Community banana scheme, the Arbitration Committee of the World Trade Organisation, taking an extremely discretionary and, in our view, intolerable position declared, at the end of April, that this regime was contrary to the rules of international trade.
Given that we are fighting and investing so that economic and social cohesion in the European Union can be fully applied, this declaration by the World Trade Organisation - if it is maintained - could easily destroy once and for all the main farming production in economic terms of certain European Union regions, in particular its islands and ultra-peripheral regions, which are already highly penalized by their very status.
Nor can we forget that the aims of the Lomé Convention, in particular an explicit undertaking in Protocol 5, on bananas, aimed to guarantee ACP producers access to the European market and improve both the production and marketing conditions of bananas in ACP countries.
The Community banana import regime defined by Regulation 404/93 stipulates that the European Union must respect its undertakings to banana-producing ACP states. The recent decisions taken by the WTO panel are unacceptable since they concentrate exclusively on free trade rules and ignore or dismiss the vital considerations of social, cultural, health and environmental orders. Therefore, not only should we consider but in our opinion we absolutely must, Commissioner, ensure that the Commission appeals against these unfair conclusions of the Arbitration Committee of the World Trade Organisation.
We fail to understand the position of certain Member States which apparently have already declared their opposition to such an attitude by the Commission which would fundamentally try to restore justice and keep alive the due solidarity between the European Member States and various regions of those States.
Mr President, ladies and gentlemen, the banana market was in deep crisis even before the panel decision.
Over-supply of the Community banana market from the dollar area has caused the price to collapse and ACP bananas are bearing the brunt, under pressure from two main factors: higher production costs and weaker marketing.
Need I recall the many occasions we have spoken out in this hemicycle to express our disagreement with the Commission on a number of points which we considered contrary to European interests and those of our allies?
I myself pointed out to the Commission that figures since the second half of 1995 showed that the proposed increase in volume reserved for third countries was unrelated to the consumption needs of the European Union and therefore we were being asked to ratify the marketing of some 265, 000 tons of bananas surplus to the European Union's capacity to absorb them.
We also expressed concern about the new distribution of licences proposed to us a little while ago by the Commission, because in our view, if it were to be applied, it would contribute to an imbalance in trade in bananas, leading to massive unemployment, a fall in export receipts and the collapse of certain economies with unprecedented social and political consequences in European regions and ACP banana producing countries.
Some European Union bodies have been nurturing this ambiguity in analysis and action for too long, determined to impose controversial attitudes which do not respect two fundamental principles, Community preference and preferential access for our historical allies. This, with the blatant division established within the European Union by favouring commercial interests outside the Union to the detriment of our moral duty of solidarity, has contributed to helping our competitors and detractors profit from our weaknesses to attack us m ore effectively.
Ladies and gentlemen, our words on this dossier should be precise, and our speeches should express the ambition we set ourselves in constructing European Union and also its political weight internationally.
As we say in my country, there are not thirty-six truths, there is only one truth: the panel decision undermines a fundamental principle, the principle of European sovereignty. That is unacceptable, both in form and in content. The banana affair has overflowed its economic context and become a political issue, and the European authorities must now demonstrate their capacity to trade with the rest of the world while protecting their own interests and refusing to be dictated to about their relations with allies, relations prompted by a rich common history which cannot be denied.
Mr President, the situation created by the WTO's ruling against the Community banana regime must be appealed, as Commissioner Fischler has recognized. And the three Community institutions must all be singing from the same hymn sheet. There are plenty of reasons for this: the first is the Commission's duty to defend the principle of Community preference and, as a corollary, all the standards that guarantee it; the second is the obligation to ensure fair market conditions for Community producers with high production and transport costs, and for whom the loss of the European market would mean serious economic damage; the third is the duty to uphold the agreements with the ACP countries. But also, and especially, there is the proof that the World Trade Organization is using an instrument to regulate markets for the benefit of the United States, as shown by the fact that its final decisions are entirely in harmony with the powerful interests of the agrifood industry of that country, not only in the report of the banana panel, but also in the other panel report which obliges the European Union to accept hormone-treated meat. These two questions cannot be dissociated, and I share the view of the Member who made that statement.
Finally, I want to point out that competition policy is not an end in itself, nor can it be seen only in commercial terms. Considerations of a social and economic order also need to be taken into account, and above all health and environmental considerations.
Mr President, the Green Group in the European Parliament has never regarded the organization of the market in bananas as an ideal solution, but it did at least provide an opportunity for supporting a type of agriculture based on small holdings. In the ACP countries and the EU, bananas are cultivated mainly by small and medium-sized growers, not on vast plantations like those in Honduras and Guatemala.
Unfortunately, the organization of the market in bananas was used to trigger cut-throat competition between major fruit importers and corporate interests in Europe and elsewhere. The quota system led to a situation in which quotas were being artificially inflated before deadlines and a flourishing trade in licences had sprung up. The government of Ecuador was quite justified in complaining that the system of issuing licences cost banana growers in Ecuador millions of dollars, because entitlements to import licences were being transferred to privileged multinational corporations.
Licences should not be issued to importers, but should go instead to the producer countries. We have often argued in favour of a 'fair-trade' quota for bananas. As part of the European Community's organization of the market in bananas, a specific quota should be reserved for fruit that is grown under specific social and environmental conditions. In its resolution of November 1996 on trade and the environment, Parliament took up this demand. Now the WTO has rejected the Community regime. This verdict from the panel is only the first in a series of WTO rulings that threaten environmental and consumer protection in the EU.
In its next ruling, published at the end of last week, the WTO rejected the import ban on hormone-treated meat from the USA. In that case, the USA was the main plaintiff - as with the organization of the market in bananas, even though US banana production amounts to no more than 8000 tonnes. The US corporate lobby drafted the complaint to the WTO in detail and followed its progress through the panel negotiations in Geneva. The WTO must amend its rules so as to give a hearing to weaker parties, developing countries and the environmental lobby. I have almost finished, Mr President. If it fails to do so, it will become - as Sir Leon Brittan clearly admitted at yesterday's meeting of the Committee on External Economic Relations - nothing more than a tool of the USA and the economically powerful countries against the rest of the world. And in fact, that is how it looks today.
Mr President, the result of the World Trade Organization's panel on bananas is unacceptable and, quite frankly, of dubious impartiality. Not only did the panel fail to take into account the interests of the European Union but more particularly - and much more importantly - it completely failed to listen to the producers, especially the small producers, representing the ACP states.
Well, it really would be a serious matter if the World Trade Organization, in this matter and in other matters, too, were to continue to work and act not in the interests of a more balanced and freer world market, as laid down in the Marrakesh agreements, but exclusively for the benefit of certain powerful interests, whether those interests be national or representative of multinational enterprises. The common organization of the market in bananas was difficult to achieve but, overall, the result was a balanced one, including the banana protocol to the Lomé convention, a fundamental contractual agreement which is, moreover, recognized by the Marrakesh agreements and covering eleven traditional banana-supplying States which, if this decision were to be confirmed - would either be further impoverished or forced to abandon an opportunity for trade in favour of further forms of assistance.
There was a slogan a few years ago, ' trade not aid' , but here we have a case where trade is being denied to those outside the sphere of the big multinationals. That is why the Commission must use every possible means of recourse and appeal to the World Trade Organization in order to gain a just settlement. Frankly, we are somewhat surprised, and saddened, by the terms in which the Council has expressed itself in this chamber.
In fact, the two great questions that arise today are these: whether the agricultural and commercial policies of the European Union can have a future within the new world organization; and whether the actions of the European Union in dealings with its partners in the developing countries can bring a new structure and a new framework to the machinery of international regulation, rather than being swept aside by the interests of a few big international undertakings.
Mr President, after so much bad news for Community and ACP banana producers, there is a ray of hope with the initiative from the European Council and Commission that has given rise to this debate and the resolution we will probably vote on tomorrow.
As somebody said, the statement from the Council representative was rather perplexing, but hearing the position of the Commissioner, Mr Fischler, I am satisfied that he seems to have recognized the magnitude of the problem.
The common organization of the banana market has not had a moment's peace in its short life: it has been subject to all kinds of attacks, both in the legal arena and in the battle for public opinion. No productive sector can thrive in such a climate. I do wonder what powerful enemies European banana producers have, that can mobilize and pressurize so persistently.
Regulation 404/93 has been an effective instrument for organizing the European banana market up to now. European producers have been satisfied, supplies to the markets have been guaranteed, prices have been maintained within the logical contingencies of the market and the European consumer has not suffered in any way since the Regulation came into force.
Certainly Latin American producers have not been negatively affected, as has already been said. In view of all this, why do we have to succumb to the interests of one of the powerful banana multinationals?
The banana multinationals have a dark history of interference in Latin American politics. Can they have such a decisive influence on Europe too? What will the Commission do to maintain the standard of living in certain European producing regions for which the banana is the principal and sometimes the only source of wealth?
If it were to agree to change the current system and make Community production non-viable, I would not be able to explain that to the inhabitants of the island where I was born, which has survived on bananas alone for two centuries.
Mr President, Commissioner, strange though it may seem - and knowing my mythology - I never thought that, in the European Parliament, the apple of discord would be replaced by a banana of discord. In fact, this is an historic replacement and it will go down in the annals of the European Parliament, especially now that the trade Leviathan which exists worldwide succeeds in overcoming treaties, abolishing conventions, fighting against people unable to produce cheap bananas. Why? Because they earn more, because they have a better standard of living, because they have come closer to the standards of living of Europe.
But the Leviathan does not want that to come about. It wants to monopolise all banana trade at European and world levels. We no longer have the excuse that, when the Soviet Union existed, it brought down Colonel Arbentz in Guatemala, when he was a nuisance for United Fruit. We no longer have that excuse! The only excuse we have now is that 'pax americana' wants to fight the whole world and conquer it.
Without referring to that almost archaeological entity which used to be known as 'Community preference' , I should like to draw the Commissioner's attention to the membership of the WTO panel. Who are they? The Commission tell me that there are three people on that committee. One representative from Hong Kong, one representative from Switzerland and one representative from Australia. I do not want to judge them unfairly, but I have to say that these are three countries which do not exactly have very pro-European feelings, and they certainly would not be accepted without discussion by any court. I do not contest the existence of courts but I should at least like to see impartial judges sitting on them.
Mr President, I wish to begin by saying that the statement by Commissioner Fischler is indeed to be welcomed - with the rider given by Mr Hindley. I suggest that the message relayed by the Commissioner be sent forthwith to the traditional producers, simply to give them some encouragement and hope for the future.
During our visit to the Windward Islands last week, Mrs Kinnock, Mr Thomas and myself felt the enormous responsibility that the people of these islands were placing upon us. They are desperate for help to combat the WTO ruling, an action that had the full might of the American Government behind it.
The GATT Round was not concluded until the banana regime was in place - for those who can remember, a lot of hard work and delicate negotiations went into securing that agreement - and now we see it blown apart by the USA, a country that does not export bananas and suffers no job losses because of it.
If the allegations in the American press are to be believed, then one multimillionaire can call in the chips to get the Clinton administration to put the boot into small countries in the name of free trade. In our discussions last week, everyone from farmers to prime ministers gave us the same clear message: if the ruling from the WTO prevailed, good governance and democracy in those countries would be at risk; economic disaster would prevail, followed by social unrest; and, of course, tourism flourish only in countries that stay out of the news headlines. Bananas are the only crop that guarantee a regular weekly income. Take that away and poverty would follow. But, above all, they said: we look to the European Union to confront the USA on Third World issues.
An appeal is essential, but this can only be a first step. The countries of the eastern Caribbean accept globalization and liberalization of trade, they are modernizing and diversifying, but they need help and they need time! The WTO ruling gives neither, and that is why we have to confront it, and we definitely have to appeal.
Mr President, of course what we recognize in this debate is that the long-running banana drama actually crystalizes the elements of the debates in Europe about the whole issue of preferential access.
The special trade allowances which we give, as wealthy countries, to poorer countries as a ladder out of poverty are now being challenged by those who prescribe blanket liberalization as the only option. And as others have said, in the European Union we have our very special and unique relationship with the ACP countries. That relationship is based upon an understanding that trade is the engine of growth for developing countries.
Of course the very word banana produces an easy snigger and a laugh and the fashionable Euro-sceptic banter we hear often relates to bananas. But as Terry Wynn said, when we were in the Windward Islands last week, we actually faced the stark realities that people in those islands are facing themselves, as they try to meet the challenge from dollar bananas. They are now depending upon the European Union to buy them time.
These people are not holding out a begging bowl - they are only asking for recognition that they have small landowning democracies in countries which have human rights and which protect workers' rights. These standards of course are not to be found in the feudal conditions which exist in Latin American plantations. It is not as if these countries have a big share of the market. Two-thirds of the bananas that we import are now from Latin America.
As Terry Wynn said, we have to ask why America lodged this complaint. Was it because Carl Linden who heads Chiquita brands began channelling $500 000 into the Democratic campaign during the presidential elections? Linden took coffee with President Clinton and actually slept in Lincoln's bedroom. The payoff for those favours, it seems, was a WTO ruling which effectively threatens the entire social fabric of a region.
Finally, in his speech last Friday in Barbados, the President of St Lucia said: ' bananas are to the Caribbean what cars are to Detroit' . I hope the European Union will help Bill Clinton to understand that fact.
Mr President, Commissioner, ladies and gentlemen, the findings of the preliminary report of the Banana Panel of the World Trade Organisation are contrary to the interests of the European Community and in particular to those of Portugal and the autonomous region of Madeira, which is a part of my country, and even more to the traditional banana exporters of the ACP countries.
We all know what the findings of the WTO Banana Panel report are but they coincide with positions taken by the United States and certainly seem to defend the interests of the Chiquita multinational which markets LatinAmerican bananas throughout the world.
The Community has the right and obligation to defend Community banana producers according to the principle of Community preference and ensure that agreements which we have signed with ACP countries in the framework of the Lomé Convention are respected.
Mr President, Commissioner, if the European Union is forced to accept the findings of the WTO Banana Panel report, that would call into question the defence of the principle of Community preference and this would mean speeding up liberalization of the banana COM, calling into question also the already precarious economic and social stability of banana-producing countries, as well as the ecological and environmental balance as a consequence of abandonment of these crops.
Commissioner, I should like here and now to remind you of the final part of your letter, in reply to mine, dated 20 May 1997, which said that you were aware of the importance of banana growing on the island of Madeira from an economic, social and ecological point of view.
That being so, I call on you and the Commission to present a clear strategy on the banana market, bearing in mind the legitimate interests of Community and ACP banana country producers.
Mr President, as President-in-Office of the Council I have listened very carefully to what the honourable Members have said. They have made clear their concern about the possible implications of the ruling, and they have spoken of their great concern for banana producers in the European Union and also in particular for producers in the ACP countries. We share their concern. We shall take account of the interests of these producers in our search for a solution, and we shall have to examine in detail how best we can protect them in the short and longer term.
I would just add one point of a general political nature which has not yet been made in the debate. This trade dispute is taking place within the World Trade Organization's legal system, and I use that term advisedly. The European Union and its Member States have voluntarily agreed to abide by the WTO's rules, and we ourselves were involved in setting up the WTO panel procedure. We voted in favour of making the panel's rulings legally binding, and even urged that they should be made so. Some honourable Members have expressed severe criticism of these rulings, but I do not take this to mean that they feel we should disregard them altogether, since this would be tantamount to rejecting a very carefully constructed system of laws governing international trade. The Council feels that this would not be in the interests of either the European Union or the producers we are trying to protect. Finally, the Council will be examining the ruling in greater detail in close consultation with Commissioner Fischler and his services, and will draw its conclusions once it has considered all the various aspects.
Mr President, Mr President-in-Office, ladies and gentlemen, as Mr Medina Ortega said earlier, today's debate has very clearly demonstrated the strength of feeling in the House concerning the banana issue. I should like to thank the many Members who have spoken out in favour of lodging an appeal. All I can say at this stage is that the Commission will exercise its full responsibility in that respect.
However, we must also realize that we shall need to consider in detail and carefully prepare the grounds on which we base an appeal, because as you are well aware, an appeal will throw the case open once again. It would hardly be in your interest, I am sure, if the outcome of the appeal were to be a stiffening of the original ruling. That is why it is vital to prepare an appeal very carefully.
Another factor also has to be borne in mind: there have as yet been relatively few rulings under the new procedure. The fact is that with the establishment of the WTO, the procedure was reorganized, and it could now be said that each case represents a precedent.
These first cases will be the basis from which the WTO develops its case-law. For that reason too, we must take particularly careful note of all the cases which are currently pending and being decided.
Therefore, I would also ask that we should keep quite clearly to our agreed procedures, taking one step at a time, and also debating one step at a time. I would almost go so far as to say that it is counterproductive to engage in a debate now on how we should react to one final ruling or another.
The very last thing that it would be in our common interest to do would be to seek to influence the WTO's final ruling in any way. Indeed, this is also a reason why we should refrain from stating our positions in public in the final stage of the proceedings.
Nonetheless, one thing is clear: banana producers in the European Union have the same rights as any other farmers in the European Union - they are entitled to look to the objectives set out in Article 39 of the Treaty with regard to Community preference and general solidarity with our agricultural producers.
It is equally clear that we have a responsibility towards the ACP countries, with whom we naturally also have a contractual agreement. And, as I see it, we can in any event continue to stand by that agreement in the interests of those concerned.
Bearing all this in mind, the Commission will, as I said earlier, set about analysing the WTO ruling in detail and then decide on the right way in which to proceed.
Thank you very much, Mr Fischler.
I have received nine motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
The debate is closed.
The debate will take place on Thursday at 12 noon.
Situation in Zaire
The next item is the statements by the Council and the Commission on the situation in Zaire.
Mr President, the Council remains extremely concerned at the developments in Zaire, both in political and humanitarian terms. Despite the recent face-to-face meeting between President Mobutu and the ADFL leader Mr Kabila, there are still no real negotiations taking place between the parties to the conflict. The refugees and displaced persons in eastern Zaire are in an agonizing situation, and repatriation is still not taking place without difficulties.
On 4 May, a meeting organized by the special representative of the United Nations and the South African Government took place between President Mobutu and Laurent Kabila on board a South African naval vessel which bears a rather difficult name. This meeting - for which there had been pressure from many quarters, including the European Union - did not bring the breakthrough which had been hoped for. No cease-fire was agreed between the parties, and nor was there any agreement on the transition process. Shortly after this meeting, Mr Kabila announced that the capital, Kinshasa, would be taken by force if President Mobutu did not resign within a week.
The most recent reports indicate that Mr Kabila's ADFL is closing in on Kinshasa. This has also led to an upturn in the fighting in the past few days, and the increased resistance from the Zairean army over this period has resulted in a very large number of casualties. If the ADFL were to proceed with an attack on the capital, this could lead to further serious bloodshed, with heavy casualties among the civilian population. In the meantime, on 10 May the transitional parliament in Kinshasa - which I would point out has not been democratically elected - chose as its president the Archbishop of Kisangani, Monsignor Monsengwo. As president of the transitional parliament, Mr Monsengwo is also a possible successor to President Mobutu, in the event of his death or resignation. In fact, both the political opposition led by the former prime minister Mr Tshisekedi and the ADFL have reacted negatively to his appointment. It is also very doubtful whether Mr Monsengwo will accept the post.
The Council emphatically supports the recent mediation efforts by the President of South Africa, Mr Mandela, and his Vice-President. The report that President Mobutu and the ADFL leader Mr Kabila are to meet again today on the South African warship is therefore to be welcomed. The Council hopes that these talks will involve genuine negotiations which will prevent further acts of violence and represent a first move towards a peaceful transition process in Zaire.
The Council has already given detailed attention to the situation in Zaire on several occasions, and has made its position clear. In February 1996, the Council appointed a special representative for the Great Lakes region, Mr Aldo Ajello, to assist the presidency in its efforts to mediate in the conflicts in the region. The starting-point here has always been that the European Union primarily has a supporting role in the process of political dialogue and humanitarian assistance which is taking place under the auspices of the United Nations and the Organization of African Unity. In this context, on 30 April this year, the Council once again expressed its concern at the situation in Zaire, called on the parties to avoid further bloodshed, and instructed its special envoy to take all possible measures. The Council pointed to the need for a peaceful transition process and appealed to the parties to cooperate in free elections, to be held within twelve months.
The Council is deeply disturbed at the present lamentable situation of the refugees and displaced persons in eastern Zaire. Access for international humanitarian organizations to the areas captured by the ADFL is still very limited. The European Union has repeatedly protested at this to Mr Kabila. Until recently, the Office of the United Nations High Commissioner for Refugees only had access to part of the area between Kisangani and Obundu where most of the refugees are hiding out in groups in woodland. This means that the organization is being hampered in carrying out the repatriation of the Rwandan refugees to their native country. The loading of refugees onto trains and goods wagons did not take place under the control or protection of the UNHCR and, as we know, these transports have had disastrous consequences. Recent reports suggest that the UNHCR has been able to extend somewhat the area in which it is active, but thousands of refugees are being found in a seriously weakened condition there.
From 26 to 29 April, a mission to the region was carried out by the special representative, Mr Ajello, and a representative of the presidency. During this mission, the ADFL leader, Mr Kabila, was strongly urged to allow UNHCR assistance, and he promised to give the UNHCR full access to the territory captured by the ADFL. The Council is urging him - and will continue to do so - to stand by this promise and provide the humanitarian organizations with all the help they need in carrying out their tasks. The Council also rejects any time-limit as regards the repatriation of refugees.
The Council is very concerned at the refusal of Mr Kabila to allow the United Nations Commission on Human Rights to investigate allegations of human rights violations in the territory captured by the ADFL. On 12 May, the UN mission returned empty-handed from Kigali. The Council is convinced of the need for a thorough, independent inquiry into the accusations, and calls on the ADFL to cooperate fully with the UN mission. Recent reports on continuing human rights violations in the area controlled by the ADFL highlight the need for a rapid on-the-spot investigation.
In connection with the recent reports, the presidency issued the following statement this afternoon, and I quote: ' The presidency is continuing to receive reports of violations of human rights and international humanitarian law committed in the area controlled by the Alliance of Democratic Forces for the Liberation of Congo-Zaire, the ADFL. It expresses its serious concern, in particular at recent reports of massacres at Mandaka and attacks on staff of humanitarian organizations working in the region. The presidency once again urges all the parties, including the ADFL, to show respect for human rights, and calls on all those who are in a position to do so to convey this demand to the leadership of the ADFL.'
To sum up, the process of political transition in Zaire has not so far been satisfactory. Hitherto, the international efforts have had little success. The parties directly involved in the conflict are primarily to blame in this respect. Against this background, the Council nevertheless expresses the hope that the transition process in Zaire will take place peacefully. It calls on the parties to engage in negotiations as quickly as possible, so as to arrive at a peaceful settlement and avoid further bloodshed. The Council therefore continues to support the mediation efforts being made by the international community, in particular by South Africa, but also by the United Nations, the OAU's special envoy Mr Sahnoun, and the European representative, Mr Ajello. The European Union can only play a supporting role here in the process taking place under the auspices of the UN and the OAU. To this end, the Union has repeatedly expressed its support for the peace plan drawn up by Mr Sahnoun, which has also been endorsed by the United Nations Security Council.
The Council remains concerned at the humanitarian situation in eastern Zaire - and also that of the refugees and displaced persons elsewhere in the country - and calls on the parties involved to cooperate fully with the UNHCR and other humanitarian organizations, without restrictions or conditions being imposed.
Finally, Mr President, I would assure you that the Council is continuing to monitor developments very closely, and will do everything in its power to influence the situation positively, however difficult that has appeared so far.
Mr President, ladies and gentlemen, at the moment the progress of the negotiations and military action which will decide where power lies in Zaire in the future is partially obscuring the human drama which continues to be played out virtually all over the country. I am thinking specifically and without exception of all those people in distress, whether displaced persons, or refugees from Rwanda or Burundi. I deliberately use the term 'partially obscuring' because the scale of the tragedy and the rare but atrociously inhuman pictures will have disturbed even those most preoccupied with the strategic, economic and geopolitical stakes implied by this change of power.
It is now clear that Zaire is moving towards a new stage in its history. I have no regrets about the stage which is coming to an end, but the power incarnate in this change causes me grave anxiety because up to now it has flouted every international humanitarian convention, as well as many human rights conventions.
As regards the humanitarian situation, I have very little news to give you, unfortunately, as we cannot get access to the regions involved. You will have seen the television pictures when the crews accompany the humanitarian workers where they are allowed to go. For security reasons we are making every effort to get there with witnesses, hence also with certain media. But apart from that, I frankly do not have much to tell you about Kivu and so on, because we have not been able to get access to that region. We have even been expelled from regions we had received authorization to go to.
As you know, for once the entire humanitarian community has spoken with one voice and sent a report to the Security Council on 6 May 1997, through the United Nations Department of Humanitarian Affairs. Not only have the United Nations agencies, the Red Cross, the NGOs, unanimously produced and published this single report on the situation, they have also made identical recommendations.
I also want to comment on some of the background, and remind you that almost half of the 400, 000 Rwandan refugees in Zaire who did not return to their own country were located and helped a few weeks ago at Tingi Tingi. It is also important to remember that in December, when the multinational force was disbanded even before it arrived on the premise that all the refugees had returned to Rwanda and that there were therefore no more refugees in Zaire, few dared claim that about 400, 000 people were missing from the roll call. That was in December and by the end of January some 200, 000 of these 400, 000 refugees had been found in the Tingi Tingi area. Hardly had assistance arrived than a new attack was launched against the camp and all these people were dispersed. 100, 000 of them were recently found in the Kisangani and Ubundu area.
You know what happened in the Kisangani region. You are aware of the interminable discussions about how to repatriate the refugees, with the FDL and the HCR at loggerheads. By the time these matters had been resolved 80, 000 to 100, 000 refugees in the camps were again being attacked. The next morning the refugees has disappeared.!
Finally, thanks to the pressure from Mr Ajello of the HCR, we were able to reach the area. The reports from the witnesses are pretty clear. What they saw was utterly intolerable.
I must stress that although access to the 56th, 82nd and 94th km will probably be granted in the next few hours, so far we have not been able to get to the places we have been authorized to go to.
In addition, the humanitarian agencies and the HCR in particular have been accused of inefficiency, indeed worse - we were blamed for the massacres and accused of killing the refugees. Mrs Ogata has already reacted advisedly to these accusations, but we think there is a strategy to distance the HCR and all the humanitarian organizations from the repatriation operations. This strategy has been tried and will be tried again.
Kigali - and this is official - has proposed organizing repatriation operations jointly with the FDL, through direct financing by donors, thereby relegating the international community and the HCR to the rank of mere observers.
In the last few weeks, as the Council has just said, the European Union, the United States and the UN have been putting on intense pressure through their special envoys to persuade the FDL to put an end to the systematic violations of human rights and allow humanitarian agents and in particular the HCR free access to the refugees.
At last that pressure has made it possible to get the repatriation operations going in earnest. So far 22, 000 refugees have been helped. A period of sixty days had been granted to complete the operations, which constitutes a first at the international level. In fact this is the first time that a deadline has been imposed for ensuring the repatriation of the refugees, because if any logistic operation is forbidden after a certain deadline, then everything gets more complicated.
Two more points. First, through the humanitarian office, without discrimination or partiality, and respecting humanitarian principles, the Commission has financed and is financing humanitarian aid to the most vulnerable, whether they are refugees, Zairean displaced persons, or persons affected by the pillage and conflict that has been raging in this region for over seven months.
It is neither our policy nor our custom to ask everyone for their passports, but it has to be recognized that the humanitarian area is extremely restricted or no longer exists in this zone. We are profoundly convinced that if this humanitarian situation is not dealt with at the highest political level without delay and if the consultations taking place with all the countries intervening either directly or indirectly in the region do not achieve their goal, the humanitarian disaster which is already taking shape could turn into total catastrophe.
There is an immediate need for two measures to be adopted and implemented without delay. The military extremists apparently engaged in hunting the refugees should be replaced by a disciplined army which cooperates with the humanitarian agencies, and an unconditional agreement must be obtained for the UN Human Rights Committee to investigate the matter, as was originally planned.
Ladies and gentlemen, Mr President, I myself have already been criticized in the context of this crisis for - I quote - taking a heterodox position, for Mobutophilia, and lately, for being a psychopath. I am not going to waste my time responding to such accusations - it seems to me they fit the people who make them more than me, and damage their credibility.
With the Commission, I certainly intended to continue protesting and shouting if necessary, first because I am fulfilling the mandate that was entrusted to me, and secondly because I believe in it. I am convinced that no compromise is possible on matters of principle and violations of international law, and the international Community has the right and duty to ensure that its members, and above all those who aspire to become members of it must respect those laws if they want to be credible. Otherwise it will soon be back to the law of the jungle for everyone.
But as this human tragedy draws to a close, we must acknowledge that the entire international community missed an opportunity to prevent butchery at the time of the aborted deployment of the multinational force. I cannot help noting, with bitterness, that more western soldiers are deployed in Brazzaville today evacuating their compatriots from Zaire than were to make up the multinational force it was envisaged sending in November, alongside the African forces.
(Applause) I also note that several Member States have now rushed twice as many soldiers to the Congo, ready to intervene, as they have nationals to be protected in Kinshasa. I never want to hear it said in our capitals again that the lives of African refugees have the same value as the lives of our own citizens. I no longer believe it.
And equally bitter considerations relate to Europe's role in that decisive phase. Despite the very laudable efforts of our special envoy Mr Ajello, it was quite clear that none of the main protagonists in the process, which was as lacking in transparency at the negotiating level as at the military level, wanted the European Union fully involved.
You know what this makes me think about the effectiveness of the CFSP, but still it is worth remembering that when it comes to rebuilding the country and paying for its reconstruction, mineral rights contracts will probably have been concluded in the wings of this transition without Europe.
I think that there is a lesson to be drawn. We were not able to prevent a human tragedy. And right at the end, how many lives are we trying to save? 20, 000, 30, 000? I hope we will not forget that however many lives we manage to save at the end of the day, it will be negligible by comparison with the 400, 000 lives already lost.
(Applause)
Mr President, I should first like to express my deepest and most sincere admiration for Commissioner Bonino. Not only do I admire the way in which she, personally, is coming to grips with this tragedy, as she has with other tragedies that have left their mark on our world, but I would also thank her for an approach to this situation which is unorthodox - a term which others may well have levelled at her as an accusation but which I regard as more of a compliment in connection with the role of the international community and of the Union in the events in Zaire.
As has already been said, the situation has probably reached a critical turning point, now that Kabila's troops are preparing to enter Kinshasa. There is no doubt that at this stage in the evolving situation - when we must continue to deploy all our negotiating powers to the very last moment in order to try to ensure that the political situation in Zaire develops as peacefully, politically and diplomatically as possible - we cannot refrain from stressing the great bitterness and sorrow that exist for the serious errors and oversights of the past. Perhaps, too, before long, someone will be able to add to those errors the crimes that have been committed, or at least tolerated - both old and historical crimes and more recent ones.
In our motion for a resolution we have emphasized three key requirements. First, that the dictator Mobutu should leave the stage; secondly, that an interim government should be set up which is broadly accepted and which will accept international mediation to set the country on the road to democracy and free elections; and, thirdly, that Kabila and the faction he leads should immediately allow refugees and displaced persons free access to every region of the country.
Mr President, this is another situation in which we have not seen the European Union playing a positive, highprofile political part, and we can only hope that things will improve in the future.
Mr President, ladies and gentlemen, everything has really been said, now that we have heard the Council and the courageous speech by Mrs Bonino. However, I believe that we must continue to protest at what is intolerable, in order to preserve the honour of Parliament in this immense tragedy. We are in fact approaching the end of a particularly troubled and dramatic period in Zaire. Nevertheless, we are still hearing fresh reports of massacres in Zaire every day, as indeed we have just now. But this House has no reason to reproach itself. We spoke out clearly in favour of finding solutions to explosive problems such as that of the refugees. We were in favour of removing all military forces from eastern Zaire, of maintaining the territorial integrity of the countries involved, of deploying a multinational intervention force, of holding an international conference of the countries around the Great Lakes, of defending human rights, of preparing for serious elections in Zaire as a first practical move towards democratization, and of humanitarian aid. None of this has happened, apart from the humanitarian aid. And however extensive it may be, we know that humanitarian aid does not bring political solutions to conflicts. We are now witnessing the implosion of the Zairean state. We are once again seeing how weapons talk, or as Mao put it: power comes from the barrel of a gun. What system will now take the place of the disappearing regime in Zaire?
Once again, the political groups in Parliament have put their opinions into words. It is a good text. But it is hard to find words to protest at what we find so very sad, to give expression to our sense of bitterness.
Firstly, there is the capitulation of the international community, which has done nothing to prevent a murderous disgrace. Through murders, the fait accompli in international politics, the principle that might is right, is once more being asserted. However, our protest is also directed - and it pains me to have to say this - at the passivity of the European Union. We deplore the internal wrangling, the disagreements between Member States, the indecision of the Union. So far, it has all just been words and communiqués. Europe has been unable to find a practical solution and to put an end to this conflict.
A historian from Zaire said three days ago on Belgian television - and I thought of this automatically when I heard Mrs Bonino - that the life of a black African is now clearly worth much less than the life of a European from the former Yugoslavia. Anyone who was listening to him knew what he meant.
Perhaps you have forgotten, ladies and gentlemen, but we declared that 1997 was to be the year of combating racism. And what are we seeing now? During this year of combating racism, Europe is standing by while in Zaire, a kind of ethnic cleansing is being carried out on a massive scale. It is not the first time, unfortunately, that we have seen this kind of ethnic cleansing taking place in Africa. But we thought that Europe's sense of responsibility had since developed in such a way that it would never tolerate such a thing again. It is therefore more than hypocritical that in 1997 of all years, the year of combating racism, nothing is being done to prevent or put an end to such massacres, a word which was also used by Mrs Bonino.
As you know, the expression 'having dirty hands' is often used in politics. I shall make no comment on that. But I would end by saying that you can also have dirty hands by doing nothing at critical moments. While we are talking here, tens or possibly hundreds of people are being murdered, and we are drawing up communiqués.
Mr President, ladies and gentlemen, today, even as we hold this debate, another meeting is taking place in the Congolese port of Point Noir between President Mobutu and Laurent Kabila, the leader of the rebels of the alliance of democratic forces for the liberation of Congo-Zaire, under the aegis of South Africa, to try to reach a peaceful settlement. It would have been helpful if Parliament and the Union could have agreed a position in time to redouble their efforts to achieve a lasting solution to the conflict - a very difficult matter - to be based on a peace process geared to preparing for free and democratic elections for the Zairean people. Kinshasa is now a city under siege: the shops are closed, the streets are deserted, and, following yesterday evening's curfew imposed as a result of the arrival of Kabila's rebels at the gates of the city, the population is living in fear of a blood bath. Despite the calls for calm, the tension is mounting, partly as a result of the contradictory messages people are receiving, some asking them to stay indoors to avoid the worst and others calling upon them to resist by force of arms, while others again are accusing foreigners of planning to massacre the African population.
The slaughter of refugees and displaced persons is continuing in Zaire; the rebel forces are obstructing the distribution of aid and, despite the statements made for the benefit of the international community regarding a cessation of hostilities, the head of the rebel forces is still favouring the military opposition in the country. The United Nations Security Council needs to adopt swift and energetic measures to put an end to these massacres and appalling violations of human rights, and especially to the inhuman treatment being meted out to the refugees from Rwanda and Burundi and people displaced from other areas.
It is important that the Union should agree upon a plan of action to help in the search for global political solutions in the Great Lakes region, combining with the UN and the OAU to organize a regional conference, something for which I have called in this House on several occasions. And, as we have said more than once, there is also a need for a commission of inquiry to be set up to shed light on the appalling abuses perpetrated by the rebels; and, finally, as a matter of urgency, the humanitarian aid really must reach those who need it, to try to put an end to a tragedy that is truly unworthy of humanity.
Mr President, I hope I will have enough time to express my group's solidarity with Mrs Bonino against the attacks that have been made on her and to congratulate her on her courage and the sharpness of her analysis.
I also want to express regret that the Council perhaps dealt rather rapidly with the conclusions of the agreement between the African Heads of State and the Declaration of Libreville, which lays the foundations for a possible transition towards democracy, especially at a time when some of the forces are still operational and there could still be battles between the President of the Congo's Praetorian guard and Kabila's troops.
Finally, I wonder if we can expect anything good from Kabila, and I am afraid we may be facing a situation comparable to that of Iran. Twenty years ago, Mr President, no-one supported the Shah any more but Khomeini has sometimes made us miss the previous regime. Mr President, let us hope we do not find Kabila makes us miss Mobutu.
Mr President, I believe that, quite apart from the meetings now taking place, it can be assumed that Kinshasa will fall to Kabila's forces in the next few days. This is one of the most important political events that have happened in Africa during the last twenty years, because it is destined to change the geopolitical balance of the entire African continent.
What is happening in that region, I believe, is a kind of Americanization of Africa - I believe we are seeing the disappearance of any European policy towards that continent. Politically, the Council has been totally inert in the Great Lakes region, imprisoned by an ancient nation-state logic whose only result has been to deliver up large areas of Africa into the hands of the Americans - from southern Africa to the Great Lakes region and from the Horn of Africa to the Sudan and the whole of Muslim North Africa.
This, as I see it, is the result of a senseless policy pursued by the Council and by the Member States themselves, which have supported dictatorial and tyrannical regimes to the bitter end. The Zairean saga of recent weeks and the end of Mobutu's regime are an object lesson in what not to do in terms of a European foreign policy. Or, more accurately, it is another demonstration of the absence of any European foreign policy, and I hope that the Council will finally take advantage of the opportunity provided by the revision of the Treaty to arm itself with a common foreign and security policy which will avoid any future repetition of Europe's recent humiliation in the Great Lakes region of Africa.
Europe has been totally absent from the political scene, and, although I customarily tend to be rather hard on the Commission, I must give it credit for having tried to play a positive role in this matter. That, however, was not a matter for the Commission alone, and so the results have not been totally favourable.
In conclusion, I have one final request, because I believe that we must now ask Kabila, as the military victor, to take specific action in the field of human rights and the rule of law, and to organize a regional peace conference and free elections; I ask that the Council and the Commission should give a clear response and not hide behind the latest strong man, who on this occasion is no longer Mobutu but Kabila.
Mr President, not one organized body of the so-called international community has responded adequately to the crisis in the Great Lakes region. The facts of recent months show that the standing-down of the UN intervention force has resulted in a humanitarian and political disaster. And in that context, the responsibility of the United States is overwhelming. I therefore found it simply disgraceful a few weeks ago to see the US envoy Mr Richardson stroking the head of a dying refugee child whose existence he had denied some months before. This kind of moral and political hypocrisy will destroy the international community. Ultimately, however, the Union and its Member States have also limited themselves to what the President-in-Office described in such fine words: giving attention, writing communiqués, sending whole teams of ordinary and special representatives - but where has been the coherent action? To my mind, the only person who has taken the lead with a view to implementing a European policy is Mrs Bonino. She has said throughout the world what Europe should have done, but she did not have the means to do it. And the result is that we have once again had to restrict ourselves to humanitarian aid, which in this case has not even reached the people because of the many obstacles we have experienced on the ground. But what we are seeing in the meantime is that firms from those countries which made the UN intervention force impossible - and I repeat: the United States and Canada - are now reaping the fruits and picking up mining concessions at ridiculously low prices, which once again will do nothing for the Zairean population.
Today, therefore, the second round of negotiations between Mobutu and Kabila is taking place. I hope that these will produce an agreement so as to avoid any bloodshed in Kinshasa, because with the 50 000 soldiers of the Zairean army from various factions, there really could be more casualties there than anywhere else. However, the fundamental long-term question still remains: what happens afterwards as regards the distribution of power? When I read in the newspaper today that Mr Kabila is saying that the dictator Mobutu has to go, I say 'excellent' , but when he then adds that all the power is now going to the people from the alliance, my heart sinks when I see what this alliance has already allowed to happen in areas where it has assumed power. That is why I would appeal strongly to both the Union and the Member States that no outside power should say who is to be given power in Zaire; it is the Zairean people who should have the chance to say who is to be given power and how that power should be distributed. So no African power and no Western one either, and I also hope that we shall apply strict conditionality with regard to aid for and recognition of the new regime, and make them dependent on whether the Zairean people has a real say, yes or no. That must be the decisive factor.
Madam Commissioner, we may have lost everything else, but you have possibly saved our honour, and for that you deserve our thanks. And you are right, the situation in Zaire certainly warrants our interest.
Laurent-Désiré Kabila's troops have the capital within their grasp, and he is making demands in line with his military achievements; the major United Nations agencies are denied access to a vast territory because of massacres of civilians; a corrupt dictator was set up and supported by successive governments of Union States, bringing discredit on our whole Union and its action; the United States has built up influence in the region, the political situation on the ground is extremely complex, power is effectively in the hands of a warlord not particularly inclined to make concessions. Surely all this very much limits our opportunities for action on the ground?
What can we demand? Nothing, of course. What can we hope for? That the massacres will stop, the weapons will be laid down, free elections will reflect the popular will, and the Union will regain its lost prestige, at least in part. If I may say so, Mr President, we have our work cut out.
Mr President, as Commissioner Bonino has said, the situation is still deteriorating rapidly, and what concerns us most is that Europe, after so much talk and so many debates, has proved incapable - as the Commissioner has said - of even beginning to solve the problem.
True, we have read with interest, and indeed enthusiasm, the statements made by Super-Commissioner Bonino. True, we must give her credit for her commitment, which has been unfailing if sometimes exasperated. But the basic problem is that we are wondering what this Europe, with a free hand, thinks it is doing in being absent from the scene at such an important time, when human beings - women and children - are being slaughtered and murdered, and yet we are trying to unload the responsibility onto other people. At all events, we cannot find the key to the problem and, in the absence of a common foreign policy, we cannot find any way of intervening or even generating those synergistic effects with other international forces that would allow effective intervention.
This really is one of the reasons for discouragement, a reason which both leaves us perplexed and urges us to accept greater responsibility with a view to trying to find solutions for the future. The issue is a humanitarian one, but not only humanitarian: it is also about the acceptance of responsibility, because if we have had four or five or six or even seven debates on Zaire, and on other situations too, in the last two or three or four months, and we read the denunciations printed in all the national and international newspapers, and yet we cannot find a solution, it is clear that something is going wrong. So we now call upon the Intergovernmental Conference to do something - and this call should be a loud and clear one from all the political groups.
That is the message we want to give to the Commissioner: that she is doing her duty, but that we would like her to do even more.
I have received six motions for resolutions pursuant to Rule 37(2) of the Rules of Procedure.
Mr President, much as we regret that it has come about through force of arms, we welcome the ending of the dictatorship in Zaire. It was a dictatorship lasting over 30 years and it will remain an example of how terror can ruin an immensely rich country, subject its population to misery, encourage the brain drain, create a corrupt political class and destroy a society. Looking to a democratic future, I think it is essential for Mobutu, the chief representative of that dictatorship, to abandon power, and do so as soon as possible to avoid further fighting. And looking to a peaceful future, the new system needs to be capable of cementing the democratic forces around a consensus about the terms and timetable of transition until free elections can be held with their transparency guaranteed by the international community.
And here I believe the United Nations and above all the European Union need to play a fundamental role, taking responsibility for the political and social reconstruction of Zaire. All too frequently our European Parliament regards its function of democratic control of the European Union's relations as fulfilled with the despatch of observers to some initial legislative elections. I think the powers article 218 of the treaty confers on the European Parliament, as well as the provisions of legal instruments where we have control over application - I am thinking, Madam Commissioner, of article 5 of the Lomé Convention - should be used to their full extent.
I therefore propose the creation in this Parliament of a permanent service to monitor political conditions in states with which the EU intends to sign treaties requiring the consent of Parliament.
Reconstructing Zaire and bringing peace to the whole region also requires the solution of the problem of the refugees and displaced persons whom we cannot forget, as the Commissioner has quite rightly said. I want to tell her that her action has been correct, although it has not been followed up as it should have been by the whole international Community.
The new government must guarantee humanitarian organizations free access to the victims of the conflict and, in turn, the European Union must grant aid through ECHO - and we hope this will be the last time, but it is needed now if this population is to be helped. That will enable us, if not to undo the mistakes of the past, at least to contribute to shaping the peaceful and democratic future a country as rich as Zaire should have.
Mr President, there is ultimately no point in us discussing Zaire here today unless the European Union can finally bring itself to do what a number of speakers have called for and adopt a clear position on the subject. Simply exchanging one head of state for another will do nothing to improve the situation, either in Zaire or in the neighbouring countries. As other speakers have said, the only way forward is a complete espousal of democracy. Without a fundamental change, there is a danger that the third largest country in Africa will fragment. The fact is that present-day Zaire is an artificial creation of the nineteenth century, and the African countries - underrating in some respects their own history and culture - have agreed in the OAU Charter to respect the borders that were drawn by the colonial powers in the previous century.
Broadly speaking, that agreement has worked and succeeded in preventing wars between nations, despite numerous domestic conflicts. However, looking at Zaire today, we have to say that it is one of those countries consisting of a number of ethnic groups where the only way to secure the future and prevent disintegration would seem to be through the adoption of a federal structure.
With such a structure, individual ethnic groups can enjoy a certain measure of independence and, in my view, this is a country which can only be governed securely as a federation. At the moment, we cannot say whether Kabila will prove to be another dictator or a statesman. He has not spelled out how, as the leader of an alliance of democratic forces, he envisages the transition to democracy, nor how he intends to set about holding the first democratic elections in a country beset by geographical and ethnic problems on such a scale.
Mr President, so the last-chance summit is being held today. No-one believes in it any more. It is a last lap leading Zaire ineluctably towards a tragic destiny. There is open conflict. The alliance forces are advancing and it seems nothing can now prevent Mr Kabila entering Kinshasa in triumph. Mr Kabila has the upper hand and will be the leader of tomorrow, for better or worse.
What does he care about being the target for criticisms, condemnations and pressures from Europe? France, Belgium, and dare we say it, Europe, not to mention the international community, have for too long abandoned that country to its sad fate. In this general chaos is it still possible to play any role other than that of humanitarian donor? I seriously wonder.
The United States, with South Africa, may succeed in organizing negotiations covering the transition period and the situation after Mobutu. Europe must support the talks with South African mediation and set everything in motion so that this Zairean crisis ends with free elections being held.
No doubt that will also be the last chance for us to be credible in the eyes of the African people and in the eyes of the world.
Mr President, the departure of Mobutu, much as it was hoped for, is no cause for rejoicing. On the contrary, we should cry shame on Laurent-Désiré Kabila, because alongside the 'liberation of the Zairean people' he organized genocide against completely innocent women and children. I join my colleagues in recognizing Mrs Bonino's courage in denouncing that fact.
What is going to happen now? The ball is also in the court of the European Union and its governments. How are they going to recognize the Kabila regime? What conditions are they going to put on? Will they dare to tell him all the Rwandan soldiers who committed massacres must leave Zaire and cannot claim the title of members of the army of a country worthy of the name? Are they going to demand the effective organization of a transitional government and the preparation of a more democratic order? Are they going to dare to demand respect for human rights in Zaire?
I do not know, but we ask these questions, because perhaps this will be the role of the European Union. Perhaps at last the Union will have a coherent policy towards Zaire and its people. Because it is the Zairean people who matter here, those women, those children, those Zairean men who have suffered under an iniquitous and predatory regime, and who may have to fear another dictator now.
I want to end by saying this: Che Guevara spent six months in the Congo when Laurent-Désiré Kabila first opened a front in 1960. He came away discouraged, discouraged by many things, the complexity of the situation, perhaps also by Kabila's attitude at the time, by the fact that Rwandan soldiers were already accompanying him in his struggle. What would he say if he were still alive, in the name of the values I know he upheld? He would not be just discouraged, he would be disgusted, like all of us. But we cannot let this disgust remove our sense of responsibility. Well done, Mrs Bonino! And Mr Patijn, we hope you will be able to shake up the European countries.
Mr President, I have been listening extremely carefully, not only to the statement by Mrs Bonino, but also and above all to the honourable Members. I was struck by the sense of involvement which they all showed in this terrible political, humanitarian and indeed human tragedy. It brings it home to us that after the settling of what we used to call the great strategic conflicts and the East-West conflict, it is not true that, as the American writer Fukayama put it, ' the end of ideology is the end of politics' , because there is still a world in which the Member States, the Union, the Commission and the international organizations have to do everything they possibly can to prevent large groups of people from being deprived of their rights. In this conflict, the main political question has been whether the objective would have been achieved if Western countries, the African countries or the international community had intervened militarily. Not only the European Union, but also the international community as a whole was faced with this question when the tragedy in eastern Zaire unfolded, but I would also draw attention to the tragedy which had already taken place two years earlier. The issue was raised at a certain stage, and an international group was set up to organize matters, led by Canada, under the auspices of the United Nations. However, because of the lead time which this always involves, events on the ground developed in such a way that military intervention in the form envisaged was no longer a real option and would not have helped to solve the problems.
I have to say to you that I personally - as a politician, a Dutchman and a European - regret that the international community and the European Union, at a certain point, were in fact obliged to watch the tragedy that was unfolding, once the military option had become unfeasible in political, military and logistical terms.
We cannot turn back the clock, but given the intensity of the discussions we had in the Council, and with the Commission and the other players among the international community, I would warn against adopting an attitude of self-criticism too easily now and reproaching ourselves for not having intervened militarily.
I worked for many years in the Ministry of Defence. For years, I worked with generals in the Dutch Defence Ministry, and I was constantly impressed by the sense of responsibility shown by military leaders, with generals always asking the right questions when the policy of using the military apparatus was being discussed. Just think about this, and about the consequences. Are you ready to accept them, and also the losses? Can you justify this to your parliament? And are you prepared to accept that military intervention as such has its own political dynamic?
That is the kind of question that was discussed. As the conflict developed, the international community, the United Nations and the permanent members of the Security Council judged that military intervention in this humanitarian tragedy was not the appropriate course of action, because these questions were asked. It was because those advising on the matter took an unfavourable view of the relationship between the possibility of achieving the objective on the one hand, and the risks and resources on the other.
I can understand the frustration which is emerging from this debate - it is the frustration which we, as responsible politicians in the Council, have also felt over the past days, weeks and months because we could no longer stem the tide of events on the ground, where at a certain point reason was overtaken by the gun.
We must go further. Naturally, at the next Council meeting, we must try to gear our objectives to the following priorities in order to bring this human tragedy to an end. I believe that the Council intends firstly - and it will certainly use its special representative and its diplomacy to this effect - to aim for a cessation of hostilities and the opening of negotiations and, when these are under way, to help them succeed in bringing about a peaceful transfer of power in Zaire. Secondly, this must be linked to the right of international organizations to do their work in the areas and for the people that are in need of it. When there is a cease-fire, and when a political agreement exists in principle on a transition which is clearly imminent in Zaire, every effort must then be directed towards establishing a minimum of stability in this vast country, where so many people are having a hard time of it at present. This must happen according to the rules of the game: the establishment of an interim regime which will prepare elections, the holding of elections which produce a credible result, and then the establishment of a government with a legitimate authority after the elections - a legitimate authority which is worthy of receiving every support from the West to bring about stability, freedom and peace in this long-suffering country.
The Council is ready to work along these lines in terms of the action that is required of us, without further discussion. From this position, I would once again express my special appreciation of the efforts of the Commission, and in particular Mrs Bonino - against all the political odds - to make the best of things and, through her tenacity, which all of us admire in her, to do the little which could still be done. Are we becoming any wiser as a result of this tragedy? We are aware of the political limits as regards the extent to which the Member States in the West can shape the order of things in Central Africa. We recognize the domestic political constraints on influencing these kinds of events militarily; and we know the limitations of the common foreign and security policy, with its present inadequate range of instruments, when it comes to playing a preventive and remedial role in this kind of tragedy, but that is now being discussed within the Intergovernmental Conference.
Mr President, ladies and gentlemen, I shall be fairly brief. I want to thank you for your support, but I do not think I have done any more than my duty as Commissioner responsible for Humanitarian Aid. You asked me to do my best to ensure respect for the humanitarian conventions and one of their provisions is specifically freedom of access to victims.
Addressing the Council because the question does in fact arise, I can say that neither I nor the Commission have any colonial, military or other ambitions in the region, but there is a real problem. We felt aid through military intervention was probably not the most effective option and it presented political risks - I shall come back to this point because I agree with your analysis - and that it was better to intervene with humanitarian aid.
The problem we faced was that humanitarian aid was blocked from a certain point, in that we were not allowed access to those who needed help. That constituted a flagrant violation of the humanitarian conventions, and without any other resources, we were not in a position to force access. That is actually what happened. Aid to people in distress was no longer possible. Also we still had humanitarian personnel on the ground. So we were forced to keep quiet for several weeks, for fear of reprisals. You can see what a difficult position we were in. However, on 6 May the humanitarian community went public. After weeks and months of trying to calm the situation through prudent negotiation, we all decided jointly that decency demanded we break our silence.
Another point I want to stress is that I often wonder, when we are considering possible military intervention wherever it may be, whether European opinion would be prepared to accept the loss of human life involved. Perhaps it is easier to envisage than to implement.
But the fact is that while questions are raised about loss of human life resulting from military intervention and the problems this might cause as far as public opinion is concerned, aid workers are increasingly being killed too. Now it would seem that aid workers losing their lives, whether they are Médecins du Monde, Red Cross or human rights observers, does not present a problem. It is a bit of a topsy turvy world when the international community reacts to the killing of specialized career soldiers whose job is to go into difficult or risky situations - and who are not there in the present case for understandable reasons - but does not really react to a massacre of aid workers.
There is a general sense of impunity and, frankly, a kind of return to barbarism. I had the slight impression that it was accepted in the treaties and humanitarian conventions that humanitarian aid was sacrosanct. We did not think anyone would fire on the Red Cross. Well in the area we are talking about that no longer applies: in fact people do shoot at the Red Cross and there is no appropriate reaction. This hardly encourages people to stay put and I think the aid workers are owed a debt of thanks for their commitment and their determination.
Thank you very much, Mrs Bonino.
Would the people in the gallery please refrain from any public demonstration. Our Rules strictly prohibit that. I would be very sorry to have people removed from the gallery, but if there are any more outbursts that is what I will have to do. So please maintain the silence our Rules require.
The debate is closed.
The vote will take place on Thursday at 12.00 noon.
I suggest we move on without delay to Question Time to the Council. You will appreciate, ladies and gentlemen, that discussion of the very important statement by the Council and the Commission on Zaire has affected the timetable for questions to the Council.
Question Time (Council)
The next item is Question Time to the Council (B4-0165/97).
Question No 1 by Juan Izquierdo Collado (H-0293/97)
Subject: Cohesion Fund
What is the Council's view of the continuity of the Cohesion Fund post-1999?
Mr President, before I answer the question by Mr Izquierdo Collado, I have a point of order. Because we have overrun to some extent, I have a serious problem with the rest of my schedule. My flight is due to leave at 9 p.m., and before then I also have an important discussion planned with a delegation from the European Parliament in connection with the Intergovernmental Conference. I would ask you - though I put myself entirely in your hands - to limit Question Time to an hour and allow me to answer the remaining questions in writing.
Mr Patijn, you put me in a difficult position, because as I said just now this has been a day when the timetable has been changed - to meet everyone's needs. As President, I have to respect the time we have available, but I cannot force the Council representative to do the impossible.
We will therefore begin Question Time and when you think you have run out of time, I will try to close Question TIme.
That is rather reversing the burden of proof, Mr President. You determine the procedure here. I have explained to you that I have a problem with my schedule. I am asking for Question Time to be curtailed and you are saying: well, just see how long you can go on for, and leave when you are ready. No, I should like to reach an agreement with you on the procedure. My proposal is therefore that I answer questions until 7.20 p.m., and if you are in agreement with that, I should like you to give it your approval.
I will suspend Question Time to the Council at 7.20 p.m., and I wish the European Union every success in the meetings you are going to hold.
You have the floor to reply to Mr Izquierdo Collado.
In reply to the question by Mr Izquierdo Collado on the Cohesion Fund post-1999, I must point out that the provisions concerning the Cohesion Fund and its tasks are included in the Treaty, namely in Article 130d, second paragraph. Moreover, Article 16 of the regulation establishing the Fund stipulates that the Council must review that regulation, on a proposal from the Commission, before the end of 1999. Since the Commission has not yet submitted a proposal on the subject, the Council takes the view that, for the time being, it is unable to adopt a position on the future of the Cohesion Fund. For the sake of completeness, I can also report that this matter has not yet been discussed at all within the Council.
I can tell honourable Members that the Commission organized a conference at the end of April on the economic and social cohesion of the European Union, called the forum on cohesion. This gathering, which was of an informal kind, addressed the Union's structural policy in general, and we are naturally waiting to see what conclusions the Commission will draw from this.
Lastly, I would also remind the House that the European Council in Madrid requested the Commission to carry out a thorough analysis as soon as possible of the European Union's system of financing, with a view to presenting - immediately after the conclusion of the Intergovernmental Conference - a communication on the future financial framework of the European Union after 31 December 1999, taking account of the prospect of enlargement.
Since this communication from the Commission is of course not yet available, I think that as a representative of the Council, it is inappropriate for me to prejudge it.
Mr President-in-Office of the Council, my question was not about whether the Council had taken any decision, but about your own opinion on a most important issues, the cohesion fund.
In view of the importance of this Fund for certain regions and countries of the Union, and without waiting for proposals from the Commission, does the Council think it should include the continuity of the cohesion fund in the financial perspectives as from 1999?
I think the honourable Member is right in referring to the political and economic importance of the Cohesion Fund. But it is impossible to form a judgement on this in isolation from the other challenges facing the European Union in terms of economic policy and the financial support for it. That involves the question of how the European Union copes with enlargement in the coming years, particularly in the next century, taking account of the fact that the candidates for future membership of the European Union are well below the EU average in terms of both their general level of prosperity and the development of their physical and technological infrastructure.
In this broader context, we also have to answer questions such as: what is the future of the common agricultural policy and what will be the costs of further restructuring, if we are to absorb the agricultural sector of Eastern Europe? That is why, in my view, the European Council in Madrid was right to ask the Commission to outline for us - quickly and before any decisions on enlargement - the problems and the options which are facing us in this broader context, so that when decisions come to be taken on enlargement, the Member States and their national parliaments can see how this broader context might develop in the first five or six years of the next century. We are now waiting for this analysis from the Commission. Before that, it is necessary for us to conclude the Intergovernmental Conference without delay. If we succeed in doing this at the European Council meeting in Amsterdam in June, I would expect that the Commission will produce this analysis of the future financial framework very quickly, from which we shall then see the possibilities as regards the future of the Cohesion Fund.
Question No 2 by Felipe Camisón Asensio (H-0298/97)
Subject: Ban in certain transit regions of the EU on movement of heavy vehicles by road on Sundays
What is the Council's view of decisions by certain national governments of the EU to ban goods vehicles from travelling through transit regions on Sundays?
This question by Mr Camisón Asensio concerns the banning of goods traffic on Sundays in certain transit areas. It is important to establish from the outset here that the authority to impose any restrictions on goods traffic on Sundays within a Member State lies in principle with the Member State in question, provided such restrictions are in accordance with the general principles of Community law, especially those of proportionality and non-discrimination. I would point out that, under the terms of Article 155 of the EC Treaty, it is the task of the Commission to ensure that the provisions of the Treaty and the measures taken pursuant thereto are applied and respected. In this case, the Commission is monitoring the development of the situation on the ground on a daily basis, and it is responsible for identifying and correcting any possible distortions in this sector. It would therefore seem advisable for the honourable Member to seek specific details from the Commission.
Furthermore, I would stress that the Member State at which his question is directed, namely France, is not the only country where restrictions of this kind are applied to goods traffic on Sundays. There are similar restrictions in Austria, Germany, Italy and Portugal. Also, one area of the honourable Member's own country - the Basque country - has recently adopted provisions aimed at limiting goods traffic on Sundays and public holidays.
Mr President-in-Office of the Council, I am glad you broadly share our concern about this. It certainly is a basic issue and we also wanted to know the Council's opinion, separately from the Commission's, to put on record that the proposals to ban movement of goods vehicles on Sundays, in certain countries of the Union and in certain regions, may have harmful effects. This is true of France, amongst others, which may damage certain countries with this ban. In particular it will be prejudicial to the transit of Spanish goods.
In addition, a measure of this kind would restrict freedom of movement of goods and services through a region of the Union, irrespective of which, and that could constitute a violation of the Treaty of Rome.
Does the President-in-Office of the Council not think that the solution might be to create land corridors so that, in case of conflict in a country, it would be possible to travel by these emergency routes and vehicles would not be affected by conflicts in a country which was not their own?
In any case, something has to be done and the Council should express an opinion.
I believe that the honourable Member is right to ask for attention to be given to this kind of phenomenon, but I repeat - and this is an established part of the whole political and legal system of the Community - that Member States have the freedom - and I would add on behalf of the Council that they must have it - to adopt measures in certain sectors, including goods traffic, which they regard as being in the interest of public order and the safety of their citizens. I have already pointed out that Community law does of course lay down strict accompanying conditions in respect of such measures. For instance, there must be a clear proportionality between the effect of the measures in terms of public order and any adverse consequences they may have for freedom of movement or the economy as a whole. Above all, it is important that these measures do not turn out to be a form of discrimination against the nationals or interests of other Member States. This is precisely the balance that we must seek to achieve in order to establish a sound basis on which to proceed. It is extremely important to safeguard the principles of the free movement of goods and persons, and also the freedom of transport within the Community, not least in terms of political acceptance. I would repeat that the Commission, as guardian of the Treaty, must give particular attention to the principles of balance, proportionality and non-discrimination. If these boundaries are properly observed, then I would say that under the political and constitutional system of the European Union, it is very difficult to intervene radically in the internal arrangements of the Member States.
Question No 3 by Mr Wibe (H-0305/97)
Subject: Secret consultants' report on the Volvo works at Umeå
The Swedish press has reported that the Commission intends to prohibit the Swedish transport subsidy to the Volvo works at Umeå. This would threaten the existence of the factory and with it about 1000 jobs in the area.
The Commission's attitude is based on a consultants' report, the contents of which are, however, being kept secret, even from representatives of the Swedish Government.
Does the Comission not consider that it is unreasonable for a crucial consultants' report to be kept secret from the general public, and especially from the Swedish Government?
Can the Council, in its capacity as the Union's highest decision-making body, oblige the Commission to disclose the report, at least to the Swedish Government?
In reply to the question by Mr Wibe concerning an allegedly secret report on the Volvo works at Umeå, I must emphasize that the Council is not aware of and has never discussed the issue to which the honourable Member's question refers. However, the Council wishes to draw Mr Wibe's attention to the fact that the competition rules in general and state aid in particular are among the specific areas for which the Treaty has granted competence to the Commission. It may well be pointed out in this context that, under the terms of Article 93(2) of the EC Treaty, the Council may decide in exceptional circumstances, on application by a Member State, that aid granted by a state shall be considered to be compatible with the common market. In the present situation - let us be quite clear - the Council is totally unable to adopt a position on this matter, and still less so to oblige the Commission to disclose the report in question, even if only to the Swedish Government. Consequently, it would seem advisable to me for the honourable Member to approach the Commission with a view to possibly obtaining further information.
I would like to thank the Council representative for their answer. Yesterday I asked the same question of the Commission which maintained its refusal to publish this report. I consider this remarkable in view of the fact that it affects the jobs of so many people. It is also remarkable that it is even being kept secret from the Swedish Government.
I would like to point out that my question is not concerned with whether this factory is entitled to aid or not. My question is very tangible and consists of two parts. Firstly: does the Council President consider it reasonable that a crucial report be kept secret in this way even from the Governments of the different countries involved, in this case the Swedish Government?
If the Council cannot force the Commission to publish this report, I would like to rephrase the second part of my question as follows: will you be urging the Commission, in the name of openness and transparency, to make this report available to the Swedish Government? This is the very least that can be expected in this case.
We are indeed dealing with something of a question of principle here, namely how a body of the European Community should handle information. I have to tell you, Mr Wibe, that I do not know whether the Commission possesses this report, but then the main point we are discussing here is whether the Commission, if it holds confidential business information relating to a competition issue, should be forced to disclose that information because of other reasons - for political reasons, or reasons connected with an internal political debate within a Member State. I think that if we make a practice of this, we shall reach a point where the Commission, in carrying out its duties as guardian of the rules on competition, finds itself in an extremely difficult position when it comes to obtaining accurate information from firms. I think that in the case of confidential business information - and I gather that what is involved here is a report produced by a consultancy for Volvo, in other words entirely within the private sector - it is unwise to insist on publication of a report which the Commission has in its charge because of its responsibilities for competition law. In my view, this would in fact cause problems in terms of managing and implementing competition law.
Like Mr Wibe I would also like to thank the Council representative for their answer. I can tell you that yesterday the Commission confirmed that the report exists. It was said at the time that the reason that the report cannot be made public is because it may contain confidential business information. The company involved, Volvo, has since said in the Swedish press that they would like the report to be passed to the Swedish Government. The company is urging the EU to pass on the report. So the obstacle preventing the report being passed on, which the Commission cited, is no longer there. I think it would be good if the Council urged the Commission into maximum openness on this issue. It is important that openness is not just a theory but that it is applied in practice as well.
Many people in Northern Sweden view this, the fact that regional aid is banned without an explanation, as very arrogant. So I appeal to you to urge the Commission to the greatest possible openness on this issue.
With this Council presidency, you will find no reservations when it comes to seeking openness. But I would repeat that what is involved here is the application of the competition rules within the European Union, in which context the Commission has certain well-regulated powers to obtain business information from firms on a confidential basis, naturally with this information and the associated interests being protected. I think that here the Commission is bound by its own rules, which have been established by the Council and the Commission itself. Once again, I would regard it as unwise if we were to make any protected business information held by the Commission available for public discussion, other than on the basis of the rules for publishing this kind of protected information. In my view, to do so would make it very difficult for the Commission to perform its role in this area of competition law.
Sweden is one of those countries in the EU which has some of the longest transport distances. We usually reckon to have an export disadvantage of between 700 and 1000 kilometres. This is why for many years there has been a system of transport aid in order to even out competition within the country, which is a point worth emphasising. This was a form of transport aid which was in fact accepted by the EU when Sweden became a member but now it has been scrutinised once again by the Commission. Now that the EU wants to change this system, reference is made to a report marked secret. I am prepared to state quite clearly that this cloak of secrecy, where not even the Government in the country concerned has immediate access to a report, shows up one of the truly worst aspects of the EU.
So I appeal to the Council representative to take the necessary initiative to have this report made public and to help to reassure all those people who are already suffering extremely hard in a region which even now has very, very high unemployment.
I can really only repeat what I have said twice before. The Council, at least this presidency of the Council, is a committed supporter of maximum openness. At the Intergovernmental Conference, the whole question of providing a better basis for the principles of transparency and openness is a high priority for many Member States, and that has very much been promoted by the presidency. But I would repeat once more that even with the maximum degree of openness, industries which make confidential business information available to European Union institutions, either voluntarily or because they are obliged to do so, enjoy a certain amount of protection in terms of whether or not such confidential information is published. I do not know if these rules apply specifically in this case, but once again, I understand that you discussed this here yesterday with the Commission. The Commission explained the reasons why it does not wish to release this report at present, and I do not think it is a matter for the Council, not least with the limited legal means at our disposal, to force the Commission to do something which it has good reasons for not doing.
Question No 4 by Mrs Izquierdo Rojo (H-0306/97)
Subject: Vocational training and Euromediterranean policy
Among the measures on the development of human resources included in the Barcelona declaration, as adopted at the first Euromediterranean Conference, was the holding of a regular dialogue on education policy, focusing initially on vocational training and involving, in particular, the European Training Foundation in Turin.
To date, the Council has issued guidelines concerning measures by the European Training Foundation for the countries of central and eastern Europe but not for the associated Mediterranean countries.
Given the needs of the Mediterranean region and the crucial importance of these training policies, when does the Council plan to issue guidelines concerning such measures for the MEDA countries and what form will they take?
In answer to these questions by Mrs Izquierdo Rojo on vocational training and Euromediterranean policy, I would point out that the Council was one of the parties which adopted the Barcelona declaration and the programme of work in November 1995, and that it therefore fully supports the aim of holding a regular dialogue on education policy, including vocational training, within the framework of the Euromediterranean partnership. This is restated in the conclusions of the second Euromediterranean Conference which took place in Malta on 15 and 16 April.
In adopting the guidelines for the MEDA indicative programmes on 6 December 1996, the Council also agreed that assistance for the Union's Mediterranean partners should be particularly focused on developing human resources through improved supervision, targeting and quality of vocational and management training.
A number of activities are already under way in this area. At multilateral level, an exchange of views was held at a tripartite conference in Catania on 24 and 25 May 1996 on a whole range of interrelated subjects in the social sector, including vocational training. Also, financial assistance from MEDA resources is being used to support measures at both subregional and bilateral level to improve the quality of vocational training.
If the honourable Member wishes to have more detailed information on specific activities, I suggest that she approaches the Commission, which is responsible for the implementation of this programme.
Mr President-in-Office of the Council, the Council has answered this question like a bureaucrat, with meaningless words. It did not answer my specific question, which is how and when the regulation is going to be approved. It did that for the central and eastern European countries.
Mr President-in-Office of the Council, a young Czech, Rumanian or Hungarian can get skills training and benefit from the programmes. A young person from the Maghreb cannot. We have an association policy with the southern Mediterranean countries based on equilibrium, based on free trade and based on working together. How we are going to be able to work with them with the enormous imbalance that there is today as regards skills qualifications? How can Europeans do this, open markets and close doors to training people?
Mr President-in-Office of the Council, you have not answered my question. This is a serious responsibility. We are discriminating against the poorest countries, the countries of the southern Mediterranean.
Very briefly, Mrs Izquierdo Rojo is putting the question to the wrong institution, because these are not Council measures, but Commission rules for implementing a programme which it is responsible for executing. I would leave it at that.
Mrs Izquierdo, you are only entitled to ask one supplementary question, and you have already done that.
Mr President, I just want to point out that up to now the Council has been governing the activities of the European Foundation for the Development of Skills Training as far as the CEECs are concerned, but it is also the responsibility of the Council to govern the activities of the same Foundation for the Mediterranean countries, as agreed in Barcelona.
As they deal with similar issues, Questions Nos 5, 6, 7 and 8 will be taken together.
Question No 5 by Mr Newens (H-0308/97)
Subject: Cuba and the Helms-Burton Act
Would the Council make a statement on the estimated effects of the Helms-Burton Act on trade between the European Union and Cuba to-date and what steps are envisaged to prevent further damage which could result if the Act were to be fully implemented? Question No 6 by Mr Bontempi (H-0310/97)
Subject: Cuba and the Helms-Burton Act
Would the Council make a statement about progress in resolving the dispute between the European Union and the Government of the United States of America over the Helms-Burton Act which is currently being heard by a panel of the World Trade Organization?Question No 7 by Mr Morris (H-0315/97)
Subject: Cuba and the Helms-Burton Act
Would the Council make a statement about recent developments in Cuba, including a comment on the news that the CNN TV company has been allowed by the Cuban and US authorities to establish a Bureau there and how this action relates to the Helms-Burton Act which seeks to tighten the US trade embargo against Cuba?Question No 8 by Mr Medina Ortega (H-0345/97)
Subject: The US Helms-Burton Law
Does the Council believe that there is now adequate protection for European businessmen who have invested or who are intending to invest in Cuba following the Commission's recent decision to halt the proceedings it brought before the World Trade Organization against the United States regarding the Helms-Burton Law?
I should like to give a combined answer to the questions by Mr Newens, Mr Bontempi, Mr Morris and Mr Medina Ortega, because they all concern the Helms-Burton Act and Cuba. Following intensive bilateral discussions between the Commission and the American authorities, an agreement on the Helms-Burton Act was reached on 11 April 1997, and consequently also to some extent on the D'Amato Act. The agreement relates to a specific code of conduct for both sides. To prevent any worsening of the conflict over the Helms-Burton Act, the Council held a discussion on the matter on 18 April and adopted the following conclusions, to which I now refer: in the light of the agreement reached between the Commission and the United States and the undertaking entered into by the latter, the Council has agreed that the WTO panel procedures under way in respect of the Helms-Burton Act will now be suspended; if action is taken against EU businesses or individuals on the basis of the Libertad Act or the sanctions legislation concerning Iran and Libya, or if the waivers described in the agreement are not granted but are withdrawn, the Commission will request the WTO to restart or reconstitute the panel, after which the panel will follow its normal procedures. The Commission is also requested by the Council to keep it informed of any developments. The Council points out that the European Union, like the United States, sets itself the goal of promoting democratic principles, human rights and fundamental freedoms where these are under threat and, like the United States, has committed itself to combating terrorism. However, the Council reiterates its strong resistance to the imposition of extra-territorial legislation as a means of pursuing these objectives. It regards such legislation as unacceptable both in principle and in law. In this context, the Council draws particular attention to the deep concern which it expressed in its conclusions of 15 July 1996 regarding the extra-territorial consequences of the Helms-Burton and D'Amato Acts, and nothing in the agreement with the United States should be interpreted as in any way prejudicing its continuing stance on this issue, as set out in those conclusions. The Council believes that the negotiations in the context of the multilateral agreement on investment, the MAI, should continue in accordance with the procedures agreed for these talks and on the basis of the relevant mandate. This mandate can be amended by the Council in accordance with its rules of procedure. Those are the conclusions which the Council itself has drawn from the Commission's agreement with the United States administration.
As regards the question by Mr Newens, many businesses from the Member States of the European Union have suffered damage as a result of the Helms-Burton Act. However, no figures are available on the overall impact on the European Union's trade with Cuba. The Council has nevertheless repeatedly emphasized that, in its view, this legislation is in breach of international law, has been damaging to the rights and interests of the European Union in the areas of trade and investment, and has had a discouraging effect on trade between the Union and Cuba.
Finally, on the question by Mr Morris, the Council takes the view that the fact that the television company CNN has been authorized by the Cuban and American authorities to open an office in Cuba is a matter between the United States and Cuba, and does not have any consequences for relations between the European Union and these countries.
I would like to thank the President-in-Office for his reply. I am glad that he recognizes that some European countries which trade in the United States have been intimidated by the very possibility of legal action being taken against them and that there are other American laws which have been used against law-abiding Europeans citizens. In these circumstances, does he accept that any impression that the European Union is weakening its approach - and that impression to some extent has been given by withdrawing the complaint in the WTO - will in fact damage our trade? Will he therefore reaffirm our determination, not only to ask for the World Trade Organization panel to be reconstituted if required, but to take whatever other steps are necessary to prevent the extra-territorial provisions of the Helms/Burton Act being exercised in any way against our traders.
I can assure Mr Newens that the Council will do everything possible to counter third-country legislation with extra-territorial effect which is damaging to the interests of firms and individuals in the European Union. In this particular case, we were facing a special political dilemma, namely that the United States would have been obliged, for internal political reasons, to invoke the national security exception because of the WTO panel procedure which was under way, so that the WTO would have automatically had to stop the procedure. This would in fact have meant that, as regards the conflict over the Helms-Burton Act, not only would there have been no ruling, but the domestic political circumstances obliging the US administration to invoke the national security exception would have resulted in the WTO panel procedure set up under the Uruguay Round suffering an extraordinary loss of credibility with regard to settling this kind of trade dispute.
All in all, the Commission and the American administration have tried in this agreement to steer a course which prevents the conflict from being aggravated unnecessarily, with the effects on the WTO which I have described. However, the US administration is undertaking to try to limit the adverse effects of the Helms-Burton and D'Amato Acts in terms of their impact on the interests of European Union nationals, and to eliminate them through changes in the law or waivers. We are now waiting to see the results of this undertaking by the US administration, and if the Commission and the Council in any way have the impression that the American administration will not be able to fulfil the agreements, then we shall not hesitate to restart the WTO panel.
Mr President-in-Office, there is something I should like to ask you: don't you feel that the application of this agreement is very tricky, in view of the difficulties and even ambiguities that it contains? And most of all, doesn't it seem to you, as it does to me, that there is a risk that this agreement might, in part, produce precisely the same effects as the law did? I recognize the difference, but we have heard about disincentives to companies and even to non-governmental organizations already working in co-operation with Cuba as a result of the application and interpretation of this agreement. I should like to ask what you think about this, and what information you have on it.
The aim of this agreement with the Commission, which has now been endorsed by the Council, although subject to the strict conditions which I have just described to you, is to lead the American administration to enter into discussions with its independent legislature, namely the Congress, with a view to interpreting and, where necessary, amending the law in such a way as to remove precisely those extra-territorial effects which are damaging to European economic interests, not least established economic interests. If it should appear that, either in law or in practice, the American administration is being obliged to continue to take extra-territorial action against European interests with regard to economic contacts with Cuba, then the Commission and the Council will not hesitate to draw the conclusions I have just mentioned, in other words to restart the WTO panel.
It appears to me that the US is, in fact, lashing out against everyone and everybody. Apart from the fact that this is adversely virtually affecting Cuba itself, it is also having an adverse effect on American business because they are losing out by billions of dollars and hundreds of thousands of jobs.
Would not the Council agree that the Helms/Burton Act, which opposes Cuba's admission to the World Bank, the IMF and the OAS until there is a post-Castro government, is very much an infringement of Cuba's sovereignty?
Does the Council intend to take action to make certain that Cuba has access to these agencies so that it can build up its own economy to the advantage of its own people?
I would agree in principle with the honourable Member - and I think this reflects the views of the Council as a whole - when he says that if we wish to promote democracy and human development in Cuba, then isolating and boycotting it as the American administration has done since 1959 is no longer an appropriate means of doing so, especially now that Cuba is no longer a threat to the national security of the United States. Only the American Government and the US Congress take a different view, and in this respect we have agreed to disagree. When it comes to legislation containing a ban on Cuba's admission to the Bretton Woods institutions, for example, I can only say that it is for the rules of the Bretton Woods institutions themselves to determine how that is to be handled. It cannot be that one member country is able to dictate such matters unilaterally to institutions which are respected on a multilateral basis.
Mr President-in-Office of the Council, the United States is a country I admire, a country I love, and a country I have had extensive relations with. It is one of the oldest democracies but one characteristic of its democracy, based on the separation of powers and the independence of the judiciary, is the tremendous rigour with which the law and sanctions are applied. At this very moment a Community citizen, Mr Ferreiro, is in prison in the United States for running a business supplying food and other basic necessities to Cuba.
My fear is that the European Union's surrender over the Helms-Burton Law will make the American government think it has a free hand to apply internal American legislation with maximum rigour, which may mean that not just European businessmen, but their children and relatives as well, are faced with this legislation, which they assume does not apply to them but which harms or can harm them very directly
I can only reaffirm to Mr Medina Ortega that the Council and the Member States, together with the Commission, quite simply reject such laws as the Helms-Burton Act on grounds of principle. That is also why, when this Act was signed in 1996, the Council adopted relatively quickly, on a proposal from the Commission, a variety of counter-measures or retaliatory legislation, so as to be able to respond if European interests were unduly affected when the Act was implemented. However, it must be said that such important trading partners as the United States and the European Union - if you will allow me to use the metaphor - are talking here like two elephants which have to walk very carefully through a china shop, where we hope that as little china as possible will be broken in the process. What I really regret is in fact that both the United States and the European Union, whose views are clearly shared on the desirability of new political and economic developments in Cuba, have still not begun to reach agreement after so many years on the question of how this is to happen, and disagree fundamentally on the matter. We regret that the United States is continuing to isolate the developments in Cuba, instead of encouraging them. As a good Liberal, I believe that democracy is very much facilitated by overseas investment, and the blocking of such investment will not encourage the development of Cuba or its political development in this respect.
Question No 9 by Mr Papayannakis (H-0322/97)
Subject: Synthetic drugs
Following the European Council in Dublin, where it was decided to adopt a joint action for the approximation of legislation and the procedures followed by the police, customs authorities and courts in combating drug addiction and illegal trafficking in drugs and, given the popularity among young people of synthetic drugs produced in the EU Member States, Central and Eastern Europe and the Balkan countries, constituting a serious threat to public health and society, can the Council say what progress has been made to date concerning the harmonization of Member States' legislation in combating illegal drugs trafficking? Have the dangers arising from the development of synthetic drugs been evaluated and do European mechanisms exist to deal with the unexpected appearance of such drugs on the market?
I should like to answer this question by Mr Papayannakis in the following way. The policy which is being developed within the European Union to combat drugs is a wide-ranging one, including preventive measures on the one hand - and here we are talking in particular about devoting our attention to public health, information and education - and repressive aspects on the other, such as cooperation between the courts, police and customs services to combat drugs and drug trafficking.
The question by Mr Papayannakis relates in particular to this second aspect, namely international cooperation in terms of criminal law to combat the drugs trade and drug crime. The question refers more specifically to the extent of the progress made during the Dutch presidency on implementing the joint action for the approximation of the legislation and procedures of the Member States of the European Union in combating drug addiction and to prevent and combat illegal trafficking in drugs. This long title is often shortened to that of the joint action on drugs. The action was confirmed by the European Council in Dublin in December 1996. The Member States and institutions of the Union are currently engaged in implementing this joint action, part of which covers the harmonization of legislation. A progress report on its implementation is to be produced for the European Council meeting in Luxembourg. To enable as clear a report as possible to be presented in Luxembourg in December 1997, work is now being done on a reporting model, and it is planned to submit an interim report to the European Council in Amsterdam.
The question by Mr Papayannakis concerning synthetic drugs is also related to the joint action on drugs. With regard to this aspect, the Member States and institutions of the European Union are working on the development of an early warning system. This is a mechanism for exchanging information quickly and effectively on new substances entering the market for synthetic drugs. The exact details of this mechanism are still under discussion, and a report on this too will be presented to the Amsterdam European Council.
In this context, I would also draw your attention to the European Monitoring Centre for Drugs and Drug Addiction, the EMCDDA. This institute is based in Lisbon and has at its disposal the Reitox system, for example, which is used to exchange information between the Member States on synthetic drugs, amongst other things. Through this existing channel, new developments can already be exchanged between the relevant services and organizations.
Mr President-in-Office, thank you for the details in your answer, but I did not come here to indulge in polemics between us. I want to help, and I think there is a problem: these new synthetic drugs have some new characteristics. They cannot be dealt with by traditional methods. They are manufactured quickly, they circulate quickly, they circulate very easily, and they are constantly becoming cheaper. And they are becoming more and more attractive because it is difficult to distinguish between proscribed and dangerous substances and playthings. In that sense, Mr President-in-Office, I am told that this warning system you mentioned takes a very long time. It takes two years for a substance to be entered on the list of proscribed substances. In two years, the manufacturer will have made millions, that pill will no longer exist, and a different one will have taken its place. What I was asking you then, is what you intend to do about some much more rapid system better adapted to the situation. And it is not a question of suppression. Europol is intergovernmental. It is up to you to tell us what can be done to create such a system.
I think that Mr Papayannakis is quite right to point to the special problems caused by synthetic drugs for our whole policy on criminal law and for all police action, because these are developments which move as quickly as those in the chemical industry in general. Precisely because of this, it is extremely important that information which is available in Member States - for instance on new substances which in principle fall under drugs legislation - is analysed and exchanged as quickly as possible, so that these new substances can also be outlawed in the legislation of the various Member States and the judicial and police authorities then have a legal basis for responding to them quickly. That is why so much emphasis is being placed on improving the systems for collecting and exchanging information. This also applies especially to the so-called precursors, the raw materials which are used to make synthetic and illegal drugs, because the monitoring of flows of raw materials and the exchange of information between criminal investigation services can provide an important indication as to how crime in this area is developing. In this respect, the collection and exchange of information is the first and absolutely crucial step in being able to take vigorous action.
As the author is not present, Question No 10 falls.
Question No 11 by Mr Sjöstedt (H-0330/97)
Subject: The interception of telecommunications
The EU has been working with the American FBI for a year on the development of a joint system for the interception of telecommunications, on which a resolution was adopted at a meeting of the Justice and Home Affairs Council on 17 January 1995.
A memorandum of understanding was subsequently concluded between the signatories of the agreement and other states. In spite of this, the general public and media have been given very little information about this matter.
Will common rules and agreements in this area require harmonization of national legislation, e.g. as regards persons whose telecommunications may be intercepted, the offences of which they must be suspected before such action may be taken and the length of sentences involved.
Is there any link between the Union's activities in this field and ECHELON?
In answer to the question by Mr Sjöstedt on the interception of telecommunications, I would first of all point out that it is not the case that the European Union is working with the FBI on the development of a joint interception system. Experts from the EU Member States have indeed been holding discussions for a number of years with other countries, such as the United States, on the requirements which need to be placed on the industry to ensure that in the design of telecommunications equipment, specific provision is made for interception via this equipment by law enforcement authorities. These have led to a set of international user requirements, the importance of which was highlighted by the Council in its resolution of 17 January 1995, to which the questioner has referred. Other countries from outside the European Union such as the United States, Canada, Australia and Norway have also endorsed these requirements. The application of the requirements to telephone systems is a task imposed on operators and service providers by the relevant national telecommunications authorities, on the basis of national legislation. The way in which the technical facilities can subsequently be used for interception is determined by national law, which in the case of the European countries must be in accordance with the European Convention on Human Rights.
I would like to thank the Council President for the answer I received. The new satellite telecommunication systems, which are becoming more prevalent, make it more difficult to use national boundaries as a basis for looking at this question. We are also discussing an agreement at EU level on whether conversations between different countries may be monitored. This creates a number of problems where national legislation in different countries is not the same. For example, what legislation should be used to decide if a person may be put under surveillance or not. There are also strong integration aspects here. Is it true to say that such extensive cooperation at EU level will require some form of harmonisation in the future when we decide who may be placed under surveillance for example, and establish the penalties for an alleged crime involving surveillance? Is this what EU co-operation really means?
We are dealing here with the area of activity of national intelligence and security services. In this context, I would say that the European Union has powers under the third pillar to facilitate harmonization. Of course, cooperation at intergovernmental level is possible, but at this stage I see little support within the European Union for using these powers to bring about harmonization through conventions, not least from a political point of view. I must draw a distinction here, because your first question related to the agreements on telecommunications technology. This involves making it impossible to use modern coding and scrambler technology in such a way that intelligence and security services are no longer able to do anything. That is regarded by the guardians of our internal state security as a serious shortcoming. I think it is very important for individual Member States - and certainly those which sign the international conventions on the protection of privacy and human rights - to continue to ensure through national legislation and national supervisory procedures that intelligence and security services adhere strictly to certain rules of conduct laid down in national law. The fact that this may of course also involve international communications does little to affect the principle of national responsibilities. It is a matter for our governments and our parliaments to produce legislation, and it is for our supervisory bodies in the Member States to ensure that intelligence and security services behave according to the law.
Mr President, I assume that what we are talking about here is not primarily intelligence services, but rather the need to combat large-scale, international organized crime. I would therefore ask you to indicate what steps the Council intends to take next in tackling large-scale organized crime. Are there any specific proposals, either in the area of telecommunications or as regards forthcoming measures to be taken?
On the question of what the Council is doing to combat internationally organized crime, more particularly in terms of intelligence operations by police or intelligence services, I would point out that the European Council in Dublin set up a group of senior representatives from the Member States to carry out a specific study of the phenomenon of organized crime, and to produce recommendations for taking firm action to combat this by means of cooperation. Under the Dutch presidency, this group of senior representatives began work energetically in January, and in April delivered a report which has since also been considered by the Ministers of Justice and Home Affairs at another meeting at the end of April. This report contains a number of political recommendations and a long series of technical ones, and will no doubt provide - soon after it has been considered and released by the European Council in Amsterdam - an important stimulus for cooperation between the Member States under the third pillar to combat organized crime.
As the time available for Question Time to the Council has run out, Questions Nos 11 to 29 will be answered in writing.
Mr President, on a point of order. I just wish to show my dissent about that decision. My question was next. I have sat here for almost an hour and a half and waited patiently for my question. Given the importance of this issue for the United Kingdom, particularly the North-East of Scotland, which is Mr Macartney's constituency - he would have asked a supplementary question -, it is a pity that we did not get to it. I would like an assurance that we shall not have a repetition of this in the future.
Mr Patijn, ladies and gentlemen, because of the timetable difficulties we have had today and the work commitments Mr Patijn informed us of at the beginning of the session, we are going to close Question Time to the Council here, but I want you to know that in future I shall make sure that any changes in timetable do not interfere with the time we devote to questions.
I think we have had an exceptional situation today, but at the same time, ladies and gentlemen, I make that undertaking.
(The sitting was suspended at 5.25 p.m. and resumed at 9.00 p.m.)
The sitting is resumed.
Mr Macartney wishes to raise a point of order.
Mr President, on the Souchet report: I want to have an assurance that the legal base amendments which I have tabled and which have been referred to the Legal Affairs Committee will be given ample time to be examined. This is fundamental to the whole question of the CFP and therefore I require an assurance that the necessary time and resources will be given to the Legal Affairs Committee to examine these amendments before they come back for discussion.
The Committee on Legal Affairs and Citizens' Rights will verify that before the vote tomorrow at noon.
Straddling stocks - Fishing off Sao Tomé -
International fisheries agreements - NAFO Regulatory
area - fisheries and acquaculture
The next item is the joint debate on the following reports:
A4-0151/97 by Mr Varela Suanzes-Carpegna on behalf of the Committee on Fisheries, on the proposal for a Council Decision on the ratification by the European Community of the Agreement for the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982 relating to the conservation and management of straddling stocks (fish which are found both inside and outside exclusive economic zones) and highly migratory fish stocks (COM(96)0472 - C4-0551/96-96/0238(CNS)); -A4-0145/97 by Mr Macartney, on behalf of the Committee on Fisheries on the proposal for a Council Regulation on the conclusion of the Protocol defining, for the period from 1 June 1996 to 31 May 1999, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Democratic Republic of Sao Tomé and Principe on fishing off Sao Tomé and Principe (COM(96)0394 - C4=0485/96-96/0199(CNS)); -A4-0149/97 by Mr Crampton, on behalf of the Committee on Fisheries, on the international fisheries agreements; -A4-0150/97 by Mr Teverson, on behalf of the Committee on Fisheries, on the proposals for Council Regulations amending: I Regulation (EEC) No 189/92 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization (NAFO) (COM(96)0684 - C4-0034/97-96/0309(CNS)),
II Regulation (EC) No 3069/95 establishing a European Community observer scheme applicable to Community fishing vessels operating in the Regulatory Area of the Northwest Atlantic Fisheries Organization (NAFO) (COM(96)0685 - C4-0035/97-96/0310(CNS));
A4-0144/97 by Mr Souchet, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation (EC) amending Regulation (EEC) No 3760/92 establishing a Community system for fisheries and aquaculture (COM(96)0350 - C4-0538/96-96/0183(CNS)).
Mr President, Mr Commissioner, ladies and gentlemen, there is a clear common denominator in today's important joint debate on fisheries.
All the reports relate in one way or another to essential foreign waters and their different forms of access and regulation, either through traditional fisheries agreements with third countries - like Sao Tomé and Principe, in the Macartney report, regional multilateral agreements like NAFO, referred to in the Teverson report, or the New York Agreement on straddling stocks and highly migratory stocks, for which I am rapporteur. All deal with different problems but all highlight a common complaint, which is now becoming habitual, about the still minor role conferred on the European Parliament in the face of the European Commission's competitive eagerness for excessive regulations with a dubious, or at the very least an inadequate, legal basis. This is taken up in the Souchet report and my own, with specific reference, in both cases, to Community action in the context of international organizations defining future changes in international maritime law.
Because of all this, Mr President, it was felt worthwhile for the European Parliament to prepare an own initiative report on the international fisheries agreements which are vital to the European Union. This is Mr Crampton's report, which is being debated today in this House, after important discussions and amendments in the Committee on Fisheries where he achieved unanimity.
In view of their importance I want to highlight the following points from his report: the international fisheries agreements and fishing in international waters account for 25 % of total Community production. Imports from third countries are essential for the Community market, as catches in our waters are far exceeded by our consumption. So these agreements are essential for the Community fleet, the market and Community consumers, for our industry and, consequently, for employment, which, as the report also shows, is concentrated in peripheral Objective 1 regions which are very dependent on fisheries, without other clear employment alternatives, but with a world-class competitive fishing sector, which needs to be supported against third fishing powers seeking access to the same fishing grounds, and not always applying such strict technical conservation measures as the European Union.
Finally, it needs to be highlighted that this policy, so beneficial to the European Union's interests, takes under 30 % of total Community resources allocated to fishing, a mere 0.31 % of the total Union budget.
So we need to pursue this international fisheries agreements policy in the future, allocating a larger budget to it, always balancing the respective mutual interests, negotiating agreements suitable to both parties, improving existing ones where necessary or adapting them to current circumstances and different legal typologies, applying traditional agreements where appropriate and creating mixed companies or temporary associations of companies where possible.
This is the context, Mr President, in which we are examining the New York Convention of 4 August 1995, on conservation and management of straddling stocks and highly migratory stocks. Its ratification is subject to consultation of this European Parliament and I am responsible for the report.
We are dealing with a profound and historic agreement which must be supported because it seeks to improve management and conservation in international waters through multilateral cooperation on a regional basis.
It comes down to cooperating on stocks conservation in international waters, by contrast to the position and aims of certain coastal countries which advocate a unilateral widening of their prerogatives, contravening international law, the Convention on the Law of the Sea in particular, and the rules governing the high seas and 200-mile exclusion zones. Further, and exclusively for the straddling stocks and highly migratory stocks at least for the moment, if the present New York Convention succeeds in coming into force, it should be applied in the future, but it needs to be stressed that this does not provide grounds or refuge for national extraterritorial laws, like the disgraceful Canadian Fisheries Law of 25 May 1994, or the new draft law C-62 - and we take this opportunity to denounce it once again.
So in our report we call on the Commission to ensure, before final ratification of the agreement, that all the signatory states are interpreting it in the same way and if necessary to take the appropriate legal precautions in the form of reservations and interpretative statements, for the avoidance of doubt, such as authorizing the use of force in certain circumstances, which require clear and uniform interpretation, as there might otherwise be conflict.
Secondly, but very important, there is the question of responsibility, and several Member States have already objected in the Council to the European Commission's position. The agreement affects powers that are shared between the Member States and the Commission. The Commission has responsibility for conservation and management of marine resources, but the Member States retain powers as flag states under international law. These exclusive powers, which the Member States continue to maintain, authorize them, under international law, to adopt their own legal positions and their own jurisdictional defence within the scope of their own recognized powers. So it is logical if there is to be reasonable Commission-States cooperation, that there should be dual legal protection by the Member State and the Commission in accordance with the respective competence of each. That is why article 3.2 of the Commission's proposal seems excessive and without legal basis, and was unanimously rejected by the Committee on Fisheries. It is extremely ambiguous and inappropriate in seeking to have the States virtually handing over their defence responsibilities to the Commission and, as the Committee on Legal Affairs of the European Parliament points out in its opinion included in our report, the Commission has not provided arguments to sustain that provision.
The European Parliament's Committee on Legal Affairs points out - and I shall end here, Mr President - in its conclusions 5 and 6 that the arrangements in article 3.2 are likely to pose problems, and that there is still no welldefined Community case law in the area of international agreements of a mixed nature. So codes of conduct between the Community and the Member States would be better than legal rules. For these reasons, while the Committee on Fisheries is in favour of ratification of the agreement, it is nevertheless unanimously opposed to point 3.2 of the proposal.
Mr President, on the face of it, the Sao Tomé and Principe accord seems something of little significance to this Parliament. Yet in many ways it symbolizes some of the problems and the possibilities which arise from our fisheries agreements with third countries. Sao Tomé and Principe is one of the poorest countries in the world and it is heavily dependent on the income which it receives from the fisheries agreement with the European Union to make ends meet. It is in a rather unusual position in that the fishing possibilities for the Sao Tomé and Principe fishermen themselves are very limited because of the peculiarities of the waters around the islands. They are of more use as a base for tuna fishermen coming from Europe than they are to the local people, and so they are a very special resource in the sense of forming an exclusive economic zone, an EEZ, but, are not rich fishing grounds like those in some other parts of Africa, for example off the Namibian coast. This gives them a very special perspective.
I am happy to support this report. There have been many occasions when I have been critical of fisheries policy but I think most of this particular report is commendable. It proposes a reasonably generous settlement with the government of Sao Tomé and Principe. If I were to nit-pick about some of the details, I would say that it is rather weak to use the phrase 'shall endeavour to do' in a legal document. To any lawyer that means that it is not binding. Therefore that sort of language should have been toughened-up. There are two cases: one concerns bycatches, which is rather a sore point with both conservationists and the local fish-consuming community; the other concerns the desirability of hiring Sao Tomé and Principe crew on the fishing boats. This is stated as something to be striven for rather than something which is a requirement. When this comes up for review these points should be toughened-up. This is a pretty weak compromise between saying nothing and saying something and it is not binding. In other words, the agreement is not brilliant, but it is reasonably satisfactory.
We come back time and time again, in this Parliament, to two criticisms. One is that these agreements are not specifically tools of development for the country concerned, but are seen as commercial fisheries agreements. That is the nature of the beast. Time and time again, in the Committee on Development and Cooperation and in the Committee on Fisheries, we have said that this is not the best way to achieve results, which are supposed to be based not just on the commercial interests of the European Union and its Member States, but on those of the people concerned.
I have visited some of these countries, as have many other Members. We have talked to the local people. They appreciate having some government revenue, but a lot more could be done to achieve sustainable fisheries and also to achieve sustainable development in the broader sense. This issue of development tools will not go away until we have changed the basic approach and have a hybrid between the two considerations: the commercial fishing interests of the EU and the development aspect.
My final point concerns consultation. This Parliament loves to be consulted, but we would much rather be consulted before something has taken effect than afterwards. People criticise us for various things. They do not usually criticise us for giving opinions when it is too late for them to have any effect. That is what they should be criticizing. It is high time that we changed the regime so that Parliament could give its opinion before an agreement comes into force, rather than the other way around. We are always passing judgement on agreements that have been decided and hoping that the Commission or the Council will then take note of our points the next time round. That is not the best way of doing things.
Having said that, the Commission proposals have my support and that of the Committee on Fisheries. We commend the report and all the committee's amendments which have been put forward.
Mr President, my report concerns the NAFO area. However, I will talk about it for only a short time because although it is an important report, it is not contentious and is primarily concerned with detail. I welcome the changes put forward in the NAFO Agreement which have now been implemented. These involve the greater use of observers. These people are already on board fishing vessels and we should use them to maximum advantage to understand the characteristics of those fisheries and in particular the area of discards. This concerns everybody involved in fisheries and will provide greater understanding of wastage and how that system can be improved, also in terms of the Hail system and declaring the target species to be caught.
In reality, there is a sub-plot, primarily in shrimp-fishing. This is an area which is being opened up, in particular by Icelandic vessels and it needs greater control. That is what has stimulated the amendments which seek to ensure that shrimp-fishing remains sustainable over a longer period. We are asking Parliament that it be looked at and further reports made.
However, important though NAFO is, the international fisheries agreements are far more important. One thing that is clear - and which the Commissioner tells us as do the Council of Ministers very regularly - is that there is severe over-capitalization of fishing fleets, not only in Europe but worldwide. In fact, something like two-thirds of worldwide fish stocks are estimated to be over-exploited. It does not require a great understanding of economics to see that the cheaper you make it to enter a particular market, the more the capacity will be and the more that supply in terms of capital or vessels and equipment will outstrip the availability of resource.
What is happening is that the European Union, with its international fisheries agreements, is contributing to this global problem, namely the over-subsidization of the fishing fleet worldwide. In fact, the FAO has estimated that there is a very large and unacceptable total subsidy to fishing fleets worldwide. Because of this there is overfishing, further depletion of stocks and the need for nations to buy more fishing rights elsewhere. Then we get into a competitive and spiralling problem leading to further depletion of stocks.
We have to stop this process somewhere. I believe that the European Parliament should be a world leader in environmental protection and that we should be spearheading the cessation of subsidies to international fishing agreements. The Liberal Group is suggesting that we take a very radical approach to conservation and in general to the future of fishing worldwide. We should decide that this is an area where it is very easy to tie up private costs with actual costs so that the costs of fishing agreements should be borne by the boat owners and the fleet operators. In that way we will start to bring capacity into line with global fish stocks. That is only a start but it is an essential one.
We are not for a moment saying that should be a unilateral decision by the European Union. We must negotiate with the other major fishing nations - Japan, Korea, and what used to be the Russian Federation, although they are not major players now. We need to start to get some agreement internationally to stop this subsidy and this depletion of stocks in the world's oceans. If those negotiations are unsuccessful then we should take the process to the World Trade Organization and have that body police this area and treat the subsidy of international fishing agreements as unfair methods of competition. Only in this way can we begin to get the marine ecology in some sort of global balance.
The policy itself is not necessarily expensive in terms of the European Union as a whole but the Commission appears to want to expand this area. Yet the cost to the Community in this area is approximately ECU 280m per annum and Peter Crampton's report suggests that only 1, 300 vessels benefit from this policy. That is a subsidy per annum of around ECU 200, 000 per vessel. Surely we can spend that money more effectively elsewhere in the European Union, for example in the peripheral regions, and I would suggest my own constituency. There have to be better ways of spending that money and targeting it in terms of structural funding. The Liberal Group says that we should stop this folly, strike a positive note for conservation globally and the Commission's message to us as Member States should also be taken globally. We must stop this kind of subsidy.
Mr President, I am speaking for the first five minutes as rapporteur for the Fisheries Committee which passed my report a little while ago. For the remaining time I will express some of my own personal views and question marks about fisheries agreements in general.
The European Union has 26 fisheries agreements with third countries, 15 with countries in Africa and the Indian Ocean and 10 in the North Atlantic countries with 1 in Latin America. They fall into five main categories: reciprocal agreements, access to surplus stocks, access to stocks in exchange for financial compensation, access in exchange for compensation and market access and second generation agreements involving the constitution of joint enterprises. Many of these agreements operate with few problems and the main concern with fisheries agreements is with the financial compensation type.
These are mainly signed with developing countries. The Commissioner, and I quote her, recently said 'we arrive, fish, pay almost nothing and leave with zero control' . It is for this reason that the report concentrates on the financial compensation type of agreements. The European Union obviously has to balance its own immediate interests and the future survival of its fleet while at the same time acknowledging that the sustainability of global fishstocks is in everybody's long-term interest.
In the report, I refer to this as enlightened self-interest. This entails a measure of forward planning which the present so-called policy does not have. The Fisheries Committee welcomes the Commission communication 'Fisheries Agreements - current situation and agreements' as an initial first step.
A clear, coherent approach to fisheries agreements is essential to ensure the successful conclusion of future agreements. The signs are already there that the waters are, if not yet stormy, turbulent. The difficulties of signing a new agreement with Senegal and the indications from Morocco that it will not sign a further agreement when this one comes to an end in 1999 are significant. A whole body of opinion is now saying that a fresh approach needs to be adopted, not just for reasons of fair fisheries agreements and development, but also to ensure the survival of these agreements for the future.
At a recent fisheries Council meeting, the Commission stated that global fisheries sources had become squeezed and that a new set of priorities was needed. This report aims to assist in that process. It sets out a series of principles. These principles include the sustainable use of marine resources, prevention of depletion, that all parties must cooperate on things like stock assessment, monitoring, cohabitation of industrial and artisanal fisheries, and so on.
It also stresses the coherence that is necessary between fishing policy as represented by these agreements and development policy. This is particularly important. Moreover, we should ensure that we abide by the codes of conduct, e.g. the Food and Agricultural Organization's code of conduct for responsible fisheries, and many others that we have signed, and strive to ensure that all other nations do the same. Mr Teverson just referred to the Food and Agriculture Organization. They have also said, in addition to what he said, that 70 % of the world's fish are being harvested near or beyond what is sustainable.
Apart from these principles, we lay down in the report a set of guidelines for a uniform procedure which must be gone through when we are negotiating fisheries agreements: the acquisition of the fullest possible information on stock levels; consultation with the representatives of the local fishing industry; a cost- benefit analysis; a mechanism to report back on the results of research; and the education and training programmes which are funded as part of these agreements by the Community.
Then we mention in the report the role of the European Parliament. We are not satisfied with the role of the European Parliament. It is very much marginalized in the area of fisheries. Parliament has repeatedly said that we should be much more fully involved in the process of agreements, including being consulted on the negotiating mandate that the Council gives to the Commission, and for the fisheries agreements to be concluded with Parliament's assent procedure.
For the remaining time, just a few personal points. It was a long and complicated vote in the committee. As a result, when we actually saw the printed report, I noticed that there were a number of contradictions, there were a few inaccuracies and the balance of the report had altered somewhat significantly. The Party of European Socialists' amendments seek to remedy some of these defects.
I have to ask some questions. Can we really say that the European Union's present main objective is the maintenance of existing structures in the fishing industry? That would seem strange. Can we really say that the European Union should be responsible for shipowners' profitability? We do not say this about the steel industry or the car industry. Why about the fishing industry? We should certainly be creating the conditions under which they can be profitable but we are not responsible.
Should these agreements be fully funded by the European Union? In the Directorate's newsletter Pesca the Commission writes that concerns about limiting cost may result in shipowners or even Member States taking a greater share. We have to consider, I submit, what the Court of Auditors tells us and what the European taxpayer would tell us if he knew exactly what was happening.
Can we seriously consider, as is mentioned in this report, fish as a perishable resource? Fish swimming about the ocean are a perishable resource? I ask you to think about that. Can we say that exporting the European Union's fleets' excess capacity to third country waters is a valid option for the future? The Commission has already stated that these agreements are not a long-term solution. We have to tackle our problem in our waters ourselves.
This is a good report. I hope people will support it. I have personal difficulties with it but this is the Fisheries Committee's decision and I think it is an advance on what we have had before.
Mr President, ladies and gentlemen, under the consultation procedure, Parliament has been asked for its opinion on a Commission proposal for a partial amendment of Regulation No 3760/92 of December 1992 establishing a Community system for fisheries and aquaculture.
The proposal has three objectives. The first is to authorize powers to be conferred on the Commission for incorporating, without consultation, in the Community legal order provisions concerning technical measures on fishing gear and its method of use adopted by international fisheries organizations to which the Community is a contracting party.
The second amendment is aimed at determining the fishing opportunities which the Council may allocate to third countries, within the limit of the annual total allowable catches, and technical conditions under which such catches may be made within Community waters.
Finally, the third amendment proposes to confer powers on the Council to determine technical resource conservation measures of a temporary nature relating to the conditions under which the quotas may be fished.
It seemed to our committee that the second and third amendments proposed by the Commission represent a technical improvement of Regulation 3760/92 aimed at incorporating into Community legislation a group of measures on resource exploitation which will improve the rational management of fishery stocks.
Given that the sole aim of these two proposals is to create a specific legal basis to enable the objectives I have just mentioned to be achieved, our committee has made no objection to these partial amendments to the regulation. On the contrary, it welcomes this improvement to the Community fisheries and aquaculture system.
On the other hand, our committee had strong reservations about the possibility of delegating powers to the Commission to transpose directly into the Community legal system binding acts adopted by international organizations under the terms set out in the Commission proposal.
Article 4, paragraph 1 of Regulation 3760/92, provides that the Council acting, except where otherwise provided, in accordance with the procedure laid down in article 43 of the treaty, shall establish Community measures laying down the conditions of access to waters and resources and the pursuit of exploitation activities. These measures shall be drawn up in the light of the available biological, socio-economic and technical analyses and in particular of the reports drawn up by the committee provided for in article 16: the Scientific, Technical and Economic Fisheries Committee.
The reference to the procedure under article 43 of the treaty means that, in order for decisions to be adopted in this field, the European Parliament must be consulted.
Under the current decision-making procedure on fisheries within the European Union, authorizing powers to be conferred on the Commission to incorporate binding legal acts adopted by international organizations to which the Community belongs, as proposed here, means Parliament, and moreover the Council, would be cut off from the decision-making process in respect of acts relating to a significant part of the common fisheries policy. In fact, the role of regional and sub-regional fisheries management organizations would be considerably strengthened.
So we do not think it is good democracy for a technical body to have exclusive responsibility for the whole decisionmaking process, from negotiation to integration into the Community legal system, without any control of any kind at any stage.
The consultation procedure under article 43 of the treaty is practically the only means whereby the European Parliament can be given adequate knowledge of the decisions adopted in organizations such as the International Baltic Sea Fisheries Commission, the North-West Atlantic Fisheries Organization, the North-East Atlantic Fisheries Commission, the Convention for the Conservation of Antarctic Marine Living Resources, which are all organizations with a major role in the fisheries sector.
Moreover, the implementation of the provisions arising from the recent United Nations agreement on straddling stocks and stocks of highly migratory species, adopted on 4 August 1995, makes it more than ever important that Parliament should be consulted on decisions adopted in international commissions and organizations, which are tending to become the main protagonists in the drafting of the law of the sea.
In view of these various considerations, Mr President, our committee proposes that the conferring of powers on the Commission for the adoption of technical measures, as provided for in the proposal before us, should be rejected, but that the other two proposals for amendment relating to the exploitation of resources should be accepted.
I would end by making it clear that the draft legislative resolution before you was unanimously adopted by the Committee on Fisheries and the two amendments tabled by our committee which accompany it, Nos 1 and 2, are merely amendments to improve the proposal.
Mr President, ladies and gentlemen, Commissioner, the debate on the future of international fisheries agreements must take into account certain basic ideas or principles.
First of all, the fact that the European Union is a world power in the fishing sector which is registering a growing trade deficit, a deficit which means more imports of fish which someone other that the European Union is continuing increasingly to fish - without it being less-developed countries.
Secondly, the fact that the sector directly or indirectly employs hundreds of thousands of people, including those in the processing and preserves industry, which therefore gives it a social weight which is far greater than its direct economic importance, further worsened by the fact that many local communities depend on fishing activities.
Thirdly, the fact that there is a growing need to combat techniques which ravage fishing stocks, calling for growing internal controls which are both efficient and transparent, which must also be extended, in equal ways, to highly competitive third country fleets without failing to respect those which rationally and responsibly develop their activity.
Fourthly, the fact that where it is applicable, we must try and find ways of developing the own capacities of lessdeveloped third countries, preserving the respective territorial waters and only gaining access to the respective excess resources situated in exclusive economic areas, principles which should also be applied to neighbouring countries of the European Union.
Fifthly, setting up as a principle the maintenance and extension of various types of existing fisheries agreements, without any attempt to privilege any one of them, therefore attending to the various financial and economic characteristics and capacities of European Union fleets.
In accordance with these five principles, we can state that the report considers these guidelines without detriment to the initial perspectives which were diverse and some of the contradictions which still exist.
We should also reassert the fact that certain attempts to focus any future negotiation on the exclusive basis of 'third generation' agreements, aimed only at the creation of mixed companies, cannot and must not be accepted exclusively, since they can result in the relocations of companies, not only of production but also preservation and processing, with direct effects on unemployment, making it worse, and the social and cultural devastation of many regions of the European Union, apart from the effects of increasing fish imports and the fact that these agreements will actually only be accessible to anyone who has large financial dimension and capacity, which could easily lead to the bankruptcy or disappearance of a huge number of SMEs in the European Union.
Mr President, Commissioner, the international fisheries agreements certainly have an economic and commercial value, there is no getting away from that, but they must also be compatible with cooperation and development policies. Rightly, we are moving towards the second-generation agreements between states, and away from a somewhat exclusive and, if you like, eurocentric dimension to international agreements. We are considering the problems of employment, processing and the maintenance of environmental balances, but especially we are thinking about the consistency that our fisheries agreements must exhibit with the international conventions, which are a very important reference base as far as we are concerned.
These agreements are also important because they are designed to eliminate the pirate vessels which, as you all know, are looting fish stocks from international waters. Above all, though, the agreements look towards a concept of co-operation and development, while at the same time helping to establish hygienic and sanitary practices in the countries concerned.
Of course we must pay due heed to the traditional cultures of these peoples, but the fact remains that in the ACP regions and in the SGP States these agreements fulfil an important function. I should add that we must also take account of the fact that the fisheries agreements focus not only on the aspect of quotas - something which would not have existed previously - but also on the economic aspect. There are still some third countries which are not always making the best use of these agreements, and in some cases they are serving to enrich the local ruling cliques, thus creating a problem of democracy originating from the administration of European resources, which are not all that extensive. By contrast, other countries have begun to make dynamic moves into the international market, becoming nothing less than competitors of the European Union. Take the case of Morocco, which despite having negotiated an extremely favourable agreement with the European Union is trying to reposition itself in the market, negotiating agreements with other countries. This creates a problem, partly because the agreements signed by us were not solely connected with fisheries but also extended to other important sectors such as agriculture and the opening of the market to certain specific Moroccan products.
From this point of view, then, we must be very vigilant, remembering that we cannot withdraw but that, on the other hand, an excessively liberal view, such as Mr Teverson would like to see, would not work. We must remember that, even if we have a problem with the self-sufficiency of the food supply in the European Union, which is a very important point, and even if these agreements help to improve that self-sufficiency, liberalization would be likely to be harmful and would naturally result in the deterioration of those quality mechanisms and hygienic and sanitary standards that we have worked to bring about, while also creating conditions in which the workforce in third countries would be exploited, something which we do not like to see today. For example, the second-generation international agreements also attach great importance to social guarantees, a not insignificant point, although we must be alert, since there are a lot of unscrupulous people who, once embarked on the high seas, make use of fishing licences under international agreements to indulge in smuggling. For this reason, we must take steps to ensure meticulous controls.
I believe it is important to continue along this road, and to improve things further, but also that it is important to move forward to a further stage, going beyond the concept of bilateral international agreements. I would hope that the European Union would negotiate more and more with other associations of States, or, to put it another way, that the ACP or SGP States, for example, were to set up their own delegations for fisheries with which the European Union could conduct specific negotiations. With this in mind, we could try some experimental approaches in some areas, especially areas which are environmentally and geographically homogeneous and comprise groups of States; in areas like those it would be useful to talk to some of these associations on a more than just bilateral basis.
So I believe that a good job has been done. I thank the rapporteur, and I also believe that the amendments that will be adopted will prove their value. One final point, if I may, Mr President: I would like to thank the Commissioner for the co-operative way in which she has worked with Parliament on the international agreements. Nevertheless, Commissioner, the time has now come for us to join battle: we need a new legal base for the parliamentary assent, which is a fundamental matter for us: your goodwill is important, but we now need to move on from this stage and obtain that legal basis.
Mr President, I should like to use today's debate on fisheries as an opportunity to highlight the importance of the legislative work we do in the Committee on Fisheries, and the value and status of that work within the policy of the European Union. Fishing is a long-established and traditional occupation which also has a future. It includes key aspects such as the area of international policy, based on international fisheries agreements - as described by Mr Crampton - and on the European Union's involvement in various international organizations, for example NAFO.
This means that, in a sense, fisheries are part of the European Union's common foreign and security policy, and its policy on development. However, one of the failings of the Maastricht Treaty was that it did not take account of our efforts to ensure that future international fisheries agreements were subject to the assent procedure. That would have had the effect of strengthening the rights of the European Parliament, both in this area and more generally.
To that extent, we believe that by bringing our action concerning the fisheries agreement with Mauritania before the Court of Justice pursuant to Article 228 of the EEC Treaty, the Committee on Fisheries is promoting the further institutional development of the EU. Moreover, fisheries policy is also part of structural and employment policy. An estimated 20 000 people are employed directly on fishing vessels operating under fisheries agreements. To that number should be added between 25 000 and 50 000 shore-based jobs. And that leaves aside downstream employment in the processing industry.
I cannot overemphasize the point that these jobs are being maintained in structurally weak areas which depend on fishing and offer no alternative employment. Fisheries policy is also part of environment policy, because of the significant impact which it has on marine ecosystems. And, last but not least, fishing is part of food policy. As a rich source of protein, fish provides one of the basic nutritional building-blocks.
Our task over the next few years is to reformulate Europe's common fisheries policy to meet the needs of the period after 2002 - in other words, the very near future. So what is to be done? The Commission must draw up guidelines for the evaluation of protocols which are about to expire, as well as future protocols. Amongst other things, these must contain the most reliable information possible on the state of fish stocks, an element of coordination with other Community activities, and an informed cost-benefit assessment.
The working atmosphere in the Committee on Fisheries is good, and allowed us to reach a workable consensus on the Crampton report. I hope the conclusions of the report will also be supported by the Commission and the Council, and I would therefore ask you to vote in favour of the Crampton report, and all the other reports.
Mr President, after 20 years, it is indeed high time that a detailed evaluation was made of the fisheries agreements, and this is what I should like to discuss in my few minutes' speaking time this evening. Any such evaluation must take account of budgetary, social and environmental aspects. The fisheries agreements are designed to ease the pressure on stocks in the Union's waters, but they have not done anything to help resolve our overcapacity problem. Ad hoc solutions and short-term thinking cannot and must not be used to eliminate the problem of structural overfishing in our waters. We must not simply try to shift this problem onto other countries, and we certainly must not make the mistake of exporting our system of poor fisheries management. The Commission says that these agreements do not affect development policy because it is only surplus stocks that are fished, but I find this hard to believe. It is difficult enough for the Union to estimate its own stocks, let alone for the developing countries who have to do this without the benefit of the West's advanced technology. We need to solve our overfishing problems internally within the Union instead of exporting them to other countries. The only solution that we in the Liberal Group can see is to reduce fleet capacity, because tighter controls do not provide sufficient guarantees. Restructuring is what is needed, and the funding currently earmarked for the agreements could be used to finance this instead.
Finally, I entirely agree with Mr Teverson when he says that the escalating costs of the agreements are unjustified and European taxpayers' money should no longer be used to pay for them. Such heavy subsidies simply encourage overcapacity, which in turn leads to further depletion of stocks. I fear that we Liberals are still alone in supporting our amendments, but I am sure that in a few years' time the majority in Parliament will come to share our views.
Mr President, let me reassure Mr Eisma that as far as the Green Group is concerned, we have long been calling for us to stop exporting overfishing, because this is effectively what we are doing. There is no point in saying that we want to prevent this from happening: it is already happening now, and it has frequently caused problems in the past in connection with the fisheries agreements with the ACP countries in particular. We have seen it with Morocco, which is not an ACP country of course, and also with Mauritania, where ECU 52 million are on offer in return for permission to fish a certain quota, and when you think that this represents 6 % of their gross national product, you can well understand that there is a certain amount of pressure involved and that considerations such as the accurate monitoring of fish stocks and so on are easily pushed into the background. We have had serious talks on the subject with Senegal and Namibia, which led to the setting-up of a fisheries working party under the ACP-EU Joint Assembly. This is still in operation, but the conflict between our interests and theirs is becoming increasingly obvious.
As far as today's problems are concerned, I would say, particularly in relation to Mr Crampton's report, that what we were originally told and what the explanatory statement says is much better than the actual text of the resolution, which has been greatly watered down, presumably by those who are determined to protect our interests. I know that Mr Crampton is here, and that is why I should like to draw attention to two of our amendments, Nos 3 and 4, which are designed to ensure that fish stocks are managed at a regional level. This goes a step further than what is said in one of the recitals, all of which we can accept. But if the principle of a regional approach is to be applied in practice by saying that any agreements with various countries on one type of fish stock must be dealt with on a regional basis, the Committee on Fisheries cannot agree with that, and we hope that the plenary will now amend it accordingly.
Mr President, I have to clear up a confusion about the point of order I raised earlier. You said that we would vote on this tomorrow. If you check, you will find that is not the case. What I was looking for was an assurance that we would not come back to this matter until the Committee on Legal Affairs and Citizens' Rights had a chance to debate it properly. If you could confirm that when I have sat down it would be helpful.
The whole question of the Souchet reports is fraught with difficulties about the proper legal basis. Mrs Souchet has gone half-way in rejecting what the Commission is trying to do. But there is a very dangerous precedent being set here, if the Commission is allowed to get away with evading the provisions of the acquis commaunitaire and the provisions of the various fundamental treaties which set up the common fisheries policy. That is why this issue of going to the Committee on Legal Affairs and Citizens' Rights is so important.
Let me make it quite plain that I am not against reviewing the common fisheries policy. On the contrary. I have - as the Commissioner well knows - been well to the forefront in urging a review of the CAP, but it has to be a review in the context of 2002. We all have to work together to have a properly worked out amendment rather than one achieved by some circuitous back door route. That is why this whole issue of the Souchet report is not important so much for the content as for the procedure. So I am raising this as a fundamental question. Once we can get the procedural legal point out of the way, then let us discuss the technical measures. But this has to be done on a proper, sound, legal basis.
Mr Macartney, I already indicated at the start that the vote will only take place once we have the report from the Committee on Legal Affairs and Citizens' Rights on the legal basis. It is quite impossible to vote on this report without it.
Mr President, international fisheries agreements are extremely important for employment in the European fishing sector, so the Union must try to keep rich fishing grounds outside the Union open to European fishermen. But this has its limits.
International fisheries face the same problem as do the Union's own waters: a catch capacity which is too large for fish stocks to be maintained. In negotiating fisheries agreements, the Union must not only assert its rights under the UN Convention on the Law of the Sea, it must also fulfil its obligations, and this is why it cannot allow itself to export unlimited overcapacity to international fishing grounds.
According to the FAO, many commercial fish species are currently under threat. There is certainly a large question mark against the figures they use, but the signs are clearly there, particularly since local fishermen in various developing countries are having to contend with dwindling catches. Some of the statements in the Crampton report calling for access for Community fishermen not only to be maintained, but also expanded simply go too far. Where there is overfishing and the local industry is developing, the Union must give precedence to the local fishermen.
The Union must also ensure that the fisheries agreements are consistent with development policy. We need to move away from the first-generation agreements in which the governments of the coastal states concerned gave European fishermen fishing rights in return for a sizeable sum of money. The local populations obtained very little benefit from this arrangement. I therefore agree with the rapporteur that we must try to replace these agreements with second or third-generation agreements, under which the financial aid goes to benefit research, training, monitoring systems and other activities in the domestic fishing sector. Where necessary, the exclusion zone for local fishermen must also be extended. In short, what we need is a long-term fisheries policy which guarantees that fish stocks are maintained and supports development policy.
Thank you very much, Mr President. Madam Commissioner, everyone who has followed fishing issues closely knows the argument which tends to surround the agreements policy, and as you see, this report's passage through committee has also aroused lively debate.
But although the outcome does not meet everyone's expectations of course, to be fair, the report is balanced and places the agreements in a more realistic context. It recognizes, first of all, the importance of the agreements for the Community economy, and not just for the countries which benefit because their fleets are in third countries' waters, but also - this point is often forgotten - for other countries with important processing industries which can be supplied with Community raw materials as a result and not have to rely massively on imports which would be much more expensive without the fishing agreements.
The same argument applies to consumers, who continue to have access to a market for good quality products at reasonable prices. But there is concern about other aspects which are still not functioning entirely satisfactorily and the document takes this up. There is concern that Community fleets should set an example of respect for resources for other fleets operating in third countries' waters, that local fishermen should receive proper information about what the various agreements mean, and that there should be transparency and control over financial compensation paid by the European Union and its shipowners.
Finally, the report seeks to clarify another point of confusion: the fisheries agreements are fisheries policy, not development policy. Yet it would be wrong to forget the important role they play in the development of local communities, thanks to the financing and experience provided by the Community fleets, to the point that - and this is another little-known aspect - in many cases it is third countries themselves which ask the European Union for fisheries agreements.
The most recent case - and here I am correcting some of my colleagues - is Senegal, where pressure to renew the agreement has come not just from Community interests, but also from the Senegalese sector itself because its processing depends on Community catches in its waters and some industries risked paralysis if the agreement was not renewed immediately. As you know, some were already complaining before the agreement was renewed.
So taking all these factors into account, I must support Mr Crampton's report as it stands and I cannot agree with the amendments tabled by others.
Finally, I would like to congratulate all the rapporteurs, but I want to highlight the Souchet report, Madam Commissioner, regarding Parliament's loss of power in the consultation procedure, and we obviously have to oppose your proposed reform of article 4 of the basic regulation. You will appreciate that it is our right and our duty to defend the powers of this Parliament, and article 43 is considerably diminished by your proposal, so we shall continue to whittle away at it.
Mr President, I am speaking mainly to the opinion of the Committee on Legal Affairs and Citizen's Rights in relation to Mr Varela Suanzes-Carpegna's report on the proposal for a Council decision on ratification by the European Community of the agreement for the implementation of the provisions of the United Nations Convention on the Law of the Sea relating to the conservation and management of fish stocks found both inside and outside exclusive economic zones and highly migratory fish stocks.
The Committee on Legal Affairs and Citizens' Rights and the Committee on Fisheries share a common position, adopted unanimously in both committees moreover, to the effect that the proposal to introduce a new article 3.2 establishing mixed or joint procedure by the States and the Commission is not proper.
Personally I would favour the Community assuming full responsibility for this matter, but at the moment we know that the second title and the external powers of the Community are not recognized. Given that the Community does not have full competence in matters of external policy, it seems to me very dangerous to introduce a dual procedure, and I think it is preferable to wait until jurisdiction develops in accordance with United Nations law rather than introduce this ambiguous situation.
On the other reports on fisheries agreements, I would like to mention that all of them - like Mr Varela SuanzesCarpegna's - were unanimously approved by the Committee on Fisheries, reflecting the magnificent atmosphere in the committee under the present chairman. The opinions of the various committees were unanimously approved as well.
So we have a solid package. And I especially want to congratulate my good friend, Mr Crampton, for his work as rapporteur. Listening to him last night, I was reminded of characters in English literature, characters he must know well, created by a great British writer, Mr Robert Louis Stevenson: Dr Jekyll and Mr Hyde. I am totally in agreement with Dr Jekyll, that is, Mr Crampton the rapporteur, and his magnificent report, unanimously approved by the Committee on Legal Affairs and Citizens' Rights, and I do not agree with Mr Crampton as Mr Hyde, criticizing his own report as rapporteur in the Committee on Fisheries.
Account needs to be taken of the fact that the fisheries agreements represent only 0.003 % of the total Community budget. And when Mr Teverson said that the percentage per ship was very high, he did not explain that the reason it is so high is that Community policy has been and is to reduce the number of ships. And as we reduce the number of ships and the Community fishing effort, we have to apply the amounts needed to maintain fishing capacity. I find the Commission's current budget proposals quite alarming and, frankly, I do not think the European Parliament should second those proposals, and I hope it does not.
When the resources allocated to fisheries are so limited and the intention is to reduce them further, that seems irresponsible to me because of the tremendous effects they are going to have on people and even on maintaining the quality and quantity of fish in the sea. I think we must hold out strongly against it.
I would like to end with a comparison: the poorest regions of the Community are generally island regions - for example, the Azores and Corsica - and the only Community region called an island which is above the Community average is the Ile de France and I do not think there is much fishing in the Ile de France because it is some way from the sea. Community fisheries policy has a lot to do with the island location of many regions dependent on fishing and that usually goes hand in hand with a level of poverty requiring an economic contribution from the Community, based on type of region and the maintenance of ecological balance.
Mr President, allow me to begin by congratulating Mr Crampton on his report. For one thing, it sets out our fisheries policy priorities. For another, it offers a brisk reminder as regards the proper application of the code of conduct of 12 December 1996. And that is surely necessary, because the Council is continuing to circumvent us in our capacity as one arm of the budgetary authority - not least as happened in relation to the fisheries agreement with Mauritania. I find myself wondering why we actually agreed a code of conduct at all.
Similarly, the Commission blithely disregards the fact that it is now obliged under the code of conduct to inform us fully and in good time of the current state of the negotiations on international fisheries agreements - in other words, actually during the negotiations. This was confirmed only recently when Mrs Bjerregaard addressed the House during the debate on the fisheries agreements with Guinea and Angola.
The fisheries agreement with São Tomé and Principe which we are discussing here today provides yet another example of how important it is for the Commission and the Council to apply the code of conduct systematically. In this case, the Council decided on the provisional application of the protocol on 25 October last year, so that the Commission could immediately proceed with the payments. In the Council's eyes, that was more important than consulting Parliament in good time. In fact, we were consulted for the first time on 20 September - four months after the protocol had been initialled and barely six weeks before the first payment was due to be made. Surely that is no way for democratic institutions to deal with one another!
Let me remind the House that if in fact the code of conduct was rigorously applied, it would put an end to this disgraceful practice of provisionally implementing international fisheries agreements. Moreover, we are already faced with another similar case - I refer to the agreement with Senegal which was initialled on 26 March. This time, the first payment is due on 31 July. This means that we face another instance of provisional application because, as usual, the Council has not bothered to consult us.
However, the guilty party this time is the Commission. I should like to take this opportunity of emphasizing once again that the last Commission official in charge of negotiating fisheries agreements with third countries was, like his predecessors, made fully aware of the importance of observing the democratic procedure for ratifying an international fisheries agreement - even if negotiations on such an agreement go on until three in the morning - and was told that agreeing deadlines for payment three or four months after the initialling of an agreement would simply no longer be acceptable.
The Crampton report also backs our repeated demand for the question of the application of the assent procedure to be clarified as part of the continuing negotiations on the revision of the Maastricht Treaty. Therefore, as the member of the Committee on Budgets with permanent responsibility for reporting on fisheries issues, I welcome the decision that was taken by the Committee on Legal Affairs on 17 April this year to finally make an example of the agreement with Mauritania and contest the Council's chosen legal basis for that agreement in the Court of Justice.
Mr President, one of the reports we are going to pass is the report on the international fisheries agreements.
First I want to congratulate Mr Crampton on this report, because many of us opposed the initial proposal and yet, by an exercise of flexibility, Mr Crampton has been able to achieve a compromise which is undoubtedly positive for the Community fishing sector.
Our fishing fleet has obvious socio-economic importance. It generates activity and employment in areas where there are usually few economic alternatives. So when our fishing grounds in Community waters cannot supply the catches required by the capacity of the European fishing fleet, we must look for alternatives in waters of other third countries. It is a social obligation. But we must also bear in mind that the Community runs a deficit in fish, so the needs of our own trade balance impel us to look for and promote this type of alternative for our fleet. That is clearly stated in this report, which is why it deserves our full support.
The report also states that these fisheries agreements are perfectly compatible with cooperation policies for developing countries and actually make a contribution to them by dynamizing those economies. So the fisheries agreements themselves can actually be active instruments of the cooperation policies, in addition, of course, to serving the interests of the Community fishing sector.
And the report underlines another sad reality. The resources intended for these fisheries agreements, which must be financed by the Community budget, are not sufficient. Year after year, the budget of the European Union increases and yet the amounts devoted to fishing in general, and to the fisheries agreements in particular, are not growing to the same extent but are diminishing in relative and indeed absolute terms - from ECU 278 million to ECU 273 million last year. I think this is very difficult to accept, especially when the total of Community resources earmarked for the fishing sector accounts for only 0.9 % of the budget and the part intended for financing fishing rights is only 0.31 % of the budget of the European Union.
How can we justify to our fishermen the fact that while agriculture, the other primary sector, has 45 % of the Community budget devoted to it - ensuring that it has an income support policy - fishing, on the other hand, only receives 0.9 %? This is also denounced in one way or another in this report. And as the European Parliament is a budgetary authority, logically this should give us food for thought too.
The report gives a realistic description of the Community fleet's ever-increasing difficulties of direct access to the fishing grounds of other third countries. Those are the facts. And they mean we have to try to find alternatives in second and third generation fisheries agreements.
And I want to close with one thought, Mr President: we increasingly need a genuine European foreign policy to back up all our policies, including our socio-economic policies, and including our fisheries policies. That is a thought the Commissioner has had many times.
For example, in agreements with Russia our cod fleet needs to be able to obtain compensation to access Arctic resources, and the enormous advantages Norway gains from our markets ought to mean greater opportunities for the Community fishing sector.
In the future a common foreign policy which also covers trade policy, economic policy and cooperation policy may facilitate the development of international fisheries agreements. The Crampton report underlines the need for coherence between the various Community policies.
Mr President, Commissioner, for the foreseeable future, the European Union's international fisheries agreements will have to balance two conflicting sets of interests: on the one hand, there is the need to secure access for the EU fleet to the marine resources of third-country waters; on the other, there is the vital interest of developing countries in improving the exploitation of their own marine resources in order to supply their growing populations.
The rapporteur, Mr Crampton, has tried to tackle problems and set out demands which are geared to the future, and he deserves particular thanks for doing so, because one thing must be understood quite clearly: a strategy which is based on 'more of the same' will be a non-starter. Indeed, the problems are already too urgent for that. The capacity of the world's fishing fleet has doubled over the last 20 years, and the pressure on fisheries resources is steadily increasing. The competition for fish as a declining source of food has intensified, with the result that it is becoming more and more expensive to exploit marine resources. Tackling these problems requires transparency, a coherent approach and, above all, honesty.
One of the requirements of a transparent approach to international fisheries agreements is to consider who benefits from such agreements and on the basis of what criteria access to third-country waters is granted. If the benefits of fisheries agreements are to be assessed in a comprehensible way, we must insist on a cost-benefit analysis - which must also consider the possible consequences of not having such agreements.
In particular, we wish to see the Commission adopting an integrated approach in this area, instead of the present ad hoc way of dealing with things. Under Article 130v of the EC Treaty, the Community is already legally required to adopt a coherent approach to its various policies and to take account of their impact on developing countries. Clearly, however, it is also in the Union's own interest to seek to achieve a balance of interests with the developing countries, framing bilateral fisheries agreements in such a way that these also play a part in developing the local economy and improving supplies for the indigenous population.
We expect second-generation agreements to further consolidate the element of cooperation with those countries that wish to have it. Finally, an honest approach to international fisheries agreements also means admitting - to our own fishermen as much as anyone - that the long-term solution to the problem of overcapacity in the Community fleet does not lie in ever more intensive fishing of third-country waters. Other mechanisms must be brought into play here, because this is a regional, rather than a sectoral problem.
Mr President, Commissioner, ladies and gentlemen, there has often been a lack of will within the European Union over international fisheries agreements despite the fact that they are part and parcel of the Common Fisheries Policy.
Old arguments are trotted out, old chestnuts, such as budgetary costs, balance in the use of resources or the supposed contradiction between these agreements and the European Union's cooperation policy with ACP countries.
Access by the European Union's fishery fleets to the waters of third countries only has a raison d'être if it is in the interest of both parties. Therefore no country, including those in the ACP, will sign these agreements with us unless its own interests, be they material, economic or social, are looked after. Therefore, I fail to understand certain paternalistic positions calling into question the sovereignty and legitimacy of those countries in reaching international agreements.
On the other hand, it is a known fact that the European Union has an approximate 55 % deficit in fish supplies for its market. We also know that 25 % of Community fishery production is guaranteed by international fisheries agreements. It is also a fact that these agreements maintain around 50, 000 jobs in the European Union. In the face of these facts and circumstances, I think that we have every justification and can say that the current 270 million ECU spent annually on international fisheries agreements is money well spent.
If we demand, as some people wish, an analysis of costs and benefits, then the same will have to be true for all Community policies, beginning with the one which costs the most - the Common Agricultural Policy or CAP.
As far as agreements with developed countries in particular are concerned, it is regrettable that the European Union should not have considered it a priority to look at the fisheries sector in economic trade negotiations with those countries. I am thinking in particular of North America, where millions of tonnes of fish in international waters have been exclusively handed over for exploitation by Norway, Iceland, Canada and Russia, something which is very revealing. Then there is the agreement with Greenland, for which quotas were attributed to Member States of the European Union which do not use them, including countries such as Portugal, which until it joined the European Union historically used to fish in those waters.
I should like to begin by thanking Mr Crampton for the work which he has carried out on his report. But I must say, with every respect, that his report often confuses economic and commercial questions bound up with the common fisheries policy with questions which are more related to cooperation policy and tends in general to overestimate the problems of others compared with our own problems which are very many, especially in this area.
I therefore hope that the amendments tabled by the Committee on Fisheries will be approved, to make this report a balanced, realistic one serving the interests of the European Union.
Mr President, there are a hundred million people in developing countries who depend for their very basic survival on fishing - not just for their livelihood but their survival. There are another ten million people in developing countries who are employed in the fishing industry full-time; that is their source of employment. Another ten million people are employed part-time in developing countries and fishing is one of their activities.
These are extraordinary statistics. A hundred million people is more than twice the populations of Spain and Portugal put together. It is almost twice the population of the United Kingdom. And these people depend for their basic survival on fishing. The Crampton report is a good report in that it points out certain parameters and certain principles which we should be basing our fishing and development policy on. We need a new European fisheries development policy. It must go beyond the framework of commercial agreements. These are costing the Community budget about 30 % of the fisheries budget. This cannot be right.
For next year's budget we are going to be reducing the PESCA projects by 50 %. And here in our own Union, where there are tremendous problems of decommissioning and areas suffering from unemployment because of constraints and the need to conserve stocks, we are reducing expenditure while at the same time we are spending a third of our budget on commercial agreements. The Community has its priorities wrong and we need a new fisheries policy.
There are problems with the Crampton report. Some unhelpful amendments were tabled at the final meeting of the Committee on Fisheries. There are some small difficulties, which result in the kind of mishmash which Mr Cunha mentioned. But the report offers a way forward and we have to seize the opportunity for a new development in the fisheries area.
Concerning Mr Macartney's amendment to the Souchet report, if we are going to have reform of the CFP, it should look to the year 2002 as agreed and we should have discussions. It should not be slipped in by the back door, as some people appear to be trying to do.
Then there is the matter of the UN Convention on the Law of the Sea, in the Suanzes-Carpegna report. I cannot understand Amendment No 2. I thought the whole emphasis of the European Union was to settle disputes with the Commission and the Member States. But some people on the Committee on Fisheries seem to think otherwise.
Mr President, Mr Commissioner, I want to add my congratulations to those received by the rapporteurs for their reports in this joint debate and I want to concentrate particularly on the international agreements, especially thanking Mr Crampton, in his Dr Jekyll incarnation, for the valuable work he has done and also for the flexibility he has shown in achieving compromise solutions in the Committee on Fisheries, even if the result was not entirely to his liking.
This is also a good time to think about the future of the Community fisheries agreements, which have frequently been attacked from myopic political positions based on partial analysis of the relative participation of the Member States, sometimes on imaginary conflict with development policy, and occasionally on dubious reasoning associated with fairly unsound cost-benefit analysis. These are all attempts to undermine a policy which is not only vital to maintaining the activity in an important sector of the Community fleet, but - as the chairman of the Committee on Fisheries has mentioned - also for regular supply of the Community fish products processing industry at reasonable prices and high quality. Because there is no getting away from it, the European Union is faced with a clear dilemma: either to abandon its current policy of negotiation or to make it more effective. If it abandons it, there are two possibilities: either the field would be left open to fleets of third countries filling the gap left by the European Union, or we would be witness to a partial renationalization of fisheries policy, because the Member States themselves or their economic agents would negotiate more useful agreements.
I think the actual interests of coastal third countries counsel continuing with this policy, because the European Union negotiates fishing opportunities based on a rigorous analysis of the state of the fishing grounds, establishes appropriate technical measures, and contributes to the promotion of fishing control activities with the states with which it negotiates, and to the development of the national fishing sectors in those countries. What is the best option, negotiating fisheries agreements with a responsible political body like the European Union or the anarchy the free play of economic forces would lead to?
I think the answer is obvious. As a Parliament committed to respect for the environment in all its facets, driving development policy forward, concerned about keeping our fishing fleets active and our processing industries regularly supplied, we must continue to support a Community policy of fisheries agreements which has proved its worth both to Member States and third countries. And we must do so without abandoning the necessary improvement in the institutional procedures which will sharpen Parliament's protagonism in the context of this policy.
It is very easy to criticize, but there are few alternatives. So I encourage you, Madam Commissioner, coolly and rationally, to press ahead with this policy, which is difficult but has produced such good results so far.
Mr President, I too would like to congratulate Mr Crampton for his skill, especially as he succeeded in getting an initial draft report that was perhaps a little extreme in its demands approved unanimously in the Committee on Fisheries by incorporating the amendments that were passed. As this own initiative report deals with the international fisheries agreements, which are so important for the Community fishing fleet and arouse such genuine passion, his achievement was all the greater.
I want to highlight three points from the report: first, the preservation of fisheries resources, a principle underpinned by Community and international rules and which is so fundamental for assuring the future of the European fleet. Secondly, as a socialist, I am pleased the Crampton report acknowledges the importance of preserving existing employment, both on the sea and in the processing industry. Even if it does not have great incidence on the whole Community, fishing is a vital economic activity for the development of certain peripheral regions with income levels below the Community average and high levels of unemployment, regions where fishing is the principal activity and whose socio-economic structure would fall apart if they could not count on the international fisheries agreements. And thirdly, the report records that, in spite of their commercial nature, the fisheries agreements provide certain benefits for developing countries contracting with the European Union.
Claiming that they are not commercial agreements, but are geared to the development of the ACP countries, would mean these fisheries agreements would have to be financed by the European development fund and not by the slim budget of the common fisheries policy.
But anyway, that idea does not relate to reality. As Mr Crampton has already mentioned, over half the 26 agreements have been signed with ACP countries, but our fleet principally operates in the waters of other countries. I think we should stop thinking international trade is sinful. The development of these countries is helped by giving them an outlet to the market and buying their products and hence collaborating economically in their development.
The European Union could survive without a fisheries agreement with Sao Tomé, but that country would be deprived of a principal source of income if it did not have an agreement with the European Union. Trade benefits both parties and so do the international fisheries agreements.
Mr President, all the very valuable reports before us tonight deal with agreements and treaties on how best to regulate and control fishing in national and international waters at a time when there are very considerable concerns about over fishing and reduction of fish-stocks.
The report by Mr Varela Suanzes-Carpegna contains a reference to the duty of the country under whose flag a vessel is flying to exercise jurisdiction and take action if that vessel infringes the regulations. I should like to draw to the Commissioner's attention the difficulties being experienced in exercising that duty in relation to some socalled quota-hoppers. I have been told of recent cases of non-British vessels sailing under the British flag, which were prosecuted in a British court, found guilty and fined, simply sailing away to another Member State leaving the fines unpaid. Some system must be found to ensure that all vessels sailing under a particular national flag are made accountable to the courts of that state, and the Member State of which the captain and crew are nationals must cooperate in ensuring that this blatant flouting of conservation measures is stopped.
Very many fishermen, all over the EU, from communities like Grimsby in my own constituency, have become unemployed as a result of conservation measures. Vessel owners have received EU compensation; but the people who worked on the decommissioned boats in the UK did not even receive statutory redundancy pay, let alone EU compensation, because they were designated casual workers even if they worked on the same ship for many years. This is a serious injustice which continues to cause great resentment against the European Union in general as well as the common fisheries policy.
I would ask the Commissioner to ensure that future decommissioning is done in such a way as to ensure that not just the vessel owners, but also those who worked and risked their lives at sea, receive some sort of appropriate compensation for the loss of their livelihood. A fishing set-aside to compensate for reduced days at sea is also a measure that possibly could be taken.
Mr President, Commissioner, ladies and gentlemen, this report reflects the duality and political tension raised by this subject. On one hand, we point out the costs, and the benefits, with the Commission itself stating that the current budgetary situation is such that with the cost of current agreements we have very little room for manoeuvre when negotiating new agreements or renegotiating existing ones.
From the point of view of cooperation and development, we emphasize the option for local fleets of third countries, where the Community fleet is already fishing, such as the example of the fisheries development plan concerning the Kingdom of Morocco. On the other hand, the Member States are systematically confronted with fleets and fishermen depending on international fisheries agreements.
I can detect a certain amount of anti-Europeanism here, with calls for progressive extensions and increases for fishery rights of third countries, emphasizing the virtues of a hypothetical bilateral negotiation of fishery rights to renationalize fisheries policies.
Our real challenge is defence of the Community fleet without taking anti-environmental or anti-European positions. In my opinion, all of these budgetary discussions about costs and benefits are all part of the scheme to try to transfer available financial resources to other objectives and this in the end reflects an incomplete picture in the whole approach to the European project, in a sector of huge political relevance and with enormous impact on employment in certain coastal regions of the European Community.
Apart from that, the international fisheries agreements represent only 0.31 % of the whole Community budget and there is no doubt that a policy without agreements, at 1996 costs, would result in an increase in the sea-product trade deficit of at least 1, 400 million ECU a year, whereas extra direct unemployment in this sector would come to something like 450 million ECU per year in unemployment benefit.
On the other hand, any proposals bearing in mind a controversial and complex shareout of costs between shipowners and the Commission or a freeze on Community financial contributions would lead to a strengthening of the aforementioned trend towards 're-nationalizing' fisheries policies. That was the appeal I wanted to make because the political cost of such an option would be incalculable as well as the economic impact on fishery areas.
Finally, it is in particular from the viewpoint of resources management that we must assess the future of international fisheries agreements. Sea resource management is the keystone for sustainable fishing and initially it will be for coastal states to see to this management without discrimination between national and Community fleets. There is now a new international legal framework in the fishery sector confirmed by the United Nations Convention on Maritime Law, and I should also like to point out the code of conduct for responsible fishing. The resources we are talking about are finite and only sustainable fishing will allow the sector to continue, as well as international fisheries agreements.
Mr President, in reply I shall say a few brief words about each of the reports, leaving until last a number of comments on the own-initiative report by Mr Crampton regarding the international fisheries agreements, which have been at the focus of this evening's debate, and to which all the speeches made have in any case referred.
Taking them in order, I look first at the report by Mr Varela. The Commission played an active part in achieving the ratification of the United Nations convention relating to the conservation and management of straddling stocks, which the Commission believes represents a concrete step towards the protection and sustainable exploitation of resources. I am of course fully aware of the problems that arise, and especially of the need to prevent certain partners from continuing to undertake unilateral initiatives, Canada in particular, and I should like to reassure Mr Varela that action is being taken, through diplomatic letters and all other available means, to try to prevent or at any rate put a stop to this kind of behaviour, which is not acceptable either to Parliament or to the Commission.
As far as the amendments are concerned, the Commission's position is as follows: Amendments Nos 1 and 3 relate to various concerns regarding the provisions on the distribution of powers between the Community and the Member States and regarding the need for the agreement to be interpreted in accordance with the Convention of the Law of the Sea, but the Commission considers that these concerns have already been taken into account in the declarations annexed to the proposal or in the agreement itself. Furthermore, with regard to Amendment No 2, the Commission considers this unacceptable in that it supports the idea of unified representation of the European Commission in disputes with international bodies. Although I understand the underlying philosophy, Mr Varela, I would not want to see the same situation arising with the fisheries as has arisen with the CFSP, because hitherto - like it or not - at least the Community has spoken with a single voice. If each Member State were to defend its own interests we should, I think, have a repeat of the second pillar situation in the matter of foreign policy, where the cacophonous cries and conflicting interests of the Member States would not, it seems to me, provide us with a more effective instrument.
Moving on to Mr Macartney's report, the Commission thanks the rapporteur for his excellent work; in fact the annex to the protocol has been amended to give the competent authorities of São Tomé e Principe better control over the fishing activities of foreign fleets in the exclusive economic zone.
The Commission agrees with the spirit of Amendments Nos 3 and 5, and agrees that it is indeed necessary to improve the provision of information. It cannot accept Amendment No 6, because the Council lays down the directives which are negotiated once only for each agreement and not for the renewal of the agreements and the various protocols. In this case the Commission, whose task it is to conduct the negotiations, also ensures compliance with the directives that have been submitted by the Council.
With regard to the other amendments, the Commission has always believed that the fisheries agreements concluded with the ACP States are eminently commercial in nature even though, as emphasized in the subsequent report by Mr Crampton, those agreements do very often contain development aspects, which also apply to third countries, for example with regard to the signing-on of crews or the landing of catches for on-board processing. In any event, pursuant to Article 130b of the Treaty of Union regarding cohesion, the Commission intends that the appropriations in favour of these countries should reinforce the fisheries sector synergistically with development policy.
I must say, though, at this point, that it is frustrating for the Commission, having listened to you for two hours, not to be able to reply to Mrs Aelvoet because she is not here. I do want to reply to her, anyway, because I feel that this House nourishes a number of stereotypes and, frankly, I no longer know what words to use to clear them up.
I cannot accept time and time again the example of Senegal, because this is not correct. The Senegal Agreement was finalized at the request of, and pressure from, the Senegal authorities, including the fisheries sector of Senegal. Secondly, we had a joint action with DG XIV and DG VIII so it was a development and fishery agreement. Third, following our pressure, we received a letter from the authorities of Dakar saying that they have finally decided to allocate 50 % of the total amount of the agreement to the fisheries sectors. This simply proves that we are trying to take your concern into account.
I cannot listen again to the claim that we are competing with the local fishery. This is not true. Our fleet is fishing in high seas 200 meters deep. Local Senegalese fishermen cannot fish 200 meters deep. They do not have the tools and equipment. We are competing with the Japanese fleet. So let us tell it as it is so that what can be corrected can be corrected. Let us face the real problem and not some stereotype. I do not really know how I can overcome that.
I will leave the Crampton report to the end because it deserves more comment and turn now to the report by Mr Teverson.
With regard to Mr Teverson's report on multilateral co-operation in the NAFO area, the European Community, as you know, being a contracting party, is required to incorporate into Community legislation all the recommendations made by the NAFO fisheries committee, which is why the two proposals for regulations in question lay down certain monitoring measures, as indeed you mentioned, including observers, which follow up the recommendations made by the fisheries committee of the NAFO.
The Commission welcomes the fact that these proposals have been the subject of favourable comment in the Teverson report. I have of course taken note of the anxieties you have expressed, which are reflected in the proposed amendments, but I cannot for formal reasons introduce them into the proposal for a Council Regulation amending Regulation 189. In any case, the Commission undertakes from now on to pass to the Chairman of the Committee on Fisheries a copy of the report drawn up by the NAFO scientific council on the fish stocks situation. The problem is that the stocks are analysed and evaluated by the NAFO scientific committee, in which the European Commission participates, but there are no specific reports; what I can do is to make the results of that scientific report available immediately.
As regards the final report, by Mr Souchet, the Commission has to say frankly that, having examined the European Parliament's report on the modification of this fundamental system, it cannot accept Amendments Nos 1 and 2. The reason, Mr Souchet, is that in order to comply with the undertakings given at international level, all that is needed is to incorporate the technical measures into the Community legal system. The scope of those measures is extremely limited, in that they relate to the determination of fishing gear and its methods of use, and they are adopted by the management committee on the basis of Article 18.
Well, in this context, the Commission really does not think it is appropriate to apply the Article 43 procedure, after the measure in question has been adopted by the international organization concerned, since the Union does not in any case have a margin of discretion regarding the content of the measures. The Commission, furthermore, cannot accept Amendments Nos 3 and 4, because they go beyond the legal framework of the proposal under consideration.
Having said all that, let me give you just one or two thoughts on the fisheries agreements.
I told you already that I feel a great amount of frustration because even the debate tonight showed that the opinions in this House are completely divided. That means that the only thing I can do is stick to the final report, which apparently reflects the consensus after a long debate, and try to be as pragmatic as I can.
Let me take this occasion to say that you cannot simply transfer the overcapacity to third countries. For seven months the Commission has tried to push through a capacity reduction of 30 % of our fleet. It took me seven months to achieve this result.This was achieved in a spirit of compromise - my original request was higher. I am simply underlining that we are trying to work in every way we can which includes a reduction in capacity or fishing effort in our waters and not simply a 'transfer of over-capacity elsewhere.' This is not correct. It is quite astonishing that Member States who have never reduced their capacity in previous years or which have even increased their capacity in that time, not only create the major resistance in the Council to my proposal but there is also criticism because I am 'simply transferring over-capacity.'
Maybe you are not referring to the Commission but to your Member States or governments. When you talk about decomissioning, Mr McMahon, your country, rightly or wrongly, did not use the decomissioning scheme with Commission financing over the past ten years!
(Interruption by Mr McMahon) I am sorry, but that is not my problem. Everybody has his own responsibility. I assume mine but I am not the scapegoat for everything including Hiroshima! I was not born then.
So, Britain lost £12, 000, 000 by not using the decomissioning scheme and its fishermen were obliged to sell their boats and their licences. And others bought them. And I cannot prevent that. I cannot prevent people buying if you do not know how to prevent people selling. If you can tell me how to prevent people from selling, I will probably learn how to prevent people from buying. As far as compensation, not only to owners but to workers, is concerned, that was the proposal of the Commission but several Member States - I will not name them but you know very well which - did not accept that proposal. That is the same as the use of structural funds. The proposal of the Commission which finally got through consisted of an invitation - not an obligation because it was not possible - to use part of the structural fund for social benefits to the fishermen. The proposal is not binding but it went through. Some governments, including one you know well, are not using that possibility and I cannot enforce it. So let us apportion responsibility where it should be.
Secondly, on financial compensation, what do we mean? Do we mean developing countries or to all agreements? If we are referring to all agreements can we just have a look to the Greenland Agreement which is ECU 50 million for no fish. So please take an initiative. I did and made no progress in the Council. So, why do we not try? And I hope you will be as tough when we talk about tomatoes, which are paid for, or strawberries or other commercial agreements. So, if your proposal is that we should not pay for any agreement, I hope you will be coherent on other agreements and also when solidarity is called for in the case of epidemics.
Here we are talking about ECU 280m, of which ECU 180m are for ACP countries. All the others are northern agreements, some of which have no fish. Thirdly, you have to take account of the 20, 000 people working on this agreement when we talk about employment. This relates to the provision of resources for which we are 50 % dependent and if we simply had to buy 50 % of the fish which is needed for our consumption, we would pay anyway.
(Interruption from Mr Teverson: We do not do this for any other sector, do we?) I do not want to compare agricultural funds with the fisheries fund. If we are to be coherent we have to stick at some point. It cannot be that we have two different ways of dealing with things. Or if we do, it does not make a lot of sense, Mr Teverson. Not even when we pay subsidies for faults or mistakes made in some Member States out of solidarity. The fisheries agreements are of commercial value. That is the point. We can try to evaluate it, if you want. The Commission is not in a position to make a cost-effective evaluation, but we can have an external body do so if you want, for the sake of accountability to the taxpayer. Maybe there are several issues we have to take into account.
I have tried to make some points. I realise that this is not the final debate we will have on fisheries and international agreements. But I want to tell you how frustrated I am. I received no recognition from this House for the progress and changes we have made in the fisheries agreement. Mr Crampton mentioned that I declared that the time in which we come, we fish, we pay a little, is over. That is what I have been trying to achieve. The new agreements are second or third generation agreements. Mr McMahon referred to the many people depending on the fishery industry in the third world. Maybe he was just counting the fish, for that is not exactly the truth. Take Namibia, for example. It wants to develop its own fisheries sector. It has the fish but it does not have the boats. So there is room for a balanced agreement with Namibia, on the basis of joint enterprise. Otherwise it will build its own fleet and the overall global fleet will simply increase. What is wrong in putting together its fish and our boats and our know-how? What is wrong with that?
Mozambique is in the same position. It has neither the know-how nor the boats nor the fleet to fish its own waters. That is the reason why they are selling to the Japanese and to others. So more in-depth knowledge of the countries with which we have international fisheries agreements could be of some value and give us a better understanding of what is going on. It does not mean we are perfect, but we should recognize that we have made major changes in this dossier.
(Applause)
Mr President, I would like to congratulate the Commissioner on what she said, 90 % of which I agree with. I share her frustrations with many of the Member States, especially, perhaps, in recent times, my own. We recognize that the Commission has come a long way. Indeed, in this report from the Committee on Fisheries we congratulate the Commission on one of their latest documents: ' Fisheries agreements: current situation and agreements' . I think they are moving in the right direction. My report is supposed to try and help.
Mr President, the Commissioner asked that the blame be placed where it belonged. She is right to do so. In particular she is right to blame the UK Government, although she did not single it out for its failure on decommissioning. But equally, as the guardian of Community law, she has the responsibility for the legal competence of the subject of the Souchet report. I hope that she will go back to look at the legal base which we are examining in this Parliament. The two go together. If we uphold the correct legal base and assign blame where it belongs, then let us be consistent there too.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.
(The sitting was closed at 11.00 p.m.)